Exhibit 10.1

EXECUTION VERSION

 

   

CUSIP: 153528AJ3

   

CUSIP: 153528AK0 (Revolver)

CREDIT AGREEMENT

dated as of December 5, 2013,

among

CENTRAL GARDEN & PET COMPANY,

as the Parent and a Borrower,

THE OTHER BORROWERS FROM TIME TO TIME PARTY HERETO,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

SUNTRUST BANK,

as the Issuing Bank,

and

SUNTRUST BANK,

as the Administrative Agent

 

 

with

SUNTRUST ROBINSON HUMPHREY, INC.,

as Left Lead Arranger and Joint Bookrunner,

and

U.S. BANK NATIONAL ASSOCIATION

and

BMO HARRIS BANK N.A.,

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents

and

BANK OF THE WEST,

as Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

 

DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Uniform Commercial Code

     46   

Section 1.3

 

Accounting Principles

     46   

Section 1.4

 

Other Interpretive Matters

     47   

Section 1.5

 

Currency Translations

     48   

Section 1.6

 

Calculation of Excess Availability

     48   

Section 1.7

 

Reserves; Changes to Eligibility Criteria

     48   

ARTICLE 2

 

THE LOANS AND THE LETTERS OF CREDIT

     48   

Section 2.1

 

Extension of Credit

     48   

Section 2.2

 

Manner of Borrowing and Disbursement of Loans

     54   

Section 2.3

 

Interest

     58   

Section 2.4

 

Fees

     60   

Section 2.5

 

Prepayment/Cancellation of Revolving Loan Commitment

     61   

Section 2.6

 

Repayment

     62   

Section 2.7

 

Notes; Loan Accounts

     63   

Section 2.8

 

Manner of Payment

     63   

Section 2.9

 

Reimbursement

     67   

Section 2.10

 

Pro Rata Treatment

     67   

Section 2.11

 

Application of Payments

     68   

Section 2.12

 

Use of Proceeds

     70   

Section 2.13

 

All Obligations to Constitute One Obligation

     70   

Section 2.14

 

Maximum Rate of Interest

     70   

Section 2.15

 

Letters of Credit

     71   

Section 2.16

 

Bank Products

     74   

Section 2.17

 

Defaulting Lenders

     75   

ARTICLE 3

 

GUARANTY

     78   

Section 3.1

 

Guaranty

     78   

Section 3.2

 

Additional Waivers

     82   

Section 3.3

 

Special Provisions Applicable to New Guarantors

     83   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 4

 

CONDITIONS PRECEDENT

     84   

Section 4.1

 

Conditions Precedent to Initial Advance

     84   

Section 4.2

 

Conditions Precedent to Each Advance and Issuance of a Letter of Credit

     87   

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

     88   

Section 5.1

 

General Representations and Warranties

     88   

Section 5.2

 

Representations and Warranties Relating to Accounts

     98   

Section 5.3

 

Representations and Warranties Relating to Inventory

     98   

Section 5.4

 

Survival of Representations and Warranties, etc

     98   

ARTICLE 6

 

GENERAL COVENANTS

     98   

Section 6.1

 

Preservation of Existence and Similar Matters

     98   

Section 6.2

 

Compliance with Applicable Law

     99   

Section 6.3

 

Maintenance of Properties

     99   

Section 6.4

 

Accounting Methods and Financial Records

     99   

Section 6.5

 

Insurance

     99   

Section 6.6

 

Payment of Taxes and Claims

     100   

Section 6.7

 

Visits and Inspections

     100   

Section 6.8

 

Conduct of Business

     100   

Section 6.9

 

ERISA

     101   

Section 6.10

 

Collateral Locations; Third Party Agreements

     101   

Section 6.11

 

[Intentionally Omitted.]

     101   

Section 6.12

 

Protection of Collateral

     101   

Section 6.13

 

Assignments and Records of Accounts

     102   

Section 6.14

 

Administration of Accounts

     102   

Section 6.15

 

Cash Management

     103   

Section 6.16

 

Further Assurances

     104   

Section 6.17

 

Broker’s Claims

     104   

Section 6.18

 

[Intentionally Omitted.]

     104   

Section 6.19

 

Environmental Matters

     104   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 6.20

 

Formation/Acquisition of Subsidiaries; Borrowers and Guarantors; Unrestricted
Subsidiaries

     106   

Section 6.21

 

Intellectual Property

     107   

Section 6.22

 

Use of Proceeds

     108   

Section 6.23

 

Farm Products

     108   

ARTICLE 7

 

INFORMATION COVENANTS

     109   

Section 7.1

 

Monthly and Quarterly Financial Statements and Information

     109   

Section 7.2

 

Annual Financial Statements and Information; Certificate of No Default

     110   

Section 7.3

 

Compliance Certificates

     110   

Section 7.4

 

[Intentionally Omitted]

     111   

Section 7.5

 

Borrowing Base Certificates; Additional Reports

     111   

Section 7.6

 

Notice of Litigation and Other Matters

     113   

ARTICLE 8

 

NEGATIVE COVENANTS

     114   

Section 8.1

 

Indebtedness

     114   

Section 8.2

 

[Intentionally Omitted]

     115   

Section 8.3

 

Liens

     115   

Section 8.4

 

Restricted Payments

     115   

Section 8.5

 

Investments

     116   

Section 8.6

 

Affiliate Transactions

     117   

Section 8.7

 

Acquisitions; Joint Ventures; Liquidation; Change in Ownership, Name, or Year;
Dispositions; Accounting Changes; Etc.

     117   

Section 8.8

 

Fixed Charge Coverage Ratio

     118   

Section 8.9

 

Sales and Leasebacks

     118   

Section 8.10

 

Amendment and Waiver

     118   

Section 8.11

 

ERISA Liability

     119   

Section 8.12

 

[Intentionally Omitted]

     119   

Section 8.13

 

Restrictive Agreements

     119   

ARTICLE 9

 

DEFAULT

     120   

Section 9.1

 

Events of Default

     120   

Section 9.2

 

Remedies

     123   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 10

 

THE ADMINISTRATIVE AGENT

     124   

Section 10.1

 

Appointment and Authorization

     124   

Section 10.2

 

Nature of Duties of the Administrative Agent

     125   

Section 10.3

 

Lack of Reliance on the Administrative Agent

     125   

Section 10.4

 

Certain Rights of the Administrative Agent

     126   

Section 10.5

 

Reliance by the Administrative Agent

     126   

Section 10.6

 

The Administrative Agent in its Individual Capacity

     126   

Section 10.7

 

Successor Administrative Agent

     126   

Section 10.8

 

Withholding Tax

     127   

Section 10.9

 

The Administrative Agent May File Proofs of Claim

     128   

Section 10.10

 

Authorization to Execute Other Loan Documents

     128   

Section 10.11

 

Collateral and Guaranty Matters

     128   

Section 10.12

 

Lead Arrangers

     129   

Section 10.13

 

Right to Realize on Collateral and Enforce Guarantee

     129   

Section 10.14

 

Secured Bank Products Obligations

     130   

Section 10.15

 

Interest Holders

     130   

ARTICLE 11

 

MISCELLANEOUS

     130   

Section 11.1

 

Notices

     130   

Section 11.2

 

Expenses; Indemnification

     133   

Section 11.3

 

Waivers

     135   

Section 11.4

 

Set-Off

     135   

Section 11.5

 

Assignment

     136   

Section 11.6

 

Counterparts

     138   

Section 11.7

 

Under Seal; Governing Law

     138   

Section 11.8

 

Severability

     138   

Section 11.9

 

Headings

     138   

Section 11.10

 

Source of Funds

     138   

Section 11.11

 

Entire Agreement

     139   

Section 11.12

 

Amendments and Waivers

     139   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 11.13

 

Other Relationships

     142   

Section 11.14

 

Pronouns

     142   

Section 11.15

 

Disclosure

     142   

Section 11.16

 

Replacement of Lender

     142   

Section 11.17

 

Confidentiality; Material Non-Public Information; Publicity

     143   

Section 11.18

 

Revival and Reinstatement of Obligations

     144   

Section 11.19

 

Dealings with Multiple Borrowers

     144   

Section 11.20

 

Contribution Obligations

     146   

Section 11.21

 

No Advisory or Fiduciary Responsibility

     147   

Section 11.22

 

Survival

     147   

Section 11.23

 

Judgment Currency

     147   

Section 11.24

 

Qualified ECP Keepwell

     148   

Section 11.25

 

Designated Senior Debt

     148   

Section 11.26

 

Location of Closing

     148   

ARTICLE 12

 

YIELD PROTECTION

     149   

Section 12.1

 

Interest Rate Basis Determination

     149   

Section 12.2

 

Illegality

     149   

Section 12.3

 

Increased Costs

     149   

Section 12.4

 

Effect On Other Advances

     151   

Section 12.5

 

Capital Adequacy

     151   

ARTICLE 13

 

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

     152   

Section 13.1

 

Jurisdiction and Service of Process

     152   

Section 13.2

 

Consent to Venue

     153   

Section 13.3

 

Waiver of Jury Trial

     153   

Section 13.4

 

JUDICIAL REFERENCE

     153   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBITS

 

Exhibit A

    -       Form of Administrative Questionnaire

Exhibit B

    -       Form of Assignment and Acceptance

Exhibit C

    -       Form of Borrowing Base Certificate

Exhibit D

    -       Form of Compliance Certificate

Exhibit E

    -       Form of Notice of Conversion/Continuation

Exhibit F

    -       Form of Request for Advance

Exhibit G

    -       Form of Request for Issuance of Letter of Credit

Exhibit H

    -       Form of Revolving Loan Note

Exhibit I

    -       Form of Joinder Supplement

SCHEDULES

Schedule 1.1(a)    -    Commitment Ratios

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of December 5, 2013, is by and among CENTRAL
GARDEN & PET COMPANY, a Delaware corporation (the “Parent”), each of the Persons
party hereto from time to time as Borrowers (together with the Parent, each, a
“Borrower,” and, collectively, the “Borrowers”), the Persons party hereto from
time to time as Guarantors, the financial institutions party hereto from time to
time as Lenders, SUNTRUST BANK, as the Issuing Bank, and SUNTRUST BANK, as the
Administrative Agent, with SUNTRUST ROBINSON HUMPHREY, INC., as Left Lead
Arranger and Joint Bookrunner, U.S. BANK NATIONAL ASSOCIATION and BMO HARRIS
BANK N.A., as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,
and BANK OF THE WEST, as Documentation Agent.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested that the Administrative Agent, the Issuing
Bank and the Lenders make available to them the Commitments, on the terms and
conditions set forth herein, to, among other things, (a) refinance certain
existing Indebtedness on the Agreement Date, (b) fund transaction fees, costs
and expenses in connection with the execution, delivery, and performance of this
Agreement, and (c) provide for working capital and general corporate needs of
the Borrowers (including, without limitation, pursuant to the issuance of
Letters of Credit); and

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders are willing
to make the Commitments and Loans available to the Borrowers upon the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE 1

DEFINITIONS, ACCOUNTING PRINCIPLES AND

OTHER INTERPRETIVE MATTERS

Section 1.1 Definitions. For the purposes of this Agreement:

“Accepting Lenders” shall have the meaning specified in Section 11.12(e).

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC, of
each Credit Party whether now existing or hereafter created or arising,
including, without limitation, (a) all accounts receivable, other receivables,
book debts and other forms of obligations (other than



--------------------------------------------------------------------------------

forms of obligations evidenced by chattel paper (as defined in the UCC) or
instruments (as defined in the UCC)) (including any such obligations that may be
characterized as an account or contract right under the UCC), (b) all of each
Credit Party’s rights in, to and under all purchase orders or receipts for goods
or services, (c) all of each Credit Party’s rights to any goods represented by
any of the foregoing (including unpaid sellers’ rights of rescission, replevin,
reclamation and stoppage in transit and rights to returned, reclaimed or
repossessed goods), (d) all rights to payment due to a Credit Party for property
sold, leased, licensed, assigned or otherwise disposed of, for a policy of
insurance issued or to be issued, for a secondary obligation incurred or to be
incurred, for energy provided or to be provided, for the use or hire of a vessel
under a charter or other contract, arising out of the use of a credit card or
charge card, or for services rendered or to be rendered by such Credit Party or
in connection with any other transaction (whether or not yet earned by
performance on the part of such Credit Party), and (e) all collateral security
of any kind, given by any Account Debtor or any other Person with respect to any
of the foregoing.

“ACH Transactions” shall mean any automated clearinghouse transfer of funds by a
Lender Group member (or any Affiliate of a Lender Group member) for the account
of any Credit Party pursuant to agreement or overdrafts.

“Acquired Company” shall mean the Person (or the assets thereof) which is
acquired pursuant to an Acquisition.

“Acquisition” shall mean (whether by purchase, exchange, issuance of stock or
other equity or debt securities, merger, reorganization, amalgamation or any
other method) (a) any acquisition by the Parent or any of its Restricted
Subsidiaries of any other Person, which Person shall then become consolidated
with the Parent or any such Restricted Subsidiary in accordance with GAAP,
(b) any acquisition by the Parent or any of its Restricted Subsidiaries of all
or any substantial part of the assets of any other Person, or (c) any
acquisition by the Parent or any of its Restricted Subsidiaries of any assets
that constitute a division or operating unit of the business of any Person.

“Acquisition Consideration” shall mean the total consideration paid or payable
(including, without limitation, any earn-out obligations) by any Credit Party or
any Restricted Subsidiary of a Credit Party with respect to, and all
Indebtedness assumed by any Credit Party or any Restricted Subsidiary of a
Credit Party in connection with, an Acquisition.

“additional amount” shall have the meaning specified in Section 2.8(b)(i).

“Administrative Agent” shall mean SunTrust Bank, acting as administrative agent
for the Lender Group, and any successor Administrative Agent appointed pursuant
to Section 10.7.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 303 Peachtree Street, 23rd Floor, Atlanta, Georgia 30308,
Attention: Asset Manager – Central Garden & Pet Company, or such other office as
may be designated by the Administrative Agent pursuant to the provisions of
Section 11.1.

“Administrative Questionnaire” shall mean a questionnaire substantially in the
form of Exhibit A.

 

2



--------------------------------------------------------------------------------

“Advance” or “Advances” shall mean amounts of the Loans advanced by the Lenders
to, or on behalf of, a Borrower pursuant to Section 2.2 on the occasion of any
borrowing and shall include, without limitation, all Revolving Loans, Agent
Advances and Swing Loans.

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person. For purposes of this definition, “control”, when used with respect
to any Person, includes, without limitation, the direct or indirect beneficial
ownership of ten percent (10%) or more of the outstanding Equity Interests of
such Person or the power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

“Agent Advances” shall have the meaning specified in Section 2.1(e).

“Aggregate Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the unutilized portion of the Revolving Loan
Commitment of such Lender plus Loans (other than Swing Loans and Agent Advances)
outstanding plus participation interests in Letter of Credit Obligations, Swing
Loans and Agent Advances outstanding of such Lender, divided by (b) the sum of
the aggregate unutilized Revolving Loan Commitment plus Loans (other than Swing
Loans and Agent Advances) outstanding plus participation interests in Letter of
Credit Obligations, Swing Loans and Agent Advances of all Lenders, which, as of
the Agreement Date, are set forth (together with U.S. Dollar amounts thereof) on
Schedule 1.1(a).

“Aggregate Revolving Credit Obligations” shall mean, as of any particular time,
the sum of (a) the aggregate principal amount of all Revolving Loans then
outstanding, plus (b) the aggregate principal amount of all Swing Loans then
outstanding, plus (c) the aggregate principal amount of all Agent Advances then
outstanding, plus (d) the aggregate amount of all Letter of Credit Obligations
then outstanding.

“Agreement” shall mean this Credit Agreement, together with all Exhibits and
Schedules hereto in each case, as amended, restated, supplemented, or otherwise
modified from time to time.

“Agreement Date” shall mean December 5, 2013.

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224 and the USA Patriot Act.

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable, whether by law or by virtue of contract, to
such Person, and all orders and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” shall mean the percentage per annum determined from time to
time from the following table and corresponding to the Average Excess
Availability during each fiscal quarter of the Borrowers as determined by
reference to Borrowing Base Certificates:

 

    

Average Excess Availability

   Eurodollar
Advances     Base Rate
Advances  

Tier I

  

Less than 33.00% of the Revolving Loan Commitment

     1.75 %      0.75 % 

Tier II

  

Greater than or equal to 33.00% of the Revolving Loan Commitment, but less than
66.00% of the Revolving Loan Commitment

     1.50 %      0.50 % 

Tier III

  

Greater than or equal to 66.00% of the Revolving Loan Commitment

     1.25 %      0.25 % 

From and after the Agreement Date through but not including the first
Determination Date occurring after December 31, 2013, the Applicable Margin
shall be set at Tier III as set forth in the table above. Thereafter, the
Applicable Margin shall be determined and adjusted on each Determination Date.
Except as otherwise provided in this paragraph, any increase or reduction in the
Applicable Margin provided for herein shall be effective on each Determination
Date. Without limiting the Administrative Agent’s and the Lenders’ rights to
invoke the Default Rate, if (A) any Borrowing Base Certificate required to be
delivered pursuant to Section 7.5(a) for any fiscal quarter or month has not
been received by the Administrative Agent by the date required pursuant to
Section 7.5(a) or (B) an Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Lenders so elect, then, in each case, the
Applicable Margin shall be set at Tier I until such time such Borrowing Base
Certificate is received by the Administrative Agent and any Event of Default
(whether resulting from a failure to timely deliver such Borrowing Base
Certificate or otherwise) is waived in writing by the applicable Lenders in
accordance with Section 11.12.

In the event that any Borrowing Base Certificate required by Section 7.5(a) is
shown to be inaccurate (regardless of whether this Agreement or the Commitment
is in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) the Borrowers shall promptly (but in any event
within five (5) Business Days or such longer period the Administrative Agent may
agree to in its sole discretion) deliver to the Administrative Agent a correct
certificate for such Applicable Period, (ii) the Applicable Margin for such
Applicable Period shall be determined by reference to such certificate, and
(iii) the Borrowers shall promptly pay the Administrative Agent for the account
of the Lenders, on demand, the accrued additional interest owing as a result of
such increased Applicable Margin for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with the terms
hereof.

 

4



--------------------------------------------------------------------------------

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit B, pursuant to which each Lender may, as
further provided in Section 11.5, sell a portion of its Loans or its portion of
the Revolving Loan Commitment.

“Authorized Signatory” shall mean, with respect to any Credit Party, such senior
personnel of such Credit Party as may be duly authorized and designated in
writing to the Administrative Agent by such Credit Party to execute documents,
agreements, and instruments on behalf of such Credit Party.

“Availability” shall mean, as of any date of determination an amount equal to
the lesser of (a) the Revolving Loan Commitment on such date, and (b) the
Aggregate Borrowing Base (after taking into account any Reserves determined
which may have been implemented or modified since the date of the most recent
Borrowing Base Certificate).

“Average Excess Availability” shall mean, for any period, Excess Availability
for each day of such period, divided by the number of days in such period.

“Bank Products” shall mean all bank, banking, financial, and other similar or
related products and services extended to any Credit Party or any Restricted
Subsidiary by any Bank Products Provider, including, without limitation,
(a) merchant card services, credit or stored value cards, debit cards, and
corporate purchasing cards; (b) cash management, treasury management, or related
services, including, without limitation, ACH Transactions, remote deposit
capture services, electronic funds transfer, e-payable, stop payment services,
account reconciliation services, lockbox services, depository and checking
services, overdraft, information reporting, deposit accounts, securities
accounts, controlled disbursement services, and wire transfer services;
(c) bankers’ acceptances, drafts, letters of credit (other than Letters of
Credit) (and the issuance, amendment, renewal, or extension thereof),
documentary services, foreign currency exchange services; and (d) all Hedge
Agreements between or among any Credit Party or any Restricted Subsidiary, on
the one hand, and a Bank Products Provider, on the other hand.

“Bank Products Documents” shall mean all instruments, agreements and other
documents entered into from time to time by the Credit Parties in connection
with any of the Bank Products.

“Bank Products Obligations” shall mean (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by any Credit Party or any
Restricted Subsidiary to any Bank Products Provider pursuant to or evidenced by
a Bank Products Document and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, (b) all Hedge Obligations, and (c) all amounts
that the Administrative Agent or any Lender is obligated to pay to a Bank
Products Provider as a result of the Administrative Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Products Provider with respect to the Bank
Products provided by such Bank Products Provider to a Credit Party or any
Restricted Subsidiary.

 

5



--------------------------------------------------------------------------------

“Bank Products Provider” shall mean any Lender Group member that extends to any
Credit Party a Bank Product.

“Bank Products Reserves” shall mean all reserves that the Administrative Agent
from time to time establishes in its Permitted Discretion with respect to Bank
Products Obligations.

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. § 101
et seq.), as now or hereafter amended, and any successor statute.

“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time, (ii) the Federal Funds Rate, as in effect
from time to time, plus one-half of one percent (0.50%) per annum and (iii) the
Eurodollar Rate determined on a daily basis for an Interest Period of one
(1) month, plus one percent (1.00%) per annum (any changes in such rates to be
effective as of the date of any change in such rate). The Administrative Agent’s
prime lending rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. The Administrative Agent
may make commercial loans or other loans at rates of interest at, above, or
below the Administrative Agent’s prime lending rate.

“Base Rate Advance” shall mean an Advance which the Borrowers request to be made
as a Base Rate Advance or which is converted to a Base Rate Advance, in
accordance with the provisions of Section 2.2.

“Blocked Person” shall have the meaning specified in Section 5.1(cc)(ii).

“Borrower” shall have the meaning specified in the preamble, and shall include
each Person who becomes a “Borrower” hereunder in accordance with Section 6.20.

“Borrower Representative” shall mean the Parent in its capacity as Borrower
Representative hereunder.

“Borrowing Base” shall mean, at any time of determination, the sum of:

(a) 85% of Eligible Accounts of the Borrowers; plus

(b) the lesser of (i) 85% of the NOLV Percentage of Eligible Inventory of the
Borrowers (other than Eligible Inventory consisting of work-in-process) and
(ii) 80% of the Value of Eligible Inventory of the Borrowers (other than
Eligible Inventory consisting of work-in-process); plus

(c) the least of (i) $30,000,000, (ii) 85% of the NOLV Percentage of Eligible
Inventory of the Borrowers consisting of work-in-process and (iii) 80% of the
Value of Eligible Inventory of the Borrowers consisting of work-in-process;
minus

(d) applicable Reserves;

 

6



--------------------------------------------------------------------------------

provided, however, that the maximum aggregate amount of Eligible Canadian
Collateral that may be included in determining the Borrowing Base shall not, as
of any date of determination, exceed twenty-five percent (25%) of the aggregate
amount of all Eligible Accounts and Eligible Inventory as of such date.

“Borrowing Base Certificate” shall mean a certificate of an Authorized Signatory
of the Borrower Representative substantially in the form of Exhibit C.

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of Georgia, the State of
California or the State of New York or is a day on which banking institutions
located in such state are closed; provided, however, that when used with
reference to a Eurodollar Advance (including the making, continuing, prepaying
or repaying of any Eurodollar Advance), the term “Business Day” shall also
exclude any day in which banks are not open for dealings in deposits of U.S.
Dollars on the London interbank market.

“Canadian Dollars” or “CDN$” means dollars in the lawful currency of Canada.

“Canadian Perfection Items” means (a) the Administrative Agent’s receipt of PPSA
search results and other evidence reasonably satisfactory to Administrative
Agent that there are no Liens upon any Collateral located in Canada (other than
Permitted Liens), (b) the completion of all actions necessary to perfect the
Administrative Agent’s Lien in Canadian Inventory of the Credit Parties
(including without limitation the filing of appropriate PPSA financing
statements), and (c) the Administrative Agent’s receipt of a legal opinion of
Canadian counsel to the Credit Parties, addressed to the Lender Group and in
form and substance reasonably satisfactory to the Administrative Agent, which
opinion shall cover, among other things, perfection of the Administrative
Agent’s Lien in Canadian Inventory of the Credit Parties.

“Canadian Priority Payables” means amounts payable by the Credit Parties and
secured by any Liens, choate or inchoate, which rank, pursuant to any applicable
laws in Canada, or would reasonably be expected to rank in priority to or pari
passu with the Administrative Agent’s Liens, including, without limitation, any
such amounts due and not paid for wages, vacation pay, severance pay, amounts
payable under the Wage Earner Protection Program Act (Canada), amounts due and
not paid under any legislation relating to workers’ compensation or to
employment insurance, all amounts deducted or withheld and not paid and remitted
when due under the Income Tax Act (Canada), sales tax, goods and services tax,
value added tax, harmonized sales tax, excise tax, tax payable pursuant to Part
IX of the Excise Tax Act (Canada) or similar applicable provincial legislation,
government royalties, amounts currently or past due and not paid for realty,
municipal or similar taxes and all amounts currently or past due and not
contributed, remitted or paid, the Supplemental Pension Plans Act (Québec) or
otherwise as required to be contributed pursuant to any similar pension
legislation, as well as amounts payable for Inventory subject to a right of a
supplier to repossess goods pursuant to Section 81.1 of the Bankruptcy and
Insolvency Act (Canada).

 

7



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, as determined for any period, on a
consolidated basis for the Parent and its consolidated Restricted Subsidiaries
in accordance with GAAP, the aggregate of all expenditures made by the Parent
and its consolidated Restricted Subsidiaries during such period that, in
conformity with GAAP, are required to be included in or reflected on the
consolidated balance sheet as a capital asset, including, without limitation,
Capitalized Lease Obligations of the Parent and its consolidated Restricted
Subsidiaries.

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person (in its capacity as lessee under a lease) which, at any time of
determination and in accordance with GAAP, would be required to be capitalized
on such Person’s balance sheet.

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in U.S. Dollars, with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

“Cash Dominion Period” shall mean each period (a) commencing on the date Excess
Availability is less than the greater of (i) $35,000,000 and (ii) 10% of
Availability, and (b) ending on the date thereafter that Excess Availability has
exceeded the greater of (i) $35,000,000 and (ii) 10% of Availability for 60
consecutive calendar days.

“Cash Equivalents” shall mean, collectively, (i) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States), in
each case maturing within one year from the date of acquisition thereof;
(ii) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six (6) months from the date of
acquisition thereof; (iii) certificates of deposit, bankers’ acceptances and
time deposits maturing within 180 days of the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of the Administrative Agent or by any commercial
bank organized under the laws of the United States or any state thereof which
has a combined capital and surplus and undivided profits of not less than
$250,000,000; (iv) fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (i) above and entered into
with a financial institution satisfying the criteria described in clause
(iii) above; (v) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (vi) securities with maturities of six (6) months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (ii) of
this definition; and (vii) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (i) through
(vi) of this definition or money market funds that (x) comply with the criteria
set forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (y) are rated AAA by S&P and Aaa by Moody’s and
(z) have portfolio assets of at least $1,000,000,000.

 

8



--------------------------------------------------------------------------------

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the SEA) other than the Permitted Holders, becomes the beneficial owner
(as defined in Rule 13d-3 under the SEA), directly or indirectly, of 50%, or
more, of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Parent; (b) as of any date a majority of the
board of directors of the Parent consists (other than vacant seats) of
individuals who were not either (i) directors of the Parent as of the Agreement
Date, (ii) selected or nominated to become directors by the board of directors
of the Parent of which a majority consisted of individuals described in clause
(i), or (iii) selected or nominated to become directors by the board of
directors of the Parent of which a majority consisted of individuals described
in clause (i) and individuals described in clause (ii); or (c) except as a
result of a sale or disposition of all of the Equity Interests of a Borrower
permitted by Section 8.7(b), the Parent shall cease to directly or indirectly
own and control one hundred percent (100%) of the outstanding Equity Interests
of all of the Borrowers.

“Change in Law” shall mean the occurrence, after the Agreement Date or, in the
case of an assignee of a Lender (other than an Affiliate of an existing Lender),
after the date on which such assignee becomes a party to this Agreement and, in
the case of a Participant (other than an Affiliate of an existing Lender), after
the date on which it acquires its participation, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, to the extent not prohibited by
Applicable Law, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all Property pledged by any Credit Party as collateral
security for the Obligations pursuant to the Security Documents or otherwise,
and all other property of any Credit Party that is now or hereafter in the
possession or control of any member of the Lender Group, or on which any member
of the Lender Group has been granted a Lien to secure the Obligations.

“Collections Account” shall have the meaning given such term in Section 6.15(a).

 

9



--------------------------------------------------------------------------------

“Commercial Letter of Credit” shall mean a documentary Letter of Credit issued
by the Issuing Bank in respect of the purchase of goods or services by a
Borrower in the ordinary course of its business.

“Commitments” shall mean, collectively, the Revolving Loan Commitment and the
Letter of Credit Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” shall mean any Person specifically set forth in that certain side
letter dated of the Agreement Date between the Borrower Representative and the
Agent (and any other Person specifically identified by written notice from the
Borrower Representative to, and with the approval of, the Administrative Agent),
in each case who is engaged directly in a competing business as that of the
Credit Parties.

“Compliance Certificate” shall mean a certificate executed by the chief
financial officer or treasurer of the Borrower Representative substantially in
the form of Exhibit D.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of Parent and its Restricted Subsidiaries after deducting
therefrom all current liabilities (excluding any current liabilities that are by
their terms extendable or renewable at the option of the obligor thereunder for
more than 12 months after the date of determination), total prepaid expenses and
deferred charges, and all goodwill, trade names, trademarks, patents, licenses,
copyrights and other intangible assets, all as set forth on the consolidated
balance sheet of Parent and its Restricted Subsidiaries for Parent’s most
recently completed fiscal quarter for which financial statements have been
delivered to the Administrative Agent pursuant to Sections 7.1(b) or 7.2 (or as
of the fiscal quarter ended June 29, 2013 for any date prior to delivery of
financial statements pursuant to such Sections).

“Contingent Obligation” shall mean, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any debt, lease, dividend
or other obligation of another Person if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such liability that such liability will be paid or discharged, or
that any agreement relating thereto will be complied with, or that any holder of
such liability will be protected, in whole or in part, against loss with respect
thereto; (b) with respect to any undrawn portion of any letter of credit issued
for the account of such Person or as to which such Person is otherwise liable
for the reimbursement of any drawing; (c) under any Hedge Agreement, to the
extent not yet due and payable; (d) to make take-or-pay or similar payments if
required regardless of nonperformance by any other party or parties to an
agreement; or (e) for any obligations of another Person pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the stated or determinable amount of the Contingent Obligation ; and
if such amounts are not determinable, the maximum reasonably anticipated
liability in respect thereof, as determined by such Person in good faith.

 

10



--------------------------------------------------------------------------------

“Control” shall mean, with respect to any asset, right, or property with respect
to which a security interest therein is perfected by a secured party’s having
“control” thereof (whether pursuant to the terms of an agreement or through the
existence of certain facts and circumstances), that the Administrative Agent has
“control” of such asset, right, or property in accordance with the terms of
Article 9 of the UCC.

“Controlled Account Agreement” shall mean any agreement executed by a depository
bank, securities intermediary, or commodities intermediary and the
Administrative Agent and acknowledged and agreed to by the applicable Credit
Party, in form and substance reasonably acceptable to the Administrative Agent,
which, among other things, provides for the Administrative Agent’s Control, for
the benefit of the Lender Group, of a deposit account, securities account,
commodities account, or other bank or investment account, as amended, restated,
supplemented, or otherwise modified from time to time.

“Controlled Deposit Account” shall have the meaning specified in
Section 6.15(b).

“Controlled Disbursement Account” shall have the meaning specified in
Section 2.2(f).

“Copyright Security Agreements” shall mean, collectively, any Copyright Security
Agreement made by a Credit Party in favor of the Administrative Agent, on behalf
of the Lender Group, from time to time, as amended, restated, supplemented, or
otherwise modified from time to time.

“Credit Parties” shall mean, collectively, the Borrowers and the Guarantors; and
“Credit Party” shall mean any one of the foregoing Credit Parties.

“Credit Party Payments” has the meaning specified in Section 2.8(b)(i).

“Date of Issue” shall mean the date on which the Issuing Bank issues a Letter of
Credit pursuant to Section 2.15 and, subject to the terms of Section 2.15(a),
the date on which any such Letter of Credit is renewed.

“Debtor Relief Laws” means the Bankruptcy Code, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.

“Default” means an event, condition or default which, with the giving of notice,
the passage of time or both would become an Event of Default.

“Default Rate” shall mean a simple per annum interest rate equal to, with
respect to all outstanding Obligations, the sum of (a) the applicable Interest
Rate Basis, if any, with respect to the applicable Obligation, plus (b) the
Applicable Margin for such Interest Rate Basis, plus (c) two percent (2.00%).

 

11



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean, subject to Section 2.17(c), any Lender that
(a) has failed to (i) fund all or any portion of the Revolving Loans within two
(2) Business Days of the date such Revolving Loans were required to be funded
unless such Lender notifies the Administrative Agent and the Borrowers in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Issuing Bank, the Swing Bank or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit, Swing Loans or Agent Advances) within two (2) Business Days of the date
when due, (b) has notified the Borrowers, the Administrative Agent or the
Issuing Bank or Swing Bank in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Revolving Loan and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has
(i) become the subject of a proceeding under the Bankruptcy Code or any other
Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.17(c)) upon delivery of
written notice of such determination to the Borrower Representative, each
Issuing Bank, the Swing Bank and each Lender.

“Determination Date” shall mean the second Business Day immediately following
the date that the Administrative Agent receives the Borrowing Base Certificate
required to be delivered pursuant to Section 7.5(a) for the fiscal month in
which a fiscal quarter of the Parent ends.

“Dilution” shall mean, as of any date of determination, a percentage, based upon
the experience of the immediately prior twelve (12) month period (or such
shorter period as agreed by the Administrative Agent in its Permitted
Discretion), that is the result of dividing the U.S. Dollar amount of (a) bad
debt write-downs, discounts, advertising allowances, credits, or other dilutive
items with respect to the Borrowers’ Accounts during such period (less any
reasonable non-recurring adjustments as determined by the Administrative Agent
in its Permitted Discretion), by (b) the Borrowers’ gross billings with respect
to Accounts during such period.

 

12



--------------------------------------------------------------------------------

“Dilution Reserve” shall mean, as of any date of determination, an amount
determined from time to time by the Administrative Agent in its Permitted
Discretion and based on the Administrative Agent’s analysis of the Borrowers’
Dilution and other matters affecting the Borrowers and their Accounts and
Account Debtors.

“Disqualified Equity Interests” shall mean, with respect to any Person, any
Equity Interest that by its terms (or by the terms of any other Equity Interest
into which it is convertible or exchangeable) or otherwise (a) matures or is
subject to mandatory redemption or repurchase (other than solely for Equity
Interests that are not Disqualified Equity Interests) pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holder thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior payment in full of the
Obligations (other than any Obligations which expressly survive termination) and
termination of the Commitments); (b) is convertible into or exchangeable or
exercisable for Indebtedness or any Disqualified Equity Interest at the option
of the holder thereof; (c) may be required to be redeemed or repurchased at the
option of the holder thereof (other than solely for Equity Interests that are
not Disqualified Equity Interests), in whole or in part, in each case on or
prior to the date that is one hundred twenty (120) days after the Maturity Date;
or (d) provides for scheduled payments of dividends to be made in cash.

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
to any Person on account of any Equity Interests of any Credit Party or any of
their Subsidiaries.

“Domestic Restricted Subsidiary” shall mean any Restricted Subsidiary that is a
Domestic Subsidiary.

“Domestic Subsidiary” shall mean any direct or indirect Subsidiary of any Credit
Party that is organized and existing under the laws of the US or any state or
commonwealth thereof or under the laws of the District of Columbia.

“EBITDA” shall mean, as determined for any period on a consolidated basis for
the Parent and its consolidated Restricted Subsidiaries in accordance with GAAP,
an amount equal to the sum of (a) Net Income for such period plus (b) to the
extent deducted in determining Net Income for such period, and without
duplication the sum of (i) Interest Expense, (ii) income tax expense,
(iii) depreciation and amortization, and (iv) all other non-cash charges,
excluding any non-cash charge relating to write-offs, write-downs, or reserves
with respect to Accounts and Inventory, minus (c) to the extent added in
determining Net Income for such period and without duplication an amount equal
to the sum of (i) income tax credits, and (ii) all non-cash items increasing Net
Income, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced EBITDA in any
prior period.

For purposes of any determination of the Fixed Charge Coverage Ratio, EBITDA
shall, subject to the limitations set forth in this paragraph, be adjusted for
any period during which one or more Permitted Acquisitions or dispositions of
Property (for the purposes of this definition,

 

13



--------------------------------------------------------------------------------

each, a “Specified Transaction”) occurs such that such Specified Transaction
(and all other Specified Transactions that have been consummated during the
applicable period) and the following adjustments in connection therewith shall
be deemed to have occurred as of the first day of the applicable period of
measurement: income statement items (whether positive or negative) attributable
to the Property or Person subject to such Specified Transaction, (1) in the case
of a disposition of assets, shall be excluded, and (2) in the case of a
Permitted Acquisition, shall be included; provided that the foregoing pro forma
adjustments may be applied to any such definition, test or financial covenant
solely to the extent that such adjustments (A) are reasonably expected to be
realized within twelve (12) months of such Specified Transaction as set forth in
reasonable detail on a certificate of the chief financial officer of the
Borrower Representative delivered to the Administrative Agent, (B) are
calculated on a basis consistent with GAAP, (C) in the case of dispositions of
assets, are based upon historical EBITDA as set forth in financial statements
reasonably acceptable to the Administrative Agent with respect to the Person or
Property subject to such disposition, (D) in the case of Permitted Acquisitions,
are based upon Target Financials (as defined in the definition of Permitted
Acquisitions), and (E) approved in advance by the Administrative Agent in its
Permitted Discretion.

“Eligible Accounts” shall mean, at any time of determination, all Accounts
(valued at the face amount of the applicable invoice therefor, minus the maximum
discounts, credits, and allowances set forth on the face of such invoice which
may be taken by Account Debtors on such Accounts, and net of any sales tax,
finance charges, or late payment charges included in the amount invoiced)
arising in the ordinary course of a Borrower’s business from the sale of goods
by a Borrower, that the Administrative Agent determines in its Permitted
Discretion to be Eligible Accounts; provided, however, that, without limiting
the right of the Administrative Agent to establish other criteria of
ineligibility in its Permitted Discretion, Eligible Accounts shall not include
any of the following Accounts:

(a) any Account which (i) has a scheduled due date more than one hundred twenty
(120) days after its original invoice date, or (ii) is unpaid more than one
hundred twenty (120) days past its invoice date or sixty (60) days past its due
date;

(b) Accounts not evidenced by a paper invoice or an electronic equivalent
acceptable to the Administrative Agent;

(c) Accounts with respect to which any of the representations, warranties,
covenants and agreements contained in Section 5.2 are not or have ceased to be
complete and correct or have been breached;

(d) Accounts (or any other Account due from the same Account Debtor), with
respect to which, in whole or in part, a check, promissory note, draft, trade
acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason;

(e) Accounts as to which the applicable Borrower has not performed, as of the
applicable date of determination, all of its obligations then required to have
been performed, including, without limitation, the shipment of goods (and
passage of title thereto) applicable to such Accounts;

 

14



--------------------------------------------------------------------------------

(f) Accounts as to which any one or more of the following events has occurred
with respect to the Account Debtor on such Accounts: death or judicial
declaration of incompetency of such Account Debtor who is an individual; the
filing by or against such Account Debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, winding-up, or other relief under the bankruptcy, insolvency, or
similar laws of the US, any state or territory thereof, or any foreign
jurisdiction, now or hereafter in effect; the making of any general assignment
by such Account Debtor for the benefit of creditors; the appointment of a
receiver or trustee for such Account Debtor or for any of the assets of such
Account Debtor, including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in Bankruptcy Code; the institution by
or against such Account Debtor of any other type of insolvency proceeding (under
the bankruptcy or insolvency laws of the US, Canada or otherwise) or of any
formal or informal proceeding for the dissolution or liquidation of, settlement
of claims against, or winding up of affairs of, such Account Debtor; the sale,
assignment, or transfer of all or substantially all of the assets of such
Account Debtor unless the obligations of such Account Debtor in respect of the
Accounts are assumed by and assigned to such purchaser or transferee; the
nonpayment generally by such Account Debtor of its debts as they become due; or
the cessation of the business of such Account Debtor as a going concern;

(g) those Accounts of an Account Debtor for whom fifty percent (50%) or more of
the aggregate U.S. Dollar amount of such Account Debtor’s outstanding Accounts
are classified as ineligible under clause (a)(ii) above; provided, that solely
for the purposes of calculating eligibility under this clause (g) with respect
to Accounts owing to the Borrowers by QVC Inc., such calculation shall disregard
the Existing QVC Aged Accounts;

(h) Accounts owed by an Account Debtor which: (i) does not maintain its primary
business delivery locations, payment centers, and chief executive office in the
US or Canada (other than the province of Quebec); or (ii) is not organized under
the laws of the US, Canada or any respective state or province (other than the
province of Quebec) thereof; or (iii) is the government of Canada or any other
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof; except to the extent that such
Accounts are secured or payable by a letter of credit or acceptance, or insured
under foreign credit insurance in each case, on terms and conditions
satisfactory to the Administrative Agent in its sole and absolute discretion; or
(iv) is the government of the US, or of any state, municipality or other
political subdivision thereof, or any department, agency, public corporation, or
other instrumentality thereof, unless all required procedures for the effective
collateral assignment of the Accounts under the Federal Assignment of Claims Act
of 1940 and any other steps necessary to perfect the Administrative Agent’s
security interest, for the benefit of the Lender Group, in such Accounts have
been complied with to the Administrative Agent’s sole satisfaction with respect
to such Accounts; (v) is a natural person, or (vi) is a Blocked Person;

(i) Accounts owed by an Account Debtor which is an Affiliate or employee of a
Borrower;

 

15



--------------------------------------------------------------------------------

(j) Accounts which are owed by an Account Debtor to which a Borrower is indebted
in any way (including, without limitation, creditors and suppliers of a
Borrower), or which are subject to any right of setoff by the Account Debtor,
including, without limitation, for co-op advertising, rebates, incentives and
promotions, to the extent of such indebtedness or right of setoff;

(k) Accounts which the Account Debtor disputes in writing the liability therefor
or are otherwise in dispute or are otherwise subject to any potential
counterclaim, deduction, discount, recoupment, reserve, defense, dispute,
chargeback, credit, allowance, contra-account, volume rebate, cooperative
advertising accrual, deposit, or offset (but only to the extent of the amount in
dispute);

(l) Accounts which represent sales on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, cash-on-delivery, consignment or other repurchase or
return basis;

(m) Accounts which are evidenced by a promissory note or other instrument or by
chattel paper;

(n) Accounts as to which the applicable Account Debtor has not been sent an
invoice or for which are partially billed;

(o) Accounts with respect to which the Account Debtor is located in a state or
jurisdiction (including, without limitation, Alabama, New Jersey, Minnesota, and
West Virginia) that requires, as a condition to access to the courts of such
jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless the applicable Borrower has so qualified, filed such reports or forms, or
taken such actions (and, in each case, paid any required fees or other charges),
except to the extent that the applicable Borrower may qualify subsequently as a
foreign entity authorized to transact business in such state or jurisdiction and
gain access to such courts, without incurring any cost or penalty viewed by the
Administrative Agent to be significant in amount, and such later qualification
cures any bar to access to such courts to enforce payment of such Account;

(p) Accounts which are not a bona fide, valid and enforceable obligation of the
Account Debtor thereunder;

(q) Accounts (i) which are not subject to a valid and continuing, duly
perfected, first-priority Lien in favor of the Administrative Agent, for the
benefit of the Lender Group, pursuant to the Security Documents, or (ii) in
which the applicable Borrower does not have good and marketable title, free and
clear of any Liens (other than Liens in favor of the Administrative Agent, for
the benefit of the Lender Group);

(r) Accounts which are owed by an Account Debtor to the extent that such
Accounts, together with all other Accounts owing by the same Account Debtor and
its Affiliates, exceed in the aggregate twenty-five percent (25%) of the sum of
all Eligible Accounts (or (i) 30% in the case of Accounts owing by Wal-Mart
Stores, Inc. (for so long as it has an Investment Grade Rating), (ii) such
higher percentage (not to exceed 30%) as the Administrative Agent may establish
from time to time for any Account Debtor having an Investment Grade Rating (for
so long as it has an Investment Grade Rating), and (iii) such higher percentage
as the Administrative Agent (with the consent of the Supermajority Lenders) may
establish from time to time for any other Account Debtor);

 

16



--------------------------------------------------------------------------------

(s) Accounts which represent rebates, refunds or other similar transactions, but
only to the extent of the amount of such rebate, refund or similar transaction;

(t) Accounts which consist of progress billings (such that the obligation of the
Account Debtors with respect to such Accounts is conditioned upon the applicable
Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto) or retainage invoices;

(u) Accounts with respect to which the Administrative Agent reasonably believes
that such Accounts may not be collectible by reason of the Account Debtor’s
creditworthiness;

(v) Accounts which are not denominated in U.S. Dollars or Canadian Dollars;

(w) that portion of Accounts subject to warranty accruals;

(x) prepaid or cash-in-advance Accounts;

(y) Accounts owing from a credit card processor or credit card issuer or which
arises out of the use of a credit, debit or charge card, or information
contained on or for use with any such card;

(z) Accounts which arise from the sale of Noticed Farm Products; or

(aa) Accounts as to which a security agreement, financing statement, equivalent
security or Lien instrument or continuation statement is on file or of record in
any public office, except as may have been filed in favor of the Administrative
Agent, for the benefit of the Lender Group, pursuant to the Security Documents.

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; or (d) any other Person approved by (i) the Administrative
Agent, (ii) with respect to any proposed assignee of all or any portion of the
Revolving Loan Commitment, the Issuing Bank and, (iii) unless (x) such Person is
taking delivery of an assignment in connection with physical settlement of a
credit derivatives transaction or (y) an Event of Default exists, the Borrower
Representative, such approvals not to be unreasonably withheld or delayed;
provided, however, that if the consent of the Borrower Representative to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in Section 11.5(b)), the Borrower Representative shall be deemed to have given
its consent five (5) Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) and
received by the Borrower Representative unless such consent is expressly refused
by the Borrower Representative prior to such fifth Business Day. None of the
Borrowers, any of their Subsidiaries, any of their Affiliates, any Defaulting
Lender or any Competitor shall be an Eligible Assignee.

“Eligible Canadian Collateral” means, collectively, (a) Eligible Accounts owing
from an Account Debtor who is organized under the laws of Canada (or any
province thereof) or who maintains its chief executive office in Canada, and
(b) Eligible Inventory located in Canada.

 

17



--------------------------------------------------------------------------------

“Eligible Inventory” shall mean, at any time of determination, the portion of a
Borrower’s Inventory held for sale in the ordinary course of business consisting
of finished goods that the Administrative Agent determines in its Permitted
Discretion to be Eligible Inventory; provided, however, that without limiting
the right of the Administrative Agent to establish other criteria of
ineligibility in its Permitted Discretion, Eligible Inventory shall not include
any of the following Inventory:

(a) Inventory that is not owned solely by the applicable Borrower;

(b) Inventory that does not conform to all of the warranties, and
representations regarding the same which are set forth in this Agreement,
including, without limitation Section 5.3, or any of the other Loan Documents;

(c) Inventory that is not located at a Permitted Location in (i) the United
States or (ii) at any time after the Administrative Agent’s receipt of all
Canadian Perfection Items, Canada (other than the province of Quebec);

(d) Inventory that is located at a Permitted Location not owned and controlled
by a Borrower or that is located at a Permitted Location where the access to
such Permitted Location may require the consent of a third party, unless (i) the
Administrative Agent has received a Third Party Agreement (whether or not such
Third Party Agreement is an express condition or requirement hereunder) from the
Person owning or in control of such Permitted Location and all Persons owning or
in control of other locations with respect to which access may be required with
respect to such Permitted Location, or (ii) the Administrative Agent has
instituted a Rent Reserve;

(e) Inventory located at any location at which the aggregate amount of Inventory
of the Borrowers is less than $50,000;

(f) Inventory which is in the possession of any subcontractor or outside
processor in or is in-transit to or from such subcontractor or outside
processor;

(g) any Inventory customized for a specific customer (other than Inventory
branded for a specific customer (such as private label merchandise));

(h) Inventory (i) in which the applicable Borrower does not have good and
marketable title, free and clear of any Lien (other than Liens in favor of the
Administrative Agent, for the benefit of the Lender Group), claim of
reclamation, adverse claim, interest or right of any other Person; or (ii) which
is not subject to a valid and continuing, duly perfected, first-priority Lien in
favor of the Administrative Agent, for the benefit of the Lender Group, pursuant
to the Security Documents, or as to which all action necessary or advisable to
perfect such security interest has not been taken;

(i) Inventory that is on consignment from any Borrower, as consignor, to any
other Person, as consignee, and any Inventory which is on consignment to any
Borrower, as consignee, from any other Person, as consignor;

 

18



--------------------------------------------------------------------------------

(j) Inventory that is not in saleable condition or does not meet all standards
imposed by any Person having regulatory authority over such goods or their use
and/or sale, or Inventory that is not currently saleable in the normal course of
the applicable Borrower’s business;

(k) Inventory consisting of parts, components, or supplies or that constitutes
capitalized labor;

(l) Inventory scheduled for return to vendors, display items, packaging
materials, labels or name plates or similar supplies;

(m) Inventory that is subject to any license or agreement with any Person that
limits or restricts the applicable Borrower’s or the Administrative Agent’s
right to sell or otherwise dispose of such Inventory (unless such Person has
entered into a Third Party Agreement);

(n) Inventory that is commingled with the goods of any other Person (other than
a Credit Party);

(o) which is subject to any negotiable Document;

(p) which is a Noticed Farm Product; or

(q) Inventory that is covered, in whole or in part, by any security agreement,
financing statement, equivalent security or Lien instrument or continuation
statement which is on file or of record in any public office, except such as may
have been filed in favor of the Administrative Agent, for the benefit of the
Lenders, pursuant to the Security Documents.

“Environmental Laws” shall mean, collectively, any and all applicable Federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct or
requirements concerning environmental protection matters, including without
limitation, Hazardous Materials or human health, as now or may at any time
during the term of this Agreement be in effect, including, without limitation,
the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Clean Water Act, 33
U.S.C. Section 1251 et seq. and the Water Quality Act of 1987; the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. Section 136 et seq.; the
Marine Protection, Research and Sanctuaries Act, 33 U.S.C. Section 1401 et seq.;
the National Environmental Policy Act, 42 U.S.C. Section 4321 et seq.; the Noise
Control Act, 42 U.S.C. Section 4901 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. Section 651 et seq.; the Resource Conservation and Recovery Act,
42 U.S.C. Section 6901 et seq., as amended by the Hazardous and Solid Waste
Amendments of 1984; the Safe Drinking Water Act, 42 U.S.C. Section 300f et seq.;
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. Section 9601 et seq., as amended by the Superfund Amendments and
Reauthorization Act, the Emergency Planning and Community Right to Know Act
(“CERCLA”), the Hazardous Materials Transportation Act, 49 U.S.C. Section 5101
et seq., and Radon Gas and Indoor Air Quality Research Act; the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq.; the Atomic Energy Act, 42 U.S.C.
Section 2011 et seq., and the Nuclear Waste Policy Act of 1982, 42 U.S.C.
Section 10101 et seq.

 

19



--------------------------------------------------------------------------------

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect on the Agreement Date and as such Act may be amended thereafter from time
to time.

“ERISA Affiliate” shall mean, with respect to any Credit Party, any trade or
business (whether or not incorporated) that together with such Credit Party, are
treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean, with respect to any Credit Party or any ERISA
Affiliate, (a) a “reportable event” within the meaning of Section 4043 of ERISA
with respect to a Title IV Plan for which the 30-day notice period has not been
waived; (b) a withdrawal by any Credit Party or any ERISA Affiliate from a Title
IV Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA or the termination of any such Title IV Plan resulting in liability
pursuant to Section 4063 or 4064 of ERISA; (c) the incurrence by any Credit
Party or any ERISA Affiliate of any liability with respect to a complete or
partial withdrawal by any Credit Party or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is, or is expected
to be, in reorganization or insolvency within the meaning of Title IV of ERISA
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (d) the filing of a notice of intent to terminate, the treatment of a
Title IV Plan amendment as a termination under Sections 4041 or 4041A of ERISA,
or the commencement of proceedings by the PBGC to terminate a Title IV Plan or
Multiemployer Plan; (e) the occurrence of an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan;
(f) the imposition of any material liability under Title IV of ERISA, other than
for PBGC premiums not yet due or premiums due but not yet delinquent under
Section 4007 of ERISA, upon any Credit Party or any ERISA Affiliate; (g) with
respect to a Title IV Plan, the failure by any Credit Party or any ERISA
Affiliate to satisfy the minimum funding standard of Sections 412 and 430 of the
Code and Sections 302 and 303 of ERISA, whether or not waived, or the failure to
make by its due date a required installment under Section 430(j) of the Code or
Section 303(j) of ERISA or the failure by any Credit Party or any ERISA
Affiliate to make any contribution to a Multiemployer Plan; (h) the imposition
of a Lien pursuant to Section 401(a)(29) or 430(k) of the Code or pursuant to
Section 303(k) of ERISA or a violation of Section 436 of the Code with respect
to any Title IV Plan; (i) except as could not reasonably be expected to result
in a Materially Adverse Effect, the occurrence of a non-exempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA); (j) a Title IV Plan is, or is reasonably anticipated to be, in “at-risk”
status within the meaning of Section 430(i)(4) of the Code or Section 303(i)(4)
of ERISA; or (k) a Multiemployer Plan (x) is in “endangered status” (under
Section 432(b)(1) of the Code or Section 305(b)(1) of ERISA) or (y) is in
“critical status” (under Section 432(b)(2) of the Code or Section 305(b)(2) of
ERISA).

 

20



--------------------------------------------------------------------------------

“Eurodollar Advance” shall mean an Advance which a Borrower requests to be made
as a Eurodollar Advance or which is continued as or converted to a Eurodollar
Advance, in accordance with the provisions of Section 2.2.

“Eurodollar Rate” means, with respect to each Interest Period for a Eurodollar
Advance, (i) the rate per annum equal to the British Bankers Association LIBO
Rate or the successor thereto if the British Bankers Association is no longer
making a LIBO rate available (“BBA LIBOR”) as published by Bloomberg (or other
commercially available sources providing quotations of BBA LIBOR as determined
by the Administrative Agent from time to time) at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the commencement of such Interest
Period, for deposits in U.S. Dollars with a maturity comparable to such Interest
Period, divided by (ii) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation); provided, however, that if the rate referred
to in clause (i) above is not available at any such time for any reason, then
the rate referred to in clause (i) shall instead be the interest rate per annum,
as determined by the Administrative Agent, to be the average (rounded to the
nearest 1/16th of 1%) of the rates per annum at which deposits in the applicable
currency in an amount equal to the amount of such Eurodollar Advance are offered
to major banks in the London interbank market at approximately 11:00 A.M.
(London time), two (2) Business Days prior to the commencement of such Interest
Period, for contracts that would be entered into at the commencement of such
Interest Period for the same duration as such Interest Period.

“Event of Default” shall mean any of the events specified in Section 9.1.

“Excess Availability” shall mean, at any time of determination, the amount (if
any) by which (a) the lesser of (i) the Revolving Loan Commitment minus Reserves
and (ii) the Aggregate Borrowing Base (taking into account any Reserves which
may have been implemented or modified since the date of the most recent
Borrowing Base Certificate) exceeds (b) the Aggregate Revolving Credit
Obligations.

“Excluded Accounts” shall mean (a) deposit accounts specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Credit Party’s employees, (b) deposit accounts
specifically and exclusively used to cash collateralize Permitted Outside
Letters of Credit, (c) any zero balance account or disbursement only account,
and (d) any other deposit account which, individually, does not at any time have
more than $500,000 in cash on deposit in such account and which, in the
aggregate with all such accounts, does not at any time have more than $2,500,000
in cash on deposit therein.

“Excluded Hedge Obligation” shall mean, with respect to any Guarantor, any Hedge
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Hedge Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute

 

21



--------------------------------------------------------------------------------

an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guaranty of such Credit Party or the
grant of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Existing QVC Aged Accounts” shall those certain Accounts owing to the Borrowers
by QVC Inc. in an aggregate amount not exceeding $8,026,000 and which are more
than one-hundred twenty (120) days past due as of the Agreement Date.

“Farm Products” shall mean, collectively, all Inventory consisting of “farm
products” (as such term is defined in the FSA or the UCC in any jurisdiction) or
“perishable agricultural commodities” (as such term is defined in PACA).

“Farm Products Notice” has the meaning ascribed to such term in Section 5.1(ff).

“Farm Products Seller” shall mean, individually and collectively, sellers,
producers or suppliers of any Farm Products (including commissioned merchants or
selling agents) from which any Borrower purchases Farm Products from time to
time.

“FATCA” shall mean Section 1471-1474 of the Code and any regulations or guidance
issued thereunder.

“Federal Funds Rate” shall mean, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 12:00 noon (Atlanta, Georgia time)
on that day by each of three (3) leading brokers of Federal funds transactions
in New York, New York selected by the Administrative Agent.

“Financial Covenant” shall mean the financial covenant applicable to the Credit
Parties from time to time pursuant to Section 8.8.

“Financial Covenant Testing Period” means each period (a) commencing on any date
that Excess Availability is less than the greater of (i) 10% of Availability and
(ii) $35,000,000, and (b) ending on the date thereafter when Excess Availability
has exceeded the greater of (i) 10% of Availability and (ii) $35,000,000 for 60
consecutive calendar days.

 

22



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” shall mean, with respect to the Parent and its
Restricted Subsidiaries on a consolidated basis for any period, the ratio of
(a) (i) EBITDA for such period minus (ii) the sum of (1) Capital Expenditures
made in cash during such period (other than Capital Expenditures financed with
Indebtedness (other than Revolving Loans) permitted to be incurred hereunder)
and (2) tax payments made in cash during such period, to (b) Fixed Charges for
such period.

“Fixed Charges” shall mean, with respect to the Parent and its Restricted
Subsidiaries on a consolidated basis for any period, the sum (without
duplication) of (a) Interest Expense paid or payable in cash during such period,
(b) scheduled principal payments paid or payable on outstanding Indebtedness
(other than payments due and paid at the final stated maturity of such
Indebtedness) during such period, and (c) cash dividends to holders of Equity
Interest paid during such period.

“Foreign Lender” shall have the meaning specified in Section 2.8(b).

“Foreign Plan” shall mean any employee benefit plan maintained or contributed to
by any Credit Party or any Restricted Subsidiary of a Credit Party that provides
pension benefits to employees employed outside the United States.

“Foreign Subsidiary” shall mean any Subsidiary of a Credit Party that is not a
Domestic Subsidiary.

“FSA” shall mean the Food Security Act of 1985, as the same now exists or may
from time to time hereafter be amended, restated, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

“FSA Notice” means any Farm Products Notice delivered or filed in connection
with or relating to the FSA.

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
US accounting profession).

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government.

“Guarantors” shall mean, collectively, each Domestic Subsidiary of the Parent
party hereto as a Guarantor, each Borrower in respect of any Obligation for
which is it not directly and primarily liable hereunder, and any other Person
that has executed a Joinder Supplement or other document guaranteeing all or any
portion of the Obligations, and “Guarantor” shall mean any one of the foregoing
Guarantors.

 

23



--------------------------------------------------------------------------------

“Guaranty” or “guaranteed,” as applied to an obligation (each a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit, and any
obligation of any Person, whether or not contingent, (i) to purchase any such
primary obligation or any property or asset constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of such primary obligation or (B) to maintain working capital, equity
capital or the net worth, cash flow, solvency or other balance sheet or income
statement condition of any other Person, (iii) to purchase property, assets,
securities or services primarily for the purpose of assuring the owner or holder
of any primary obligation of the ability of the primary obligor with respect to
such primary obligation to make payment thereof or (iv) otherwise to assure or
hold harmless the owner or holder of such primary obligation against loss in
respect thereof. All references in this Agreement to “this Guaranty” shall be to
the Guaranty provided for pursuant to the terms of Article 3.

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Credit Party or any
of their Restricted Subsidiaries, on the one hand, and any other Person, on the
other hand, which provides for an interest rate, credit or equity swap, cap,
floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, commodity hedges or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging such Credit Party’s or such Restricted Subsidiaries’ exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security or
currency valuations, or commodity prices.

“Hedge Obligations” shall mean any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of any Credit Party or any Restricted Subsidiary arising under, owing pursuant
to, or existing in respect of Hedge Agreements entered into with one or more of
the Lender Group members.

“Immaterial Subsidiary” shall mean any Subsidiary (other than a Borrower)
designated by the Borrower Representative to the Administrative Agent as an
“Immaterial Subsidiary” and that meets each of the following criteria as of the
last day of the most recent fiscal quarter for which financial statements have
been delivered to the Administrative Agent pursuant to Sections 7.1(b) or 7.2:
(a) the assets of such Subsidiary (together with all other Immaterial
Subsidiaries and their respective Subsidiaries) constitute less than ten percent
(10%) of the total Consolidated Net Tangible Assets of the Parent and its
Restricted Subsidiaries as of such date; and (b) such Subsidiary (together with
all other Immaterial Subsidiaries and their respective Subsidiaries) contributed
less than ten percent (10%) of EBITDA of the Parent and its Restricted
Subsidiaries for the four (4) fiscal quarter period ending on such date;
provided, that no Subsidiary shall be or be designated as an “Immaterial
Subsidiary” if such Subsidiary has provided a Guaranty of, or pledged any
Collateral as security for, the Senior Subordinated Notes or any other Material
Indebtedness.

 

24



--------------------------------------------------------------------------------

“Increase Notice” shall have the meaning specified in Section 2.1(f)(i).

“Increase Effective Date” shall have the meaning specified in
Section 2.1(f)(iv).

“Indebtedness” of any Person shall mean, without duplication, (a) any obligation
of such Person for borrowed money, including, without limitation, the
Obligations, (b) any obligation of such Person evidenced by bonds, debentures,
notes or other similar instruments, (c) any obligation of such Person in respect
of the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business on terms customary in the
trade), (d) any obligation of such Person under any conditional sale or other
title retention agreement(s) relating to property acquired by such Person,
(e) any Capitalized Lease Obligations of such Person, (f) any obligation,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (g) any Guaranty by such Person of
the type of indebtedness described in clauses (a) through (f) above, (h) all
indebtedness of a third party secured by any lien on property owned by such
Person, whether or not such indebtedness has been assumed by such Person,
(i) any obligation of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Equity Interests of such Person,
(j) any off-balance sheet liability retained in connection with asset
securitization programs, synthetic leases, sale and leaseback transactions or
other similar obligations arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries, (k) any obligation under any interest rate hedge agreement or
foreign exchange agreement (calculated as the amount of net payments such Person
would have to make under such agreements if an early termination thereof
occurred on the date the Indebtedness of such Person was being determined)
(including, without limitation, all Hedge Agreements) and (l) any Disqualified
Equity Interests; provided, however, that, notwithstanding anything in GAAP to
the contrary, the amount of all obligations shall be the full face amount of
such obligations, except with respect to the obligations in clause (k), which
shall be calculated in the manner set forth in clause (k).

Notwithstanding the foregoing, the term “Indebtedness” will exclude (i) any
liability for federal, state, local or other taxes, (ii) worker’s compensation
claims, self-insurance obligations, performance, surety, appeal and similar
bonds and completion guarantees provided in the ordinary course of business,
(iii) obligations arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two (2) Business Days of its incurrence, and (iv) any
Indebtedness that has been defeased or called for redemption, provided that
funds in an amount equal to all such Indebtedness (including interest and any
other amounts required to be paid to the holders thereof in order to give effect
to such defeasance or redemption) have been deposited with a trustee in
accordance with the documentation governing such Indebtedness for the benefit of
the relevant holders of such Indebtedness.

 

25



--------------------------------------------------------------------------------

“Indemnitee” shall have the meaning specified in Section 11.2(b).

“Information and Collateral Disclosure Certificate” shall mean each Information
and Collateral Disclosure Certificate executed and delivered by the Credit
Parties on the Agreement Date and, with respect to any new Credit Party formed
or acquired after the date hereof, on the date of the applicable Joinder
Supplement.

“Intellectual Property” shall mean all intellectual and similar Property of a
Person including (a) inventions, designs, patents, patent applications,
copyrights, trademarks, service marks, trade names, trade secrets, confidential
or proprietary information, customer lists, know-how, software, and databases;
(b) all embodiments or fixations thereof and all related documentation,
applications, registrations, and franchises; (c) all licenses or other rights to
use any of the foregoing; and (d) all books and records relating to the
foregoing.

“Interest Expense” shall mean, as determined for any period on a consolidated
basis for the Parent and its consolidated Restricted Subsidiaries in accordance
with GAAP, the total interest expense, including, without limitation, the
interest component of any payments in respect of capital leases capitalized or
expensed during such period (whether or not actually paid during such period)
and the net amount payable (or minus the net amount receivable) under Hedge
Agreements during such period (whether or not actually paid or received during
such period).

“Interest Period” shall mean, for each Eurodollar Advance, each one (1), two
(2), three (3), or six (6) month period, as selected by a Borrower pursuant to
Section 2.2, during which the applicable Eurodollar Rate (but not the Applicable
Margin) shall remain unchanged. Notwithstanding the foregoing, however, (a) any
applicable Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day, unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; (b) any applicable Interest Period
which begins on a day for which there is no numerically corresponding day in the
calendar month during which such Interest Period is to end shall (subject to
clause (i) above) end on the last day of such calendar month; and (c) no
Interest Period shall extend beyond the Maturity Date or such earlier date as
would interfere with the repayment obligations of the Borrowers under
Section 2.6.

“Interest Rate Basis” shall mean the Base Rate or Eurodollar Rate, as
applicable.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC, of
each Credit Party, whether now existing or hereafter acquired, wherever located,
and in any event including inventory, merchandise, goods and other personal
property that are held by or on behalf of a Credit Party for sale or lease or
are furnished or are to be furnished under a contract of service, goods that are
leased by a Credit Party as lessor, or that constitute raw materials, samples,
work-in-process, finished goods, returned goods, promotional materials or
materials or supplies of any kind, nature or description used or consumed or to
be used or consumed in such Credit Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.

 

26



--------------------------------------------------------------------------------

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Indebtedness or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any Acquisition. In determining the aggregate amount of Investments
outstanding at any particular time, (a) the amount of any Investment represented
by a Guaranty shall be the higher of (i) the stated or determinable amount of
the obligation Guaranteed or (ii) the maximum amount for which the guarantor may
be liable pursuant to the terms of the instrument embodying such Guaranty; and
if such amounts are not determinable, the maximum reasonably anticipated
liability in respect thereof, as determined by the Person providing such
Guaranty in good faith; (b) there shall be deducted in respect of each such
Investment any amount received as a return of principal or capital (including by
repurchase, redemption, retirement, repayment, liquidating or other dividend or
distribution); (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise; and (d) there shall not be deducted from or added to the aggregate
amount of Investments any decrease or increases, as the case may be, in the
market value thereof.

“Investment Grade Rating” means, with respect to any Person, that such Person’s
securities have a rating equal to or higher than Baa3 (or the equivalent) by
Moody’s and BBB (or the equivalent) by S&P.

“Issuing Bank” shall mean SunTrust Bank and any other Lender designated by the
Borrower Representative and approved by the Administrative Agent that hereafter
may be designated as the Issuing Bank.

“Joinder Supplement” shall have the meaning specified in Section 6.20.

“Lender Group” shall mean, collectively, the Administrative Agent (for itself
and on behalf of any of its Affiliates party to a Bank Products Document), the
Issuing Bank, the Swing Bank, and the Lenders (for themselves and on behalf of
any their Affiliates party to a Bank Products Document). In addition, if
SunTrust Bank ceases to be the Administrative Agent or if any Lender ceases to
be a Lender, then for any Bank Products Document entered into by any Credit
Party with SunTrust Bank or any of its Affiliates while SunTrust Bank was the
Administrative Agent, or such Lender or any of its Affiliates while such Lender
was a Lender, then SunTrust Bank, such Lender, or any such Affiliate, as
applicable, shall be a deemed to be a member of the Lender Group for purposes of
determining the secured parties under any Security Documents.

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 11.5 or 11.16; and “Lender” shall mean any one of the foregoing Lenders.

“Letter of Credit Commitment” shall mean, as of any date of determination, the
obligation of the Issuing Bank to issue Letters of Credit as of such date. As of
the Agreement Date, the Letter of Credit Commitment is $50,000,000, and may be
reduced or increased pursuant to the terms of this Agreement.

 

27



--------------------------------------------------------------------------------

“Letter of Credit Disbursement” shall mean a payment made by the Issuing Bank
pursuant to a Letter of Credit.

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) an amount
equal to one hundred percent (100%) of the aggregate undrawn and unexpired
stated amount (including the amount to which any such Letter of Credit can be
reinstated pursuant to its terms) of the then outstanding Letters of Credit,
plus (b) an amount equal to one hundred percent (100%) of the aggregate drawn,
but unreimbursed drawings of any Letters of Credit. The Letter of Credit
Obligations with respect to any Lender shall be its Aggregate Commitment Ratio
of the total Letter of Credit Obligations at such time.

“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent the proceeds of which shall be applied as provided in
Section 9.2(d).

“Letters of Credit” shall mean either Standby Letters of Credit or Commercial
Letters of Credit issued by the Issuing Bank on behalf of a Borrower from time
to time in accordance with Section 2.15.

“Licensor” shall mean any Person from whom a Credit Party obtains the right to
use any Intellectual Property.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
negative pledge agreement, assignment, charge, option, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, or other
encumbrance of any kind in respect of such property, whether or not choate,
vested, or perfected.

“Loan Account” shall have the meaning specified in Section 2.7.

“Loan Documents” shall mean this Agreement, any Revolving Loan Notes, the
Security Documents, the Controlled Account Agreements, the Joinder Supplements,
all reimbursement agreements relating to Letters of Credit issued hereunder, all
Third Party Agreements, all Information and Collateral Disclosure Certificates,
all Compliance Certificates, all Requests for Advance, all Requests for Issuance
of Letters of Credit, all Notices of Conversion/Continuation, all Borrowing Base
Certificates, all fee letters executed in connection with this Agreement, all
documents executed in connection with the Federal Assignment of Claims Act of
1940 (if any), all subordination agreements, all intercreditor agreements, and
all other documents, instruments, certificates, and agreements executed or
delivered in connection with or contemplated by this Agreement, including,
without limitation, any security agreements or guaranty agreements from any
Credit Party’s Restricted Subsidiaries to the Lender Group, or any of them, all
of the foregoing, as amended, restated, supplemented or otherwise modified from
time to time; provided, however, that, notwithstanding the foregoing, none of
the Bank Products Documents shall constitute Loan Documents.

“Loans” shall mean, collectively, the Revolving Loans, the Swing Loans and the
Agent Advances.

 

28



--------------------------------------------------------------------------------

“Majority Lenders” shall mean, as of any date of calculation, Lenders the sum of
whose unutilized portion of the Revolving Loan Commitment plus Loans (other than
Swing Loans and Agent Advances) outstanding plus participation interests in
Letter of Credit Obligations, Swing Loans and Agent Advances outstanding on such
date of calculation exceeds fifty percent (50%) of the sum of the aggregate
unutilized portion of the Revolving Loan Commitment plus Loans (other than Swing
Loans and Agent Advances) outstanding plus participation interests in Letter of
Credit Obligations, Swing Loans and Agent Advances outstanding of all of the
Lenders as of such date of calculation; provided that to the extent that any
Lender is a Defaulting Lender, such Defaulting Lender and all of its Revolving
Loan Commitments, Loans and participation interests in Letter of Credit
Obligations, Swing Loans and Agent Advances shall be excluded for purposes of
determining Majority Lenders.

“Margin Stock” shall have the meaning specified in Section 5.1(t).

“Material Contracts” shall mean, collectively, all contracts, leases,
instruments, guaranties, licenses or other arrangements (other than the Loan
Documents) to which any Credit Party or any Restricted Subsidiary of a Credit
Party is or becomes a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could reasonably be expected to have a
Materially Adverse Effect.

“Material Farm Products Seller” means, as of any date, any Farm Products Seller
from whom the Borrowers have purchased more than $500,000 of Farm Products
during the immediately preceding twelve (12) month period.

“Material Indebtedness” shall mean any Indebtedness of any Credit Party or any
Restricted Subsidiary of a Credit Party in an aggregate principal amount
outstanding in excess of $25,000,000.

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding), a
material adverse change in, or a material adverse effect on: (a) the business,
financial condition, results of operations, liabilities (contingent or
otherwise), or properties of the Credit Parties and their Restricted
Subsidiaries, taken as a whole; (b) the ability of any Credit Party or any of
their Restricted Subsidiaries to perform any of its obligations under any Loan
Document as and when due; or (c) (i) the validity, binding effect or
enforceability of any Loan Document, (ii) the rights, remedies or benefits
available to the Administrative Agent, the Issuing Bank or any Lender under any
Loan Document or (iii) the attachment, perfection or priority of any Lien of the
Administrative Agent under the Security Documents on a material portion of the
Collateral. In determining whether any individual event, act, condition or
occurrence of the foregoing types would result in a Materially Adverse Effect,
notwithstanding that a particular event, act, condition or occurrence does not
itself have such effect, a Materially Adverse Effect shall be deemed to have
occurred if the cumulative effect of such event, act, condition or occurrence
and all other events, acts, conditions or occurrences of the foregoing types
which have occurred would result in a Materially Adverse Effect.

“Maturity Date” shall mean the earliest to occur of (a) December 5, 2018,
(b) the date ninety (90) days prior to the then applicable maturity date of the
Senior Subordinated Notes (or any Indebtedness permitted hereunder the proceeds
of which were used to refinance the Senior Subordinated Notes), and (c) such
earlier date as payment of the Loans shall be due (whether by acceleration or
otherwise).

 

29



--------------------------------------------------------------------------------

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

“MNPI” shall have the meaning specified in Section 11.17(a).

“Monthly Borrowing Base Condition” shall mean, for any fiscal month of the
Borrowers, that the Aggregate Revolving Credit Obligations exceeded $75,000,000
at any time during such fiscal month.

“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions at any time during the immediately preceding five (5) plan years.

“Necessary Authorizations” shall mean all authorizations, consents, permits,
approvals, licenses, and exemptions from, and all filings and registrations
with, and all reports to, any Governmental Authority whether Federal, state,
local, and all agencies thereof, which are required for the incurrence or
maintenance of the Obligations and any other transactions contemplated by the
Loan Documents and the conduct of the businesses and the ownership (or lease) of
the properties and assets of the Credit Parties and each of their Restricted
Subsidiaries.

“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer,
casualty loss or other disposition or loss of assets by any Credit Party, the
aggregate amount of cash received for such assets, or such insurance proceeds,
net of reasonable and customary transaction costs properly attributable to such
transaction and payable by such Credit Party to a non-Affiliate in connection
with such sale, lease, transfer or other disposition of assets, including,
without limitation, sales commissions to the extent applicable.

“Net Income” shall mean, as determined for any period on a consolidated basis
for the Parent and its consolidated Restricted Subsidiaries, the Parent’s and
its consolidated Restricted Subsidiaries’ net income (or loss) for such period
determined in accordance with GAAP, but excluding therefrom (to the extent
otherwise included therein) (a) any extraordinary gains or losses, (b) any
non-recurring gains or losses, (c) any gains or losses attributable to write-ups
or write-downs of assets, (d) any equity interest of the Parent or any of its
Restricted Subsidiaries in the unremitted earnings (or losses) of any Person
that is not a Subsidiary, (e) any income (or loss) of any Subsidiary which is
not, directly or indirectly, wholly owned by the Parent, in an amount equal to
the amount of such income (or loss) multiplied by the percentage ownership in
such Subsidiary held by Persons other than the Parent and its consolidated
Restricted Subsidiaries, (f) any income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary or is merged into or consolidated with the
Parent or any of its Restricted Subsidiaries on the date that such Person’s
assets are acquired by the Parent or any of its Restricted Subsidiaries, and
(g) any income (or loss) from the early extinguishment or modification of debt.

 

30



--------------------------------------------------------------------------------

“NOLV Percentage” shall mean the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the value that is estimated to be
recoverable in an orderly liquidation of Inventory that is the subject of a
Qualified Appraisal, as determined from time to time in a Qualified Appraisal,
net of all liquidation costs, discounts, and expenses and (b) the denominator of
which is the applicable Value of the Inventory that is the subject of such
Qualified Appraisal.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit E.

“Noticed Farm Product” means a Farm Product owned by a Borrower (a) which is or
at any time was the subject of a Farm Products Notice, and (b) for which any
Borrower failed to take all other actions as may be reasonably required to
ensure that such Farm Product is purchased free and clear of any Lien thereon.

“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Credit Parties to the Lender Group, or any of them,
under this Agreement and the other Loan Documents (including all Letter of
Credit Obligations and including any interest, fees and expenses that, but for
the provisions of the Bankruptcy Code, would have accrued), or as a result of
making the Loans or issuing the Letters of Credit, (b) the obligation to pay the
amount of any and all damages which the Lender Group, or any of them, may suffer
by reason of a breach by any Credit Party of any obligation, covenant, or
undertaking with respect to this Agreement or any other Loan Document, and
(c) any Bank Products Obligations arising from or in connection with any Bank
Products provided to a Credit Party or a Restricted Subsidiary by, and any Bank
Products Documents entered into by a Credit Party or a Restricted Subsidiary
with, any Bank Products Provider, so long as such Bank Products Provider was a
Lender at the time such Bank Products were provided or such Bank Products
Documents were entered into; provided, that any Bank Products Provider providing
any Bank Product shall have delivered written notice to the Administrative Agent
that (i) such Bank Products Provider has entered into a transaction to provide
Bank Products to a Credit Party or a Restricted Subsidiary and (ii) the
obligations arising pursuant to such Bank Products provided to such Credit Party
or such Restricted Subsidiary constitute Obligations entitled to the benefits of
the Liens granted under the Security Documents, and the Administrative Agent
shall have accepted such notice in writing; provided further that if a Bank
Products Provider ceases to be a Lender Group member, “Obligations” shall
include only debts, liabilities and obligations of such Lender Group member (or
Affiliate thereof) arising from or in connection with any Bank Products
Documents entered into at a time when such Lender Group member (or Affiliate
thereof) was a Lender Group member. Anything in the foregoing or in any Security
Document to the contrary notwithstanding, Excluded Hedge Obligations of any
Credit Party shall not constitute Obligations.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

31



--------------------------------------------------------------------------------

“Other Taxes” shall have the meaning specified in Section 2.8(b)(ii).

“Overadvance” means the existence of any of the following, whether as a result
of the making of any Loan, the issuance of any Letter of Credit, the reduction
of any Revolving Loan Commitment, or for any other reason, including, without
limitation, currency fluctuations, changes to the applicable Borrowing Base, or
the imposition of Reserves:

(a) the Aggregate Revolving Credit Obligations exceeds the lesser of (A) the
Revolving Loan Commitment minus Reserves, and (B) the maximum amount of
Indebtedness permitted to be incurred under this Agreement pursuant to the
Senior Subordinated Note Indenture; or

(b) the Aggregate Revolving Credit Obligations shall exceed the Borrowing Base.

“PACA” shall mean the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. Section 499a et seq., as the same now exists or may from time to time
hereafter be amended, restated, modified, recodified or supplemented, together
with all rules, regulations and interpretations thereunder or related thereto.

“Participant” shall have the meaning specified in Section 11.5.

“Patent Security Agreements” shall mean, collectively, any Patent Security
Agreement made by a Credit Party in favor of the Administrative Agent, on behalf
of the Lender Group, from time to time, as amended, restated, supplemented, or
otherwise modified from time to time.

“Payment Date” shall mean the last day of each Interest Period for a Eurodollar
Advance.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Acquisition” shall mean (i) any Acquisition by a Credit Party
approved in writing by the Majority Lenders and (ii) any other Acquisition by a
Credit Party as to which all of the following conditions are satisfied, in each
case in form and substance reasonably satisfactory to the Administrative Agent:

(a) immediately prior to and immediately after giving effect to such Acquisition
(i) the representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects on and as of such date or to the
extent such representations and warranties expressly relate to an earlier date,
on and as of such earlier date, and (ii) no Default or Event of Default shall
have occurred and be continuing;

(b) if the Acquisition Consideration for such Acquisition exceeds $10,000,000,
the applicable Credit Party shall have provided the Administrative Agent with at
least five (5) Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior written notice of such Acquisition, which notice
shall include a reasonably detailed description of such proposed Acquisition;

 

32



--------------------------------------------------------------------------------

(c) the Acquired Company shall be an operating company that engages in a
Permitted Business;

(d) the board of directors (or other comparable governing body) of such Acquired
Company shall have duly approved such Acquisition;

(e) if the Acquisition Consideration for such Acquisition exceeds $10,000,000:

(i) at least ten (10) Business Days (or such shorter period as may be acceptable
to the Administrative Agent) prior to such proposed Acquisition the Borrowers
shall have delivered to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent:

(A) a consolidated balance sheet and income statement of the Parent and its
Restricted Subsidiaries on a Pro Forma Basis for the four (4) Fiscal Quarter
period most recently ending prior to the proposed date of such Acquisition for
which financial statements for the Parent have been delivered pursuant to
Section 7.1(b) or 7.2 (the “Acquisition Pro Forma”), based on recent financial
statements, which shall be complete and shall fairly present in all material
respects the assets, liabilities, financial condition and results of operations
of the Parent and its Restricted Subsidiaries (including the Acquisition) in
accordance with GAAP in all material respects consistently applied;

(B) financial statements (including audited financial statements, if available)
reasonably acceptable to the Administrative Agent with respect to the Person or
Property subject to such Acquisition or, if no such financial statements are
available, all material financial information received by the Borrowers with
respect to the Person or Property subject to such Acquisition (including without
limitation any quality of earnings report) (collectively, the “Target
Financials”); and

(C) a certificate of the chief financial officer of the Borrower Representative
certifying that (A) each Borrower (after taking into consideration all rights of
contribution and indemnity such Borrower has against the Parent and each other
Restricted Subsidiary of the Parent) will be Solvent upon the consummation of
the Acquisition and (B) the Acquisition Pro Forma fairly presents in all
material respects the consolidated financial condition of the Parent and its
Restricted Subsidiaries as of the date thereof on a Pro Forma Basis; and

(ii) the applicable Credit Party shall have delivered to the Administrative
Agent all substantially final acquisition documents in connection with such
Permitted Acquisition at least two (2) Business Days (or such shorter period as
may be acceptable to the Administrative Agent) prior to the consummation of the
Permitted Acquisition, which documents shall be satisfactory to the
Administrative Agent in its Permitted Discretion, provided that the applicable
Credit Party shall deliver to the Administrative Agent all revised drafts of
such acquisition documents as and when available and shall deliver to the
Administrative Agent the final executed copies of such acquisition documents
prior to the date such Acquisition is consummated;

 

33



--------------------------------------------------------------------------------

(f) the Specified Condition has been satisfied; and

(g) the applicable Credit Party and the Person acquired in such Acquisition, as
applicable, shall have satisfied Section 6.20 in connection with such
Acquisition.

To the extent the Accounts and/or Inventory acquired in such Acquisition will be
included in any applicable Borrowing Base (including without limitation for
determining whether the Specified Conditions have been satisfied), the
Administrative Agent shall have completed a field examination and Qualified
Appraisal, as applicable, with respect to such Accounts and/or Inventory, in
each case satisfactory to the Administrative Agent in its Permitted Discretion;
provided, however, that up to $10,000,000 of the Borrowing Base may at any time
be attributable to Accounts or Inventory so acquired and for which no field
examination or Qualified Appraisal has been completed so long as such Accounts
and Inventory relate to a substantially similar type of business as the
businesses conducted by the Borrowers on the Agreement Date.

“Permitted Amendments” shall mean an extension of the Maturity Date and/or the
Revolving Loan Commitment of the Accepting Lenders and/or the payment of
additional fees to the Accepting Lenders (such change and/or payments to be in
the form of cash, equity interests or other property as agreed by the Borrowers
and the Accepting Lenders) notwithstanding the provisions of Section 2.10

“Permitted Asset Disposition” shall mean the following:

(a) the sale or other disposition of assets of a Credit Party or any of its
Subsidiaries (including, without limitation, the Equity Interests of a Borrower
(other than the Parent) or any Subsidiary) so long as (i) such sale or
disposition is for fair market value, (ii) at least 75% of the proceeds from
such sale or disposition are in the form of cash or Cash Equivalents, unless, in
the case of sales or dispositions of real property or equipment, the
consideration for such sale or disposition is Property used or useful in the
business of the Borrowers of equal or greater value than the Property being sold
or disposed of, (iii) if such sale or disposition consists of any Accounts or
Inventory (or the Equity Interests of any Credit Party owning Accounts or
Inventory), the Borrowers shall prepay the Obligations in accordance with
Section 2.6(b), (iv) before and immediately after giving effect to such sale or
disposition, the Specified Conditions have been satisfied, and (v) the book
value of all such assets sold or disposed of shall not (A) during any Fiscal
Year exceed 25% of the total Consolidated Net Tangible Assets of the Parent and
its Restricted Subsidiaries as of the date of such disposition, and (B) during
the term of this Agreement exceed 50% of the total Consolidated Net Tangible
Assets of the Parent and its Restricted Subsidiaries as of the Agreement Date;

(b) sale of Inventory to buyers in the ordinary course of business;

(c) any involuntary loss, damage or destruction of property;

 

34



--------------------------------------------------------------------------------

(d) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;

(e) the leasing or subleasing of assets of any Credit Party or its Restricted
Subsidiaries that does not interfere in any material respect with the conduct of
the business of the Borrowers and their Restricted Subsidiaries so long as the
Administrative Agent’s security interest therein is not adversely affected
thereby;

(f) Sale Leasebacks to the extent permitted by Section 8.9; and

(g) the sale or other disposition for fair market value of obsolete or worn out
property disposed of in the ordinary course of business;

“Permitted Business” means any business (including stock or assets) that derives
a majority of its revenues from the business engaged in by the Parent and its
Subsidiaries on the Agreement Date, any other business in the consumer products
industry and/or activities that are reasonably similar, ancillary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Parent and its Subsidiaries are engaged on the Agreement Date or any
business in the consumer products industry.

“Permitted Discretion” shall mean a determination by the Administrative Agent
made in good faith in the exercise of its reasonable (from the perspective of a
secured asset-based lender) credit judgment.

“Permitted Holders” means (a) William E. Brown, (b) the spouse or lineal
descendants of William E. Brown or his estate or (c) any corporation, limited
liability company, partnership, trust or other entity, the controlling equity
interests in which are held by or for the benefit of William E. Brown and/or his
spouse or lineal descendants.

“Permitted Liens” shall mean, as applied to any Person:

(a) any Lien in favor of the Administrative Agent or any other member of the
Lender Group given to secure the Obligations;

(b) (i) Liens on real estate for real estate taxes not yet delinquent and
(ii) Liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves (in accordance with GAAP) have been set aside on such Person’s books;

(c) Liens of carriers, warehousemen, mechanics, laborers, suppliers, workers and
materialmen arising by operation of law and incurred in the ordinary course of
business for sums not more than 60 days past due or which are being diligently
contested in good faith, if such reserve or appropriate provision, if any, as
shall be required by GAAP shall have been made therefor;

(d) Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance or other types of social
security benefits;

 

35



--------------------------------------------------------------------------------

(e) easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
in the reasonable opinion of the Administrative Agent do not interfere with the
ordinary conduct of the business of such Person or impair the value of such real
property;

(f) Liens solely on cash collateral provided by any Credit Party or its
Restricted Subsidiary to secure reimbursement obligations in respect of the
Permitted Outside Letter of Credits so long as (i) the amount of such cash
collateral does not exceed 105% of the undrawn face amount of such Permitted
Outside Letters of Credit, and (ii) such cash collateral is not commingled with
any other cash or other assets of any Credit Party or any of its Subsidiaries;

(g) deposits to secure the performance of bids, trade contracts, tenders, sales,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
which are not past due;

(h) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where any Credit Party or any of its Restricted
Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business;

(i) Liens on assets of the Credit Parties existing as of the Agreement Date
which are set forth on Schedule 1.1(c), and Liens on such assets securing any
Permitted Refinancing of the Indebtedness secured thereby;

(j) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided that
(i) such Lien secures Indebtedness permitted by Section 8.1(c), (ii) such Lien
attaches to such asset concurrently or within 180 days after the acquisition or
the completion of the construction or improvements thereof, (iii) such Lien does
not extend to any other asset (other than the proceeds thereof), and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;

(k) To the extent constituting Liens, precautionary financing statements with
respect to a lessor’s rights in and to personal property leased under operating
leases (but not capitalized leases) to the Parent or any of its Subsidiaries in
the ordinary course of the Parent or the Subsidiary’s business and only covering
the property so leased;

(l) any Lien existing on any fixed assets prior to the acquisition thereof by
any Credit Party or any of its Restricted Subsidiaries or existing on any fixed
assets of any Person that becomes a Subsidiary; provided that (i) such Lien was
not created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, (ii) such Lien does not apply to any other
property of any Credit Party or any of its Restricted Subsidiaries, and
(iii) such Lien secures only those obligations which it secures on the date of
such acquisition or the date such Person becomes a Subsidiary;

 

36



--------------------------------------------------------------------------------

(m) customary restrictions on intellectual property and property manufactured or
sold by any Credit Party or its Subsidiary utilizing such intellectual property,
in each case set forth in any intellectual property license agreement entered
into by such Credit Party or Subsidiary, as licensee, in the ordinary course of
such Credit Party’s or Subsidiary’s business; provided, that (i) such
restrictions do not encumber any property other than such intellectual property
and the property manufactured or sold utilizing such intellectual property and
(ii) the value of the property subject to such restrictions does not, at any
time, exceed $10,000,000 in the aggregate for all such licenses; and

(n) Liens on real property of the Credit Parties and their Restricted
Subsidiaries securing Indebtedness permitted under Section 8.1(j).

“Permitted Location” shall mean (a) any location described on Schedule 5.1(x),
and (b) any other location of which the Borrowers have provided at least fifteen
(15) days’ (or such shorter period as may be acceptable to the Administrative
Agent) written notice to the Administrative Agent, and the Administrative Agent
shall have consented in writing before such location’s being a “Permitted
Location.”

“Permitted Outside Letters of Credit” means letters of credit (other than
Letters of Credit issued hereunder) issued for the account of or on behalf of
any Credit Party or any of its Restricted Subsidiaries, so long as the undrawn
face amount of such letters of credit, together with all drawn but unreimbursed
amounts thereunder does not at any time exceed $30,000,000.

“Permitted Refinancing Indebtedness” shall mean refinancings, renewals,
exchanges, or extensions of Indebtedness so long as: (a) such refinancings,
renewals, exchanges, or extensions do not result in an increase in the principal
amount of the Indebtedness so refinanced, renewed, exchanged, or extended, other
than by the amount of premiums paid thereon and the fees and expenses incurred
in connection therewith and by the amount of unfunded commitments with respect
thereto; (b) such refinancings, renewals, exchanges or extensions do not result
in a shortening of the average weighted maturity (measured as of the
refinancing, renewal, exchange, or extension) of the Indebtedness so refinanced,
renewed, exchanged, or extended, nor are they on terms or conditions that, taken
as a whole, are less favorable in any material respect to the Credit Parties,
taken as a whole, than those of the Indebtedness being refinanced or extended;
(c) if the Indebtedness that is refinanced, renewed, exchanged, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, exchange, or extension must include
subordination terms and conditions that are at least as favorable to the Lender
Group as those that were applicable to the refinanced, renewed, exchanged or
extended Indebtedness; (d) the Indebtedness that is refinanced, renewed,
exchanged, or extended is not recourse to any Person that is liable on account
of the Obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, exchanged, or extended and such
Person’s Subsidiaries; and (e) no Default or Event of Default is continuing or
would result from such refinancing, renewal, exchange or extension of such
Indebtedness.

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.

 

37



--------------------------------------------------------------------------------

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Credit Party or ERISA Affiliate maintains, contributes to or has
an obligation to contribute to or has maintained, contributed to or had an
obligation to contribute to at any time within the past six (6) years.

“Platform” shall mean IntraLinks/IntraAgency, SyndTrak or another relevant
website approved by the Administrative Agent.

“PPSA” means the Personal Property Security Act (Ontario), as in effect from
time to time or the personal property security legislation of another province
which is required to be applied in connection with the perfection of the Lien
granted to the Administrative Agent by any Credit Party.

“Pro Forma Basis” shall mean, with respect to any determination of whether a
Specified Condition (the transaction subject to such Specified Condition
referred to in this definition as a “specified transaction”) has been met, and
with respect to the four (4) fiscal quarter period most recently ending prior to
the specified transaction for which financial statements for the Parent have
been delivered pursuant to Section 7.1(b) or 7.2 (each, a “reference period”),
such determination shall be made in accordance with the following:

(a) with respect to any disposition or Permitted Acquisition, such disposition
or Permitted Acquisition shall be deemed to have occurred on the first day of
such reference period;

(b) any Indebtedness incurred or assumed by the Parent or any Subsidiary in
connection with any specified transaction (including any Indebtedness of a
Person acquired in a Permitted Acquisition that is not retired or repaid in
connection therewith) shall be deemed to have been incurred or assumed as of the
first day of such reference period;

(c) any Indebtedness retired or repaid in connection with any specified
transaction (including any Indebtedness of a Person acquired in a Permitted
Acquisition) shall be deemed to have been retired or repaid as of the first day
of such reference period; and

(d) any specified transaction that is an Investment or Restricted Payment
(including any Restricted Payment made to finance a Permitted Acquisition) shall
be deemed to have been made on the first day of such reference period.

For the purposes of the determinations in paragraphs (a) through (d) of this
definition, all specified transactions consummated after the end of the
reference period through the date on which such determination is made shall be
included in such determination.

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, Inventory or
other asset owned, leased or operated by the Credit Parties, their Restricted
Subsidiaries or any of them (including, without limitation, any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

“Qualified Appraisal” shall mean an appraisal (a) which is or was conducted by
an independent appraiser selected or approved by the Administrative Agent and
(b) which will be or was conducted in such a manner and of such a scope as is
acceptable to the Administrative Agent in its Permitted Discretion.

 

38



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” shall mean, in respect of any Hedge Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Hedge Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement or license and any
other right to use or occupy real property, including any right arising by
contract.

“Register” shall have the meaning specified in Section 11.5(c).

“Reimbursement Obligations” shall mean the payment obligations of the Borrowers
under Section 2.15(c).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

“Rent Reserve” shall mean a reserve established by the Administrative Agent in
its Permitted Discretion in an amount of up to three (3) months rent and/or
royalty payments made by any Credit Party for each location at which Eligible
Inventory (but for the establishment of Rent Reserves hereunder) of such Credit
Party is located and each location for which access is necessary or desirable to
access Eligible Inventory, in each case, that is not subject to a Third Party
Agreement (as reported to the Administrative Agent by the Borrowers from time to
time as requested by the Administrative Agent), as such amount may be adjusted
from time to time by the Administrative Agent in its Permitted Discretion.

“Replacement Event” shall have the meaning specified in Section 11.16.

“Replacement Lender” shall have the meaning specified in Section 11.16.

“Request for Advance” shall mean any certificate signed by an Authorized
Signatory of a Borrower requesting a new Advance hereunder, which certificate
shall be denominated a “Request for Advance,” and shall be in substantially the
form of Exhibit F.

“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of a Borrower requesting that the Issuing Bank issue a
Letter of Credit hereunder, which certificate shall be in substantially the form
of Exhibit G.

 

39



--------------------------------------------------------------------------------

“Reserves” shall mean the Bank Products Reserve, the Dilution Reserve, Rent
Reserves, and such other reserves that the Administrative Agent may establish,
from time to time in the exercise of its Permitted Discretion for such purposes
as the Administrative Agent shall deem necessary or desirable. Without limiting
the generality of the foregoing, the following reserves shall be deemed an
exercise of the Administrative Agent’s Permitted Discretion: (a) reserves for
price adjustments and damages; (b) reserves for obsolescence of Inventory or
Inventory anticipated to be returned by a Borrower’s customers; (c) reserves for
special order goods (other than private label goods) and deferred shipment
sales; (d) reserves for accrued but unpaid ad valorem, excise, personal
property, and mining severance tax liability; (e) reserves for warehousemen’s,
bailees’, shippers’ or carriers’ charges; (f) reserves for accrued, unpaid
interest on the Obligations; (g) reserves for known litigation settlement costs
and related expenses; (h) reserves for returns, discounts, claims, credits and
allowances of any nature that are not paid pursuant to the reductions of
Accounts; (i) reserves for the sales, excise or similar taxes included in the
amount of any Accounts reported to Administrative Agent and amounts due or to
become due in respect of sales, use and/or withholding taxes; (j) reserves for
any rental payments, service charges or other amounts due or to become due to
lessors of personal property; (k) reserves for obsolete or slow moving Inventory
taking into account historical sales patterns (as determined by the
Administrative Agents in its Permitted Discretion); (l) reserves for net
collections of Accounts since the date of the most recently delivered Borrowing
Base Certificate; (m) to the extent any Inventory located in Canada is included
in the Borrowing Base, reserves with respect to Canadian Priority Payables,
(n) reserves in respect of any claims or rights of any producer, grower or
seller of Farm Products (or any lender thereto) (including without limitation
under the FSA and PACA (in each case to the extent applicable)), and
(o) reserves for any existing or potential liability or any other matter that
has or could reasonably be expected to have a negative impact on the value of
the Collateral or realization thereon or the repayment of the Obligations.

“Responsible Officer” shall mean each president, executive vice president, chief
executive officer, chief financial officer, treasurer, secretary, general
counsel or assistant general counsel, or any Person having comparable
responsibilities with respect to such offices, of any Credit Party.

“Restricted Payment” shall mean (a) Dividends, (b) loans by any Credit Party or
any of their Restricted Subsidiaries to any holder of Equity Interests in a
Credit Party or Restricted Subsidiary other than loans to a holder of Equity
Interests that is a Credit Party or (c) any payment of management, consulting,
professional or similar fees (but not including compensation paid to any Person
for services rendered by such Person in his or her capacity as an employee of a
Credit Party or Restricted Subsidiary) payable by any Credit Party or any
Restricted Subsidiary of a Credit Party to any Affiliate, (d) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, by the Parent or any of its Restricted Subsidiaries
of any Equity Interests issued by the Parent or any of its Restricted
Subsidiaries now or hereafter outstanding by the Parent or any of its Restricted
Subsidiaries, as the case may be, except for any redemption, retirement, sinking
funds or similar payment payable solely in such other shares or units of the
same class of Equity Interests or any class of Equity Interests which are junior
to that class of Equity Interests; (e) any cash payment made to redeem,
purchase, repurchase, or retire, or obtain the surrender of, any outstanding
warrants, options, or other rights to acquire any Equity Interests issued by the
Parent or any of its Restricted Subsidiaries now or hereafter outstanding,
including, without limitation, any payment in connection with any Person’s
exercise of any “put” right; and (f) any payment made to repay, redeem,
purchase, repurchase, or retire, or obtain the surrender of, the Senior
Subordinated Notes or any other Indebtedness which is subordinated to the
Obligations.

 

40



--------------------------------------------------------------------------------

“Restricted Subsidiary” shall mean a Subsidiary of Parent (including without
limitation any Immaterial Subsidiary) other than any Unrestricted Subsidiary.

“Retiree Welfare Plan” shall mean a Plan that is an “employee welfare benefit
plan” within the meaning of Section 3(1) of ERISA that provides for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Code Section 4980B (or applicable state law
mandating health insurance continuation coverage for employees) and at the sole
expense of the participant or the beneficiary.

“Revolving Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the Revolving Loan Commitment of such Lender,
divided by (b) the Revolving Loan Commitment of all Lenders, which, as of the
Agreement Date, are set forth (together with U.S. Dollar amounts thereof) on
Schedule 1.1(a).

“Revolving Credit Obligations” shall mean, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and pro rata share (based on its Revolving Commitment Ratio) of the Letter
of Credit Obligations and the Swing Loan Obligations and Agent Advances.

“Revolving Loan Commitment” shall mean, as of any date of determination, the
several obligations of the Lenders to make advances to the Borrowers as of such
date, in accordance with their respective Revolving Commitment Ratios. As of the
Agreement Date, the Revolving Loan Commitment is $390,000,000, and may be
reduced or increased pursuant to the terms of this Agreement.

“Revolving Loan Notes” shall mean those certain promissory notes issued by the
Borrowers to each of the Lenders that requests a promissory note, in accordance
with each such Lender’s Revolving Commitment Ratio of the Revolving Loan
Commitment, substantially in the form of Exhibit H.

“Revolving Loans” shall mean, collectively, the amounts (other than Agent
Advances and Swing Loans) advanced from time to time by the Lenders to the
Borrowers under the Revolving Loan Commitment.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.

“Sale Leaseback” shall have the meaning specified in Section 8.9.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

 

41



--------------------------------------------------------------------------------

“Schedule” shall, except with reference to Schedule 1.1(a) to this Agreement,
mean the applicable schedule of the Disclosures Schedules delivered by the
Credit Parties in connection with this Agreement and certified by the Borrower
Representative, which Disclosure Schedules are expressly incorporated herein by
reference.

“SEA” shall mean the Securities and Exchange Act of 1934 and the rules
promulgated thereunder by the Securities and Exchange Commission, as amended
from time to time or any similar Federal law then in force.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.

“Security Agreement” shall mean that certain Security Agreement dated as of the
Agreement Date among the Credit Parties and the Administrative Agent, on behalf
of, and for the benefit of, the Lender Group, as amended, restated,
supplemented, or otherwise modified from time to time.

“Security Documents” shall mean, collectively, the Security Agreement, any
Copyright Security Agreements, any Patent Security Agreements, any Trademark
Security Agreements, any Controlled Account Agreement, all UCC-1 and PPSA
financing statements and any other document, instrument or agreement granting
Collateral for the Obligations, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Senior Subordinated Note Indenture” shall mean that certain Indenture dated as
of March 8, 2010, between the Parent and Wells Fargo Bank, National Association,
as trustee, together with any supplemental indenture entered into with respect
thereto, as amended, restated, supplemented, or otherwise modified from time to
time.

“Senior Subordinated Notes” shall mean those notes, and the Indebtedness
evidenced thereby, issued under the Senior Subordinated Note Indenture, and any
Permitted Refinancing Indebtedness in respect thereof.

“Solvent” shall mean, as to any Person, that (a) the property of such Person, at
a fair valuation on a going concern basis, will exceed its debt; (b) the capital
of such Person will not be unreasonably small to conduct its business; and
(c) no such Person will have incurred debts, or have intended to incur debts,
beyond its ability to pay such debts as they mature. For purposes of this
definition, “debt” shall mean any liability on a claim, and “claim” shall mean
(i) the right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, undisputed,
legal, equitable, secured or unsecured, or (ii) the right to an equitable remedy
for breach of performance if such breach gives rise to a right to payment,
whether or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, undisputed, secured or unsecured.

 

42



--------------------------------------------------------------------------------

“Specified Conditions” shall mean that (a) before and after giving effect to the
applicable Acquisition, disposition, Investment or Restricted Payment (each a
“specified transaction”), (i) no Default or Event of Default exists or would
result therefrom, and (ii) either (x) Excess Availability exceeds the greater of
(A) 15% of Availability and (B) $60,000,000, and the Borrowers demonstrate that
on a Pro Forma Basis they will have a Fixed Charge Coverage Ratio of at least
1.00 to 1.00 for the four (4) fiscal quarter period immediately preceding such
transaction for which financial statements for the Parent have been delivered
pursuant to Section 7.1(b) or 7.2, or (y) the Borrowers have Excess Availability
that exceeds the greater of (A) 20% of Availability and (B) $80,000,000, and
(b) if the total consideration paid or received by a Borrower in connection with
such specified transaction, or the amount of such specified transaction, exceeds
$10,000,000 in the aggregate, then within five (5) Business Days prior to such
specified transaction the Administrative Agent shall have received a certificate
(with appropriate calculations attached thereto) of the chief financial officer
of the Borrower Representative certifying that the Specified Conditions in the
foregoing clause (a) will be satisfied before and after giving effect to such
specified transaction. For the purposes of determining the satisfaction of the
Specified Conditions in connection with a disposition, the calculation of Excess
Availability shall be determined on a Pro Forma Basis after giving effect to
(x) any reduction in the Borrowing Base which would result from such sale or
disposition and (y) any repayment of the Revolving Loans made contemporaneously
with such sale or disposition from the cash proceeds thereof.

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of a Borrower incurred in the ordinary course of its business, and
which is not a Commercial Letter of Credit.

“Subordinated Indebtedness” means any unsecured Indebtedness of the Parent and
any of its Subsidiaries incurred from time to time the payment of which are
subordinated to payment of the Obligations arising under this Agreement and the
other the Loan Documents to the written satisfaction of, and the terms and
conditions of which are otherwise reasonably satisfactory to, the Administrative
Agent.

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than fifty percent (50%) of the
outstanding partnership interests or membership interests, as the case may be,
is at the time owned by such Person, or by one or more Subsidiaries of such
Person, or by such Person and one or more Subsidiaries of such Person, and
(b) any other entity which is controlled or capable of being controlled by such
Person, or by one or more Subsidiaries of such Person, or by such Person and one
or more Subsidiaries of such Person. For the avoidance of doubt, unless the
context otherwise requires, the term “Subsidiary” shall include all direct and
indirect Subsidiaries of any Person. Unless otherwise indicated, all references
to “Subsidiary” hereunder shall mean a Subsidiary of the Parent.

“Subsidiary Guarantors” shall mean each Subsidiary of the Parent party hereto as
a Guarantor and any other Subsidiary of the Parent which, from time to time,
executes and delivers a Joinder Supplement that causes or purports to cause such
Subsidiary to become a Guarantor.

 

43



--------------------------------------------------------------------------------

“Supermajority Lenders” shall mean, as of any date of calculation, Lenders the
sum of whose unutilized portion of the Revolving Loan Commitment plus Loans
(other than Swing Loans and Agent Advances) outstanding plus participation
interests in Letter of Credit Obligations, Swing Loans and Agent Advances
outstanding on such date of calculation exceeds sixty-six and two thirds percent
(66.67%) of the sum of the aggregate unutilized portion of the Revolving Loan
Commitment plus Loans (other than Swing Loans and Agent Advances) outstanding
plus participation interests in Letter of Credit Obligations, Swing Loans and
Agent Advances outstanding of all of the Lenders as of such date of calculation;
provided that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Revolving Loan Commitments, Loans and
participation interests in Letter of Credit Obligations, Swing Loans and Agent
Advances shall be excluded for purposes of determining Supermajority Lenders.

“Swing Bank” shall mean SunTrust Bank, or any other Lender who shall agree with
the Administrative Agent to act as Swing Bank.

“Swing Loans” shall mean, collectively, the amounts advanced from time to time
by the Swing Bank to a Borrower under the Revolving Loan Commitment in
accordance with Section 2.2(g).

“Swing Loan Obligations” shall mean, at any time, the aggregate principal amount
of all Swing Loans outstanding at such time.

“Swing Rate” shall mean the Base Rate plus the Applicable Margin for Base Rate
Loans in effect from time to time.

“Taxes” shall have the meaning specified in Section 2.8(b)(i).

“Third Party” shall mean any (a) lessor, mortgagee or other secured party,
mechanic or repairman, warehouse operator or warehouseman, processor, packager,
consignee, shipper, customs broker, freight forwarder, bailee, or other third
party which may have possession of any Collateral or lienholders’ enforcement
rights against any Collateral; and (b) Licensor whose rights in or with respect
to any Collateral limit or restrict or may, in the Administrative Agent’s
reasonable determination, limit or restrict Borrowers’ or the Administrative
Agent’s rights to sell or otherwise dispose of such Collateral.

“Third Party Agreement” shall mean an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a Third Party, as
applicable and as may be required by the Administrative Agent, among other
things: (a) waives or subordinates in favor of the Administrative Agent any
Liens such Third Party may have in and to any Collateral or any setoff,
recoupment, or similar rights such Third Party may have against any Credit
Party; (b) grants the Administrative Agent access to Collateral which may be
located on such Third Party’s premises or in the custody, care, or possession of
such Third Party for purposes of allowing the Administrative Agent to inspect,
remove or repossess, sell, store, or otherwise exercise its rights under this
Agreement or any other Loan Document with respect to such Collateral;
(c) authorizes the Administrative Agent (with or without the payment of any
royalty or licensing fee, as determined by the Administrative Agent) to
(i) complete the manufacture of

 

44



--------------------------------------------------------------------------------

work-in-process (if the manufacturing of such Goods requires the use or
exploitation of a Third Party’s Intellectual Property) and (ii) dispose of
Collateral bearing, consisting of, or constituting a manifestation of, in whole
or in part, such Third Party’s Intellectual Property; (d) agrees to hold any
negotiable Documents in its possession relating to the Collateral as agent or
bailee of the Administrative Agent for purposes of perfecting the Administrative
Agent’s Lien in and to such Collateral under the UCC; (e) with respect to Third
Parties other than landlords, agrees to deliver the Collateral to the
Administrative Agent upon request or, upon payment of applicable fees and
charges to deliver such Collateral in accordance with the Administrative Agent’s
instructions; or (f) agrees to terms regarding Collateral held on consignment by
such Third Party.

“Title IV Plan” shall mean a Plan that is an “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, that is covered by Title IV of
ERISA or the minimum funding standard of Section 302 of ERISA or Section 412 of
the Code and is sponsored or maintained by any Credit Party or any ERISA
Affiliate or to which any Credit Party or any ERISA Affiliate contributes or has
an obligation to contribute or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years.

“Trademark Security Agreements” shall mean, collectively, any Trademark Security
Agreement made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time, as amended, restated, supplemented, or otherwise
modified from time to time.

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

“Unfunded Pension Liability” shall mean at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the benefit liabilities under
Section 4001(a)(16) of ERISA of each Title IV Plan exceeds the current value of
that Title IV Plan’s assets, determined in accordance with actuarial assumptions
used for funding the Title IV Plan pursuant to Sections 412 and 430 of the Code
and Sections 302 and 303 of ERISA for the applicable plan year, and (b) for a
period of five (5) years following a transaction which might reasonably be
expected to be covered by Section 4069 of ERISA, the liabilities (whether or not
accrued) that could be avoided by any Credit Party or any ERISA Affiliate as a
result of such transaction.

 

45



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean any Subsidiary of Parent designated by the
board of directors of Parent as an Unrestricted Subsidiary pursuant to
Section 6.20(b) after the date hereof, in each case, until such Person ceases to
be an Unrestricted Subsidiary of Parent in accordance with Section 6.20(b).

“Unused Line Fee” shall have the meaning specified in Section 2.4(b).

“US” or “United States” shall mean the United States of America.

“U.S. Dollars” or “$” shall mean the lawful currency of the United States of
America.

“U.S. Dollar Equivalent” means (a) as to any amount denominated in U.S. Dollars,
the amount thereof and (b) as to any amount denominated in any currency other
than U.S. Dollars, the amount of U.S. Dollars into which such amount could be
converted using the sell rate of exchange for such currency set forth from time
to time by the Administrative Agent (or if the Administrative Agent does not
maintain an exchange rate for the applicable currency, any spot rate of exchange
selected by the Administrative Agent in its reasonable discretion from time to
time) on the date which is two (2) Business Days before the applicable date of
determination.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Value” shall mean, at any particular date, with respect to any item of
Inventory (a) the lower of the fair market value of the Inventory and its cost,
valued in accordance with the “First-In, First-Out” method of accounting (and
shall exclude any intercompany markup or profit when Inventory is transferred
from one Credit Party to another Credit Party), minus (b) an amount which is
equal to the amount of reserves which, under FASB No. 48, “Revenue recognition
when the right of return exists,” the Borrowers shall be required to take in
regard to the amount identified in clause (a) of this definition.

“Voidable Transfer” shall have the meaning specified in Section 11.18.

Section 1.2 Uniform Commercial Code. Any term used in this Agreement or in any
financing statement filed in connection herewith which is defined in the UCC and
not otherwise defined in this Agreement or in any other Loan Document shall have
the meaning given to such term in the UCC, including “Account Debtor,”
“As-Extracted Collateral,” “Chattel Paper,” “Commercial Tort Claim,”
“Commodities Account,” “Consignment,” “Deposit Account,” “Document,” “Electronic
Chattel Paper,” “Equipment,” “Fixtures,” “General Intangibles,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right,” “Proceeds,”
“Securities Account,” and “Supporting Obligation.”

Section 1.3 Accounting Principles. (a) The classification, character and amount
of all assets, liabilities, capital accounts and reserves and of all items of
income and expense to be determined, and any consolidation or other accounting
computation to be made, and the interpretation of any definition containing any
financial term, pursuant to this Agreement shall be determined and made in
accordance with GAAP consistently applied, unless such principles are

 

46



--------------------------------------------------------------------------------

inconsistent with the express requirements of this Agreement; provided that if
because of a change in GAAP after the date of this Agreement the Parent or any
of its Restricted Subsidiaries would be required to alter a previously utilized
accounting principle, method or policy in order to remain in compliance with
GAAP, such determination shall continue to be made in accordance with the
Parent’s or such Restricted Subsidiary’s previous accounting principles, methods
and policies. All accounting terms used herein without definition shall be used
as defined under GAAP. All financial calculations hereunder shall, unless
otherwise stated, be determined for the Parent on a consolidated basis with its
Restricted Subsidiaries. Notwithstanding the foregoing, all financial covenants
contained herein shall be calculated without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document or any calculation
or determination relating to capital leases or operating leases, and a Credit
Party or the Majority Lenders shall so request, the Administrative Agent, the
Majority Lenders and the Borrowers shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrowers shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

Section 1.4 Other Interpretive Matters. The terms “herein,” “hereof,” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph, or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.” The
section titles, table of contents, and list of exhibits appear as a matter of
convenience only and shall not affect the interpretation of this Agreement or
any Loan Document. All schedules, exhibits, annexes, and attachments referred to
herein are hereby incorporated herein by this reference. All references to
(a) statutes and related regulations shall include all related rules and
implementing regulations and any amendments of same and any successor statutes,
rules, and regulations; (b) “including” and “include” shall mean “including,
without limitation,” regardless of whether “without limitation” is included in
some instances and not in others (and, for purposes of each Loan Document, the
parties agree that the rule of ejusdem generis shall not be applicable to limit
a general statement, which is followed by or referable to an enumeration of
specific matters to matters similar to the matters specifically mentioned); and
(c) all references to dates and times shall mean the date and time at the
Administrative Agent’s notice address determined under Section 11.1, unless
otherwise specifically stated. All determinations (including calculations of any
Borrowing Base and the Financial Covenant) made from time to time under the Loan
Documents shall be made in light of the circumstances existing at such time. No
provision of any Loan Documents shall be construed or interpreted to the
disadvantage of any party hereto by reason of such party’s having, or being
deemed to have, drafted, structured, or dictated such provision. A Default or
Event of Default, if one occurs, shall “exist”, “continue” or be “continuing”
until such Default or Event of Default, as applicable, has been waived in
writing in accordance with Section 11.12. All terms used herein which are
defined in Article 9 of the UCC and which are not otherwise defined herein shall
have the same meanings herein as set forth therein.

 

47



--------------------------------------------------------------------------------

Section 1.5 Currency Translations. Without limiting the other terms of this
Agreement, the calculations and determinations under this Agreement of any
amount in any currency other than U.S. Dollars shall at all times be deemed to
refer to the U.S. Dollar Equivalent thereof, as the case may be, and all
certificates delivered under this Agreement shall, unless otherwise consented to
by the Administrative Agent, express such calculations or determinations in U.S.
Dollars or the U.S. Dollar Equivalent thereof, as the case may be.

Section 1.6 Calculation of Excess Availability. At any time when any Credit
Party or any officer thereof delivers a Borrowing Base Certificate or is
required to certify the accuracy of an Availability or Excess Availability
calculation for any purpose hereunder or under any other Loan Document, such
Credit Party or officer shall also certify (or, with respect to the delivery of
a Borrowing Base Certificate, be deemed to certify) that none of the trade
payables of the Parent and its Restricted Subsidiaries are past due after taking
into account the historical business practices of the Parent and its Restricted
Subsidiaries prior to the Agreement Date. All calculations of Excess
Availability hereunder or under any other Loan Document shall be determined
assuming that the trade payables of the Parent and its Restricted Subsidiaries
have been paid on the date due after taking into account the historical business
practices of the Parent and its Restricted Subsidiaries prior to the Agreement
Date.

Section 1.7 Reserves; Changes to Eligibility Criteria. The Administrative Agent
may at any time and from time to time in the exercise of its Permitted
Discretion upon three Business Days’ prior written notice to the Borrower
Representative, (x) establish and increase Reserves in accordance with the terms
hereof; provided, that no notice shall be required hereunder for increases in
existing Reserves based on recalculations thereof so long as the methodology for
the calculation thereof is not modified, or (y) establish additional criteria of
ineligibility under the definitions of “Eligible Accounts” or “Eligible
Inventory”.

ARTICLE 2

THE LOANS AND THE LETTERS OF CREDIT

Section 2.1 Extension of Credit.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement, each
Lender agrees severally to make Revolving Loans to the Borrowers in U.S. Dollars
from time to time on any Business Day prior to the Maturity Date in an aggregate
principal amount that will not result in any of the following:

(i) the Revolving Credit Obligations of such Lender exceeding such Lender’s
Revolving Commitment Ratio of the Revolving Loan Commitment; or

(ii) the Aggregate Revolving Credit Obligations exceeding the lesser of (A) the
Revolving Loan Commitment minus Reserves, (B) the Borrowing Base (taking into
account any Reserves which may have been implemented or modified since the date
of the most recent Borrowing Base Certificate), and (C) the maximum amount of
Indebtedness permitted to be incurred under this Agreement pursuant to the
Senior Subordinated Note Indenture.

 

48



--------------------------------------------------------------------------------

Subject to the terms and conditions hereof, prior to the Maturity Date Revolving
Loans may be repaid and reborrowed from time to time on a revolving basis.

(b) The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Issuing Bank agrees to issue Letters of Credit , pursuant to
Section 2.15, for the account of the Borrowers, from time to time on any
Business Day prior to the date that is thirty (30) days prior to the Maturity
Date, so long as, after giving effect to such issuance (i) no Overadvance exists
or would result therefrom, and (ii) the Aggregate Amount of all Letter of Credit
Obligations then outstanding does not exceed the Letter of Credit Commitment.

(c) The Swing Loans. Subject to the terms and conditions of this Agreement, the
Swing Bank agrees from time to time on any Business Day after the Agreement Date
but prior to the Maturity Date, to make Swing Loans to the Borrowers so long as
(i) no Overadvance exists or would result therefrom and (ii) the aggregate
amount of Swing Loans (including all Swing Loans outstanding as of such Business
Day) does not exceed $20,000,000.

(d) Overadvances; Optional Overadvances.

(i) If at any time an Overadvance exists, the amount of such Overadvance shall
nevertheless constitute a portion of the Obligations that are secured by the
Collateral and are entitled to all benefits thereof. In the event that (1) the
Lenders shall make any Revolving Loans, (2) the Swing Bank shall make any Swing
Loan, (3) the Administrative Agent shall make any Agent Advances or (4) the
Issuing Bank shall agree to the issuance of any Letter of Credit, which in any
such case gives rise to an Overadvance, the Borrowers shall make, on written
demand, a payment on the Obligations to be applied to the Revolving Loans, the
Swing Loans, the Agent Advances and the Letter of Credit Reserve Account, as
appropriate, in an aggregate principal amount equal to such Overadvance. In no
event, however, shall the Borrowers have any right whatsoever to (i) receive any
Revolving Loan, (ii) receive any Swing Loan, or (iii) request the issuance of
any Letter of Credit if, before or after giving effect thereto, there shall
exist a Default or Event of Default.

(ii) Notwithstanding the foregoing paragraph (i) or any other contrary provision
of this Agreement, the Lenders hereby authorize the Swing Bank to, at the
direction of the Administrative Agent in the Administrative Agent’s discretion,
and the Swing Bank may, at the direction of the Administrative Agent, but in the
Swing Bank’s sole and absolute discretion, knowingly and intentionally, continue
to make Swing Loans to the Borrowers notwithstanding that an Overadvance exists
or thereby would be created, so long as after giving effect to such Swing Loans,
(i) the outstanding Aggregate Revolving Credit Obligations do not exceed the
Revolving Loan Commitment, and (ii) all Overadvances plus Agent Advances do not
exceed the lesser of (A) an amount

 

49



--------------------------------------------------------------------------------

equal to ten percent (10%) of the Aggregate Borrowing Base and (B) $40,000,000.
The foregoing sentence is for the exclusive benefit of the Administrative Agent,
the Swing Bank, and the Lenders and is not intended to benefit the Borrowers in
any way. The Majority Lenders may at any time revoke the Administrative Agent’s
authority to direct the Swing Bank to make Overadvances pursuant to this
Section 2.1(d)(ii) and instruct the Administrative Agent to demand repayment of
outstanding Revolving Loans from the Credit Parties to the extent necessary to
cause an Overadvance to cease to exist. Any such revocation must be in writing
and shall become effective prospectively upon the Administrative Agent’s receipt
thereof. Absent such revocation, the Administrative Agent’s determination that
funding of a Revolving Loan is appropriate shall be conclusive. In the event the
Administrative Agent obtains actual knowledge that an Overadvance exists,
regardless of the amount of, or reason for, such Overadvance, the Administrative
Agent shall notify Lenders as soon as practicable (and prior to making any (or
any additional) intentional Overadvances (except for and excluding amounts
charged to the Loan Account for interest, fees, or expenses owed to the Lender
Group) unless the Administrative Agent determines that prior notice would result
in imminent harm to the Collateral or its value, in which case the
Administrative Agent may make such Overadvances and provide notice as promptly
as practicable thereafter), and Lenders with Revolving Loan Commitments
thereupon shall, together with the Administrative Agent, jointly determine the
terms of arrangements that shall be implemented with the Borrowers intended to
reduce, within a reasonable time, the outstanding principal amount of the
Overadvance. In such circumstances, if any Lender with a Revolving Loan
Commitment objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Majority Lenders. Each Lender shall be
obligated to settle with the Administrative Agent or Swing Bank as provided in
Section 2.1(e) or Section 2.2(g), as applicable, for the amount of such Lender’s
pro rata share of any unintentional Overadvances by the Administrative Agent
reported to such Lender, any intentional Overadvances made as permitted under
this Section 2.1(d)(ii), and any Overadvances resulting from the charging to the
Loan Account of interest, fees, or expenses.

(e) Agent Advances.

(i) Subject to the limitations set forth below and notwithstanding anything else
in this Agreement to the contrary, the Administrative Agent is authorized by the
Borrowers and the Lenders, from time to time in the Administrative Agent’s sole
and absolute discretion, (A) at any time that a Default or an Event of Default
exists, or (B) at any time that any of the other conditions precedent set forth
in Article 4 have not been satisfied, to make Advances to the Borrowers on
behalf of the Lenders in an aggregate amount outstanding at any time not to
exceed (together with all other Aggregate Revolving Credit Obligations) the
Revolving Loan Commitment nor in an amount that would exceed (when aggregated
with all Overadvances and other Agent Advances) the lesser of (1) an amount
equal to ten percent (10%) of the

 

50



--------------------------------------------------------------------------------

Aggregate Borrowing Base, and (2) $40,000,000, which the Administrative Agent,
in its reasonable business judgment, deems necessary or desirable (x) to
preserve or protect the Collateral, or any portion thereof, (y) to enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations, or (z) to pay any other amount chargeable to the Borrowers pursuant
to the terms of this Agreement, including costs, fees and expenses as provided
under this Agreement (any of such advances are herein referred to as “Agent
Advances”); provided, that the Majority Lenders may at any time revoke the
Administrative Agent’s authorization to make Agent Advances and instruct the
Administrative Agent to demand repayment of outstanding Agent Advances from the
Credit Parties. Absent such revocation, the Administrative Agent’s determination
that funding of an Agent Advance is appropriate shall be conclusive. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. The Administrative Agent shall promptly
provide to the Borrowers written notice of any Agent Advance.

(ii) All Agent Advances shall be secured by the Collateral and shall constitute
Obligations hereunder. Each Agent Advance shall bear interest as a Base Rate
Advance. Each Agent Advance shall be subject to all terms and conditions of this
Agreement and the other Loan Documents applicable to Revolving Loans, except
that all payments thereon shall be made to the Administrative Agent solely for
its own account (except to the extent Lenders have funded participations therein
pursuant to clause (iii) below) and the making of any Agent Advance shall not
require the consent of any Borrower. The Administrative Agent shall have no duty
or obligation to make any Agent Advance hereunder.

(iii) The Administrative Agent shall notify each Lender no less frequently than
weekly, as determined by the Administrative Agent, of the principal amount of
Agent Advances outstanding by 12:00 noon (Atlanta, Georgia, time) as of such
date, and each Lender’s pro rata share thereof. Each Lender shall before 2:00
p.m. (Atlanta, Georgia, time) on such Business Day make available to the
Administrative Agent, in immediately available funds, the amount of its pro rata
share of such principal amount of Agent Advances outstanding. Upon such payment
by a Lender, such Lender shall be deemed to have made a Revolving Loan to the
Borrowers, notwithstanding any failure of the Borrowers to satisfy the
conditions in Section 4.2. The Administrative Agent shall use such funds to
repay the principal amount of Agent Advances. Additionally, if at any time any
Agent Advances are outstanding and any of the events described in clauses (g) or
(h) of Section 9.1 shall have occurred, then each Lender shall automatically,
upon the occurrence of such event, and without any action on the part of the
Administrative Agent, the Borrowers or the Lenders, be deemed to have purchased
an undivided participation in the principal and interest of all Agent Advances
then outstanding in an amount equal to such Lender’s Revolving Commitment Ratio
and each Lender shall, notwithstanding such Event of Default, immediately pay to
the Administrative Agent in immediately available

 

51



--------------------------------------------------------------------------------

funds, the amount of such Lender’s participation (and upon receipt thereof, the
Administrative Agent shall deliver to such Lender, a loan participation
certificate dated the date of receipt of such funds in such amount). The
disbursement of funds in connection with the settlement of Agent Advances
hereunder shall be subject to the terms and conditions of Section 2.2(e).

(f) Incremental Revolving Loan Commitment.

(i) Request for Increase. Provided that no Default or Event of Default shall
have occurred and be continuing at such time or would result therefrom, upon
written notice (the “Increase Notice”) to the Administrative Agent (which shall
promptly notify the Lenders and provide the Lenders with access to a copy of the
Increase Notice), the Borrowers may, at any time, request up to four
(4) increases in the Revolving Loan Commitment in an amount not less than
$25,000,000 per increase and not more than $200,000,000 in the aggregate and,
together with such Revolving Loan Commitment increase, the Borrowers may also
request an increase in the Letter of Credit Commitment; provided, that after
giving effect to any such increase, the Letter of Credit Commitment does not
exceed 12.5% of the Revolving Loan Commitment (after giving effect to any
Revolving Loan Commitment increase). The Borrowers (in consultation with the
Administrative Agent) shall specify in the Increase Notice (A) the time period
within which each Lender is requested to respond (which shall in no event be
less than ten (10) Business Days from the date on which the Increase Notice was
provided to such Lenders by the Administrative Agent); (B) the amount of the
requested increase in the Revolving Loan Commitment and the Letter of Credit
Commitment; and (C) the date on which such increase is requested to become
effective.

(ii) Lender Elections to Increase. None of the Lenders nor the Issuing Bank
shall have any obligation to provide any additional amounts requested by the
Borrowers. If any Lender wishes to increase its portion of the Revolving Loan
Commitment or if the Issuing Bank wishes to increase its Letter of Credit
Commitment, such Person must provide to the Administrative Agent, within the
time period specified in the Increase Notice, a written commitment for the
amount of such Lender’s requested allocation of the additional portion of the
Revolving Loan Commitment specified in the Increase Notice or a written
commitment for the amount of the Issuing Bank’s requested additional Letter of
Credit Commitment specified in the Increase Notice, as applicable. Any Lender
(including the Issuing Bank) that does not provide its written commitment within
the time period specified in the Increase Notice shall be deemed to have
declined to increase its portion of the Revolving Loan Commitment or its Letter
of Credit Commitment, as applicable.

(iii) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrowers and each Lender of the Lenders’
responses to each request under Section 2.1(f)(ii). If the aggregate increase
participated in by the existing Lenders and the existing Issuing Bank is less
than the requested increase, then to achieve the full amount of the requested
increase, and subject to the approval of the Administrative Agent, the Borrowers
may also invite additional Eligible Assignees to become Lenders or an Issuing
Bank, as applicable, pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

52



--------------------------------------------------------------------------------

(iv) Effective Date and Allocations. If the Revolving Loan Commitment is
increased in accordance with this Section 2.1(f), the Administrative Agent and
the Borrowers shall determine the effective date, which must be prior to the
Maturity Date (the “Increase Effective Date”), and the final allocation of such
increase. Any increase in the Letter of Credit Commitment shall occur on the
Increase Effective Date. The Administrative Agent shall promptly notify the
Borrowers and the Lenders, including any proposed new lenders and any new
issuing bank, of the final allocation of such increase and the Increase
Effective Date. From and after the Increase Effective Date, subject to the
satisfaction of the conditions specified in Section 2.1(f)(v) below, the
Revolving Loan Commitment shall be increased, the Letter of Credit Commitment
shall be increased, the new lenders shall be Lenders for all purposes under this
Agreement, and the new issuing bank shall be an Issuing Bank for all purposes
under this Agreement, as applicable. On the Increase Effective Date, the
Borrowers, each Lender that is increasing its portion of the Revolving Loan
Commitment, each additional Eligible Assignee that is becoming an additional
Lender or an additional Issuing Bank and the Credit Parties shall execute and
deliver to the Administrative Agent such documentation as the Administrative
Agent shall reasonably specify (including any Assignments and Acceptances and
new or replacement Revolving Loan Notes, as requested by the Lenders) to give
effect to any such increase in the Revolving Loan Commitment and the Letter of
Credit Commitment. This Agreement shall be deemed amended to the extent (but
only to the extent) necessary to increase the Revolving Loan Commitment and the
Letter of Credit Commitment in accordance with this Section 2.1(f).

(v) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (A) all conditions precedent in Section 4.2 must be satisfied,
(B) such increase must be permitted by the Senior Subordinated Note Indenture
and all other agreements from time to time governing the Senior Subordinated
Notes, and (C) the Borrowers shall deliver to the Administrative Agent a
certificate of each Credit Party (1) dated as of the Increase Effective Date
(with sufficient copies for each Lender if requested by the Administrative
Agent) signed by the chief financial officer or an officer with similar
responsibilities of the Borrowers approving or consenting to such increase,
(2) certifying that (X) the resolutions authorizing such increase are true,
correct, and effective as of the Increase Effective Date and, before and after
giving effect to such increase, the representations and warranties contained in
Article 5 and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties expressly relate solely to an earlier date
in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date, and except that
for purposes of this Section 2.1(f), the representations and warranties
contained in Section 5.1(k) shall be deemed to refer to the most recent
statements furnished pursuant to Section 7.1 and Section 7.2, and (Y) no Default
or Event of Default exists and is continuing. The Borrowers shall, at the
request of the Administrative Agent, deliver such opinions of counsel as the
Administrative Agent may request in its reasonable discretion. In the event of
an increase in the Revolving Loan Commitment in accordance with this

 

53



--------------------------------------------------------------------------------

Section 2.1(f), the Borrowers shall prepay any Revolving Loans outstanding on
the Increase Effective Date to the extent necessary to keep the outstanding
Revolving Loans ratable with any revised Revolving Commitment Ratios arising
from any nonratable increase in the Lenders’ respective portions of the
Revolving Loan Commitment under this Section (and Borrowers shall be liable for
any costs under Section 2.9).

(vi) This Section 2.1(f) shall supersede any provisions in Section 2.10 to the
contrary.

Section 2.2 Manner of Borrowing and Disbursement of Loans.

(a) Choice of Interest Rate, etc.

(i) Any Advance (except Swing Loans) shall, at the option of the Borrowers, be
made either as a Base Rate Advance or as a Eurodollar Advance; provided,
however, that (i) if the Borrowers fail to give the Administrative Agent written
notice specifying whether a Eurodollar Advance is to be repaid, continued or
converted on a Payment Date, such Advance shall be converted to a Base Rate
Advance on the Payment Date in accordance with Section 2.3(a)(iii), and (ii) the
Borrowers may not select a Eurodollar Advance (A) on the Agreement Date (unless
the Borrowers shall have executed and delivered to the Administrative Agent, for
the benefit of the Lenders, a funding indemnity letter, in form and substance
reasonably satisfactory to the Administrative Agent, at least three (3) Business
Days prior to the Agreement Date), (B) with respect to an Advance, the proceeds
of which are to reimburse the Issuing Bank pursuant to Section 2.15, or (C) if,
at the time of such Advance or at the time of the continuation of, or conversion
to, a Eurodollar Advance pursuant to Section 2.2(c), a Default or Event of
Default exists and the Majority Lenders have elected to prohibit such
continuation or conversion, and (iii) all Agent Advances shall be made as Base
Rate Advances.

(ii) Any notice given to the Administrative Agent in connection with a requested
Advance hereunder shall be given to the Administrative Agent prior to 1:00 p.m.
(Atlanta, Georgia, time) in order for such Business Day to count toward the
minimum number of Business Days required.

(b) Base Rate Advances.

(i) Initial and Subsequent Advances. The Borrowers shall give the Administrative
Agent in the case of Base Rate Advances irrevocable notice by telephone not
later than 1:00 p.m. (Atlanta, Georgia, time) one (1) Business Day prior to the
date of such Advance and shall immediately confirm any such telephone notice
with a written Request for Advance; provided, however, that the failure by the
Borrowers to confirm any notice by telephone with a written Request for Advance
shall not invalidate any notice so given.

 

54



--------------------------------------------------------------------------------

(ii) Repayments and Conversions. The Borrowers may (A) subject to Section 2.5,
at any time without prior notice repay a Base Rate Advance or (B) upon at least
three (3) Business Days irrevocable prior written notice to the Administrative
Agent in the form of a Notice of Conversion/Continuation, convert all or a
portion of the principal of any Base Rate Advance to one or more Eurodollar
Advances. Upon the date indicated by the Borrowers, such Base Rate Advance shall
be so repaid or converted.

(c) Eurodollar Advances.

(i) Initial and Subsequent Advances. The Borrowers shall give the Administrative
Agent in the case of Eurodollar Advances irrevocable notice by telephone not
later than 1:00 p.m. (Atlanta, Georgia, time) three (3) Business Days prior to
the date of such Advance and shall immediately confirm any such telephone notice
with a written Request for Advance; provided, however, that the failure by the
Borrowers to confirm any notice by telephone with a written Request for Advance
shall not invalidate any notice so given.

(ii) Repayments, Continuations and Conversions. At least three (3) Business Days
prior to each Payment Date for a Eurodollar Advance, the Borrowers shall give
the Administrative Agent written notice in the form of a Notice of
Conversion/Continuation specifying whether all or a portion of such Advance
outstanding on such Payment Date is to be continued in whole or in part as one
or more new Eurodollar Advances, and also specifying the new Interest Period
applicable to each such new Advance (and subject to the provisions of this
Agreement, upon such Payment Date, such Advance shall be so continued). Upon
such Payment Date, any Eurodollar Advance (or portion thereof) not so continued
shall be converted to a Base Rate Advance or, subject to Section 2.5, be repaid.

(iii) Miscellaneous. Notwithstanding any term or provision of this Agreement
which may be construed to the contrary, each Eurodollar Advance shall be in a
principal amount of no less than $1,000,000 and in an integral multiple of
$1,000,000 in excess thereof, and at no time shall the aggregate number of all
Eurodollar Advances then outstanding exceed fifteen (15).

(d) Notification of Lenders. Upon receipt of a (i) Request for Advance or a
telephone or telecopy request for Advance, (ii) notification from the Issuing
Bank that a draw has been made under any Letter of Credit (unless the Issuing
Bank will be reimbursed through the funding of a Swing Loan), or (iii) notice
from a Borrower with respect to the prepayment of any outstanding Eurodollar
Advance prior to the Payment Date for such Advance, the Administrative Agent
shall promptly notify each Lender by telephone or telecopy of the contents
thereof and the amount of each Lender’s portion of any such Advance. Each Lender
shall, not later than 1:00 p.m. (Atlanta, Georgia, time) on the date specified
for such Advance (under clause (i) or (ii) above) in such notice, make available
to the Administrative Agent at the Administrative Agent’s Office, or at such
account as the Administrative Agent shall designate, the amount of such Lender’s
portion of the Advance in immediately available funds.

 

55



--------------------------------------------------------------------------------

(e) Disbursement. Prior to 4:00 p.m. (Atlanta, Georgia, time) on the date of an
Advance hereunder, the Administrative Agent shall, subject to the satisfaction
of the conditions set forth in Article 4, disburse the amounts made available to
the Administrative Agent by the Lenders in like funds by (i) transferring the
amounts so made available by wire transfer to the applicable Controlled
Disbursement Account or (ii) in the case of an Advance the proceeds of which are
to reimburse the Issuing Bank pursuant to Section 2.15, transferring such
amounts to such Issuing Bank. Unless the Administrative Agent shall have
received notice from a Lender prior to 1:00 p.m. (Atlanta, Georgia, time) on the
date of any Advance that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Advance, the
Administrative Agent may assume that such Lender has made or will make such
portion available to the Administrative Agent on the date of such Advance and
the Administrative Agent may, in its sole and absolute discretion and in
reliance upon such assumption, make available to the applicable Borrower or the
Issuing Bank, as applicable, on such date a corresponding amount. If and to the
extent such Lender shall not have so made such ratable portion available to the
Administrative Agent by 1:00 p.m. (Atlanta, Georgia time) on the date of any
Advance, such Lender agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the applicable Borrower or the
Issuing Bank, as applicable, until the date such amount is repaid to the
Administrative Agent, (x) for the first two (2) Business Days, at the Federal
Funds Rate for such Business Days, and (y) thereafter, at the Base Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s portion of the applicable
Advance for purposes of this Agreement and if both such Lender and any Borrower
shall pay and repay such corresponding amount, the Administrative Agent shall
promptly relend to the applicable Borrower such corresponding amount. If such
Lender does not repay such corresponding amount immediately upon the
Administrative Agent’s demand therefor, the Administrative Agent shall notify
the Borrowers and the Borrowers shall immediately pay such corresponding amount
to the Administrative Agent. The failure of any Lender to fund its portion of
any Advance shall not relieve any other Lender of its obligation, if any,
hereunder to fund its respective portion of the Advance on the date of such
borrowing, but no Lender shall be responsible for any such failure of any other
Lender.

(f) Deemed Requests for Advance. Unless payment is otherwise timely made by the
Borrowers, the becoming due of any amount required to be paid under this
Agreement or any of the other Loan Documents as principal, interest,
reimbursement obligations in connection with Letters of Credit, premiums, fees,
reimbursable expenses or other sums payable hereunder shall be deemed
irrevocably to be a Request for Advance on the due date of, and in an aggregate
amount required to pay, such principal, interest, reimbursement obligations in
connection with Letters of Credit, premiums, fees, reimbursable expenses or
other sums payable hereunder, and the proceeds of a Revolving Loan made pursuant
thereto may be disbursed by way of direct payment of the relevant Obligation and
shall bear interest as a Base Rate Advance. The Lenders shall have no obligation
to the Borrowers to honor any deemed Request for Advance under this
Section 2.2(f) unless all the conditions set forth in Section 4.2 have been
satisfied, but, with the consent of the Lenders required under the last sentence
of Section 4.2, may do so in their sole and absolute discretion and without
regard to the existence of, and without being deemed to have waived, any Default
or Event of Default and without regard to the existence or creation of an
Overadvance or the failure by the Borrowers to satisfy any of the conditions set
forth in Section 4.2.

 

56



--------------------------------------------------------------------------------

No further authorization, direction or approval by the Borrowers shall be
required to be given by the Borrowers for any deemed Request for Advance under
this Section 2.2(f). The Administrative Agent shall promptly provide to the
Borrowers written notice of any Advance pursuant to this Section 2.2(f). The
Borrowers have established with the Administrative Agent a master disbursement
account into which the Administrative Agent wires proceeds of applicable
Advances from time to time (a “Controlled Disbursement Account”). Until such
time as the Administrative Agent in its sole and absolute discretion delivers
written notice to the contrary, the presentation for payment by the
Administrative Agent of any check or other item of payment drawn on a Controlled
Disbursement Account at a time when there are insufficient funds in such account
to cover such check or other item of payment shall be deemed irrevocably to be a
request (without any requirement for the submission of a Request for Advance or
a minimum principal amount) for an Advance of a Swing Loan on the date of such
presentation and in an amount equal to the aggregate amount of the items
presented for payment, and the proceeds of such Advances may, in the Swing
Bank’s sole and absolute discretion, be disbursed to such Controlled
Disbursement Account.

(g) Special Provisions Pertaining to Swing Loans.

(i) The Borrowers shall give the Swing Bank written notice in the form of a
Request for Advance, or notice by telephone no later than 1:00 p.m. (Atlanta,
Georgia, time) on the date on which the Borrowers wish to receive an Advance of
any Swing Loan followed immediately by a written Request for Advance, with a
copy to the Administrative Agent; provided, however, that the failure by the
Borrowers to confirm any notice by telephone with a written Request for Advance
shall not invalidate any notice so given; provided further, however, that any
request by the Borrowers for a Base Rate Advance under the Revolving Loan
Commitment shall be deemed to be a request for a Swing Loan unless the Borrowers
specifically request otherwise. The Swing Loan shall be made on the date
specified in the notice or the Request for Advance and such notice or Request
for Advance shall specify (i) the amount of the requested Swing Loan and
(ii) instructions for the disbursement of the proceeds of the requested Swing
Loan. Each Swing Loan shall be subject to all the terms and conditions
applicable to Revolving Loans, except that all payments thereon shall be payable
to the Swing Bank solely for its own account. The Swing Bank shall not make any
Swing Loans if the Swing Bank has received written notice from any Lender (or
the Swing Bank has actual knowledge) that one or more applicable conditions
precedent set forth in Section 4.2 will not be satisfied (or waived pursuant to
the last sentence of Section 4.2) on the requested Advance date. The Swing Bank
shall make the proceeds of each Swing Loan available to the Borrowers by deposit
of U.S. Dollars in same day funds by wire transfer to the Controlled
Disbursement Account.

(ii) The Swing Bank shall notify the Administrative Agent and each Lender no
less frequently than weekly, as determined by the Administrative Agent, of the
principal amount of Swing Loans outstanding as of 3:00 p.m. (Atlanta, Georgia,
time) as of such date and each Lender’s pro rata share (based on its Revolving
Commitment Ratio) thereof. Each Lender shall before 12:00

 

57



--------------------------------------------------------------------------------

noon (Atlanta, Georgia, time) on the next Business Day make available to the
Administrative Agent, in immediate available funds, the amount of its pro rata
share (based on its Revolving Commitment Ratio) of such principal amount of
Swing Loans outstanding. Upon such payment by a Lender, such Lender shall be
deemed to have made a Revolving Loan to the Borrowers, notwithstanding any
failure of the Borrowers to satisfy the conditions in Section 4.2. Each
Revolving Loan so made shall bear interest as a Base Rate Advance. The
Administrative Agent shall use such funds to repay the principal amount of Swing
Loans to the Swing Bank. Additionally, if at any time any Swing Loans are
outstanding, any of the events described in clauses (g) or (h) of Section 9.1
shall have occurred, then each Lender shall automatically upon the occurrence of
such event and without any action on the part of the Swing Bank, the Borrowers,
the Administrative Agent or the Lenders be deemed to have purchased an undivided
participation in the principal and interest of all Swing Loans then outstanding
in an amount equal to such Lender’s Revolving Commitment Ratio of the principal
and interest of all Swing Loans then outstanding and each Lender shall,
notwithstanding such Event of Default, immediately pay to the Administrative
Agent for the account of the Swing Bank in immediately available funds, the
amount of such Lender’s participation (and upon receipt thereof, the Swing Bank
shall deliver to such Lender a loan participation certificate dated the date of
receipt of such funds in such amount). The disbursement of funds in connection
with the settlement of Swing Loans hereunder shall be subject to the terms and
conditions of Section 2.2(e).

Section 2.3 Interest.

(a) On Loans. Interest on the Loans, subject to Sections 2.3(b) and (c), shall
be payable as follows:

(i) On Base Rate Advances. Interest on each Base Rate Advance shall be computed
for the actual number of days elapsed on the basis of a 365/366 day year and
shall be payable monthly in arrears on the last day of each calendar month for
such calendar month, commencing with the first calendar month beginning after
the Agreement Date. Interest on Base Rate Advances then outstanding shall also
be due and payable on the Maturity Date (or the date of any earlier prepayment
in full of the Obligations arising under this Agreement and the other Loan
Documents). Interest shall accrue and be payable on each Base Rate Advance at
the simple per annum interest rate equal to the sum of (A) the Base Rate and
(B) the Applicable Margin for Base Rate Advances.

(ii) On Eurodollar Advances. Interest on each Eurodollar Advance shall be
computed for the actual number of days elapsed on the basis of a hypothetical
year of three hundred sixty (360) days and shall be payable in arrears on
(x) the Payment Date for such Advance, and (y) if the Interest Period for such
Advance is greater than three (3) months, on the last day of each three
(3) month period ending prior to the Payment Date for such Advance and on the
Payment Date for such Advance. Interest on Eurodollar Advances then outstanding
shall

 

58



--------------------------------------------------------------------------------

also be due and payable on the Maturity Date (or the date of any earlier
prepayment in full of the Obligations arising under this Agreement and the other
Loan Documents). Interest shall accrue and be payable on each Eurodollar Advance
at a rate per annum equal to the sum of (A) the Eurodollar Rate applicable to
such Eurodollar Advance and (B) the Applicable Margin for Eurodollar Advances.

(iii) If No Notice of Selection of Interest Rate. If the Borrowers fail to give
the Administrative Agent timely notice of its selection of an Interest Rate
Basis, or if for any reason a determination of a Eurodollar Rate for any Advance
is not timely concluded, the Base Rate shall apply to such Advance. If the
Borrowers fail to elect to continue any Eurodollar Advance then outstanding
prior to the last Payment Date applicable thereto in accordance with the
provisions of Section 2.2, the Base Rate shall apply to such Advance commencing
on and after such Payment Date.

(iv) On Swing Loans. Interest on each Swing Loan shall be computed for the
actual number of days elapsed on the basis of a 365/366 day year and shall be
payable monthly in arrears on the last day of each calendar month for such
calendar month, commencing with the first calendar month beginning after the
Agreement Date. Interest on Swing Loans then outstanding shall also be due and
payable on the Maturity Date (or the date of any earlier prepayment in full of
the Obligations arising under this Agreement and the other Loan Documents).
Interest shall accrue and be payable on each Swing Loan at the Swing Rate.

(b) Upon Default. During the existence of an Event of Default, interest on the
outstanding Obligations arising under this Agreement and the other Loan
Documents may, at the Administrative Agent’s election, and shall, at the written
request of the Majority Lenders, accrue at the Default Rate; provided, however,
that the Default Rate shall automatically be deemed to have been invoked at all
times when the Obligations arising under this Agreement and the other Loan
Documents have been accelerated or deemed accelerated pursuant to Section 9.2.
Interest accruing at the Default Rate shall be payable on demand and in any
event on the Maturity Date (or the date of any earlier prepayment in full of the
Obligations arising under this Agreement and the other Loan Documents) and shall
accrue until the earliest to occur of (i) waiver of the applicable Event of
Default in accordance with Section 11.12, (ii) agreement by the Majority Lenders
to rescind the charging of interest at the Default Rate, or (iii) payment in
full of the Obligations arising under this Agreement and the other Loan
Documents. The Lenders shall not be required to (A) accelerate the maturity of
the Loans, (B) terminate the Revolving Loan Commitment, or (C) exercise any
other rights or remedies under the Loan Documents in order to charge interest
hereunder at the Default Rate.

(c) Computation of Interest.

(i) In computing interest on any Advance, the date of making the Advance shall
be included and the date of payment shall be excluded; provided, however, that
if an Advance is repaid on the date that it is made, one (1) day’s interest
shall be due with respect to such Advance.

 

59



--------------------------------------------------------------------------------

(ii) With respect to the computation of interest hereunder, subject to
Section 6.15, the application of funds in any Collections Account by the
Administrative Agent to the Obligations shall be deemed made one (1) Business
Day after receipt of such funds.

Section 2.4 Fees.

(a) Fee Letters. The Borrowers agree to pay any and all fees that are set forth
in any fee letter executed in connection with this Agreement at the times
specified therein.

(b) Unused Line Fee. The Borrowers agree to pay to the Administrative Agent, for
the account of the Lenders in accordance with their respective Revolving
Commitment Ratios, an unused line fee (“Unused Line Fee”) on the aggregate
amount by which the Revolving Loan Commitment exceeded the sum of the average
daily amount of Aggregate Revolving Credit Obligations (other than with respect
to any Swing Loans and Agent Advances) for each day from the Agreement Date
through the Maturity Date (or the date of any earlier prepayment in full of the
Obligations arising under this Agreement and the other Loan Documents), at a
rate of 0.25% per annum; provided, that the portion of the Unused Line Fee
payable to a Lender who is also a Swing Bank shall be reduced by an amount equal
to 0.25% per annum of the outstanding daily balance of Swing Loans made by such
Swing Bank. Such Unused Line Fee shall be computed for the actual number of days
elapsed on the basis of a 365/366 day year, shall be payable in arrears on the
last day of each calendar month for such calendar month, commencing with the
first calendar month ending after the Agreement Date, and if then unpaid, on the
Maturity Date (or the date of any earlier prepayment in full of the Obligations
arising under this Agreement and the other Loan Documents), and shall be fully
earned when due and non-refundable when paid.

(c) Letter of Credit Fees.

(i) The Borrowers shall pay to the Administrative Agent for the account of the
Lenders, in accordance with their respective Revolving Commitment Ratios, a fee
on the stated amount of each outstanding Letter of Credit for each day from the
Date of Issue through the expiration date of each such Letter of Credit (whether
such date is the stated expiration date of such Letter of Credit at the time of
the original issuance thereof or the stated expiration date of such Letter of
Credit upon any renewal thereof) at a rate per annum on the amount of the Letter
of Credit Obligations equal to the Applicable Margin in effect from time to time
with respect to Eurodollar Advances plus, at all times when the Default Rate is
in effect, 2.00%. Such Letter of Credit fee shall be computed for the actual
number of days elapsed on the basis of a 365/366 day year, shall be payable
monthly in arrears for each calendar month on the last day of such calendar
month, commencing with the first calendar month beginning after the Agreement
Date, and if then unpaid, on the Maturity Date (or the date of any earlier
prepayment in full of the Obligations arising under this Agreement and the other
Loan Documents), and shall be fully earned when due and non-refundable when
paid.

 

60



--------------------------------------------------------------------------------

(ii) The Borrowers shall also pay to the Administrative Agent, for the account
of the Issuing Bank, (A) a fee on the stated amount of each Letter of Credit for
each day from the Date of Issue through the stated expiration date of each such
Letter of Credit (whether such date is the stated expiration date of such Letter
of Credit at the time of the original issuance thereof or the stated expiration
date of such Letter of Credit upon any renewal thereof) at a rate of one-eighth
of one percent (0.125%) per annum, which fee shall be computed for the actual
number of days elapsed on the basis of a 365/366 day year, and (B) any
reasonable and customary fees charged by the Issuing Bank for issuance and
administration of such Letters of Credit, which fees, in each case, shall be
payable monthly in arrears on the last day of each calendar month for such
calendar month, commencing with the first calendar month beginning after the
Agreement Date, and, if then unpaid, on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations). The foregoing fees shall be
fully earned when due, and non-refundable when paid.

(d) Computation of Fees; Additional Terms Relating to Fees. In computing any
fees payable under this Section 2.4, the first day of the applicable period
shall be included and the date of the payment shall be excluded. All fees
payable under or in connection with this Agreement and the other Loan Documents
shall be deemed fully earned when and as they become due and payable and, once
paid, shall be non-refundable, in whole or in part.

Section 2.5 Prepayment/Cancellation of Revolving Loan Commitment.

(a) The principal amount of any Base Rate Advance may be repaid in full or in
part at any time, without penalty or prior notice; and the principal amount of
any Eurodollar Advance may be prepaid prior to the applicable Payment Date, upon
three (3) Business Days prior written notice to the Administrative Agent,
provided that the Borrowers shall reimburse the Lenders and the Administrative
Agent, on the earlier of demand or the Maturity Date, for any loss or reasonable
out-of-pocket expense incurred by the Lenders or the Administrative Agent in
connection with such prepayment, as set forth in Section 2.9. Each notice of
prepayment of any Eurodollar Advance shall be irrevocable, and each prepayment
or repayment made under this Section 2.5(a) shall include the accrued interest
on the amount so prepaid or repaid. Upon receipt of any notice of repayment or
prepayment, the Administrative Agent shall promptly notify each Lender of the
contents thereof by telephone or telecopy and of such Lender’s portion of the
repayment or prepayment. Notwithstanding the foregoing, the Borrowers shall not
make any repayment or prepayment of the Revolving Loans unless and until the
balance of the Swing Loans and the Agent Advances then outstanding is zero.
Except as provided in Section 2.5(b), any repayment and prepayment of Advances
outstanding under the Revolving Loan Commitment shall not reduce the Revolving
Loan Commitment. Any prepayment of the Loans shall not affect the Borrowers’
obligation to continue to make payments under any Hedge Agreement, which shall
remain in full force and effect notwithstanding such prepayment, subject to the
terms of such Hedge Agreement.

 

61



--------------------------------------------------------------------------------

(b) The Borrowers shall have the right, at any time and from time to time after
the Agreement Date and prior to the Maturity Date, upon at least ten
(10) Business Days prior written notice to the Administrative Agent, without
premium or penalty, to cancel or reduce permanently all or a portion of the
Revolving Loan Commitment on a pro rata basis among the Lenders in accordance
with their respective Revolving Commitment Ratios; provided, that (i) any such
partial reduction shall be made in an amount not less than $15,000,000 and in
integral multiples of $1,000,000 in excess thereof, (ii) the Revolving Loan
Commitment may not be reduced to an amount below the then outstanding Letter of
Credit Obligations (unless the Revolving Loan Commitment is cancelled and the
Letter of Credit Obligations are cash collateralized as set forth below), and
(iii) in connection with any partial reduction in the Revolving Loan Commitment,
the Letter of Credit Commitment shall be automatically reduced to an amount not
to exceed 12.5% of the Revolving Loan Commitment after giving effect to such
partial reduction. As of the date of cancellation or reduction set forth in such
notice, the Revolving Loan Commitment shall be permanently canceled or reduced
to the amount stated in the Borrowers’ notice for all purposes herein, and the
Borrowers shall immediately (i) pay to the Administrative Agent for the account
of the Lenders the amount necessary such that the principal amount of the Loans
then outstanding (together with all outstanding Letter of Credit Obligations)
does not exceed the amount of the Revolving Loan Commitment as so reduced,
together with accrued interest on the amount so prepaid and the Unused Line Fee
set forth in Section 2.4(b) accrued through the date of the reduction, with
respect to the amount reduced, or cancellation, (ii) reimburse the
Administrative Agent and the Lenders for any loss or out-of-pocket expense
incurred by any of them in connection with such payment as set forth in
Section 2.9 and (iii) in the case of cancellation of the Revolving Loan
Commitment, secure the Letter of Credit Obligations through the delivery of cash
collateral, or, in the sole and absolute discretion of the Administrative Agent,
a “back-stop” letter of credit, in form and substance satisfactory to the
Administrative Agent, in an amount equal to one hundred five percent (105%) of
the Letters of Credit Obligations.

Section 2.6 Repayment.

(a) The Revolving Loans. All unpaid principal and accrued interest on the
Revolving Loans shall be due and payable in full in cash on the Maturity Date.
Notwithstanding the foregoing, however, in the event that at any time and for
any reason there shall exist an Overadvance, the Borrowers shall immediately pay
to the Administrative Agent an amount equal to the Overadvance, which payment
shall constitute a mandatory payment of the Revolving Loans, Agent Advances,
Swing Loans and Letter of Credit Reserve Account, as appropriate.

(b) Mandatory Repayment for Asset Dispositions. All Net Cash Proceeds from the
sale, transfer, assignment or other disposition, or any casualty or condemnation
loss, of any Accounts or Inventory (other than sales of Inventory in the
ordinary course of business) shall be paid on the date of receipt thereof by a
Credit Party as a mandatory payment of the Obligations arising under this
Agreement and the other Loan Documents. So long as no Default or Event of
Default exists, all such Net Cash Proceeds shall be applied in the manner set
forth in Section 2.11(a). Notwithstanding the foregoing, if a Default or Event
of Default exists, all such Net Cash Proceeds shall be applied in the manner set
forth in Section 2.11(b). The Revolving Loan Commitment shall not be permanently
reduced by the amount of any payment of the Agent Advances, Swing Loans or
Revolving Loans due under this Section 2.6(b).

 

62



--------------------------------------------------------------------------------

(c) The Other Obligations. In addition to the foregoing, the Borrowers hereby
promise to pay all Obligations (other than Obligations in respect of Bank
Products), including, without limitation, the principal amount of the Loans,
amounts drawn under Letters of Credit and accrued and unpaid interest and all
fees on the foregoing, as the same become due and payable hereunder and, in any
event, on the Maturity Date. In addition to the foregoing, the Borrowers hereby
promise to pay all Obligations in respect of Bank Products as the same become
due and payable under the applicable Bank Products Documents.

Section 2.7 Notes; Loan Accounts.

(a) The Loans shall be repayable in accordance with the terms and provisions set
forth herein and, upon request by any Lender, the Loans owed to such Lender
shall be evidenced by a Revolving Loan Note. A Revolving Loan Note shall be
payable to the order of each Lender requesting such a Note in accordance with
the Revolving Commitment Ratio of such Lender. Each such Note shall be issued by
the Borrowers to the applicable Lender and shall be duly executed and delivered
by an Authorized Signatory of the Borrowers.

(b) The Administrative Agent shall open and maintain on its books in the name of
the Borrowers a loan account with respect to the Loans and interest thereon (the
“Loan Account”). The Administrative Agent shall debit such Loan Account for the
principal amount of each Advance made by it on behalf of the Lenders, accrued
interest thereon, and all other amounts which shall become due from the
Borrowers pursuant to this Agreement and shall credit the Loan Account for each
payment which the Borrowers shall make in respect to the Obligations. The
records of the Administrative Agent with respect to such Loan Account shall be
conclusive evidence of the Loans and accrued interest thereon, absent manifest
error.

Section 2.8 Manner of Payment.

(a) When Payments Due.

(i) Each payment (including any prepayment) by the Borrowers on account of the
principal of or interest on the Loans, fees, and any other amount owed to any
member of the Lender Group under this Agreement or the other Loan Documents
shall be made not later than 1:00 p.m. (Atlanta, Georgia, time) on the date
specified for payment under this Agreement or any other Loan Document to the
Administrative Agent at the Administrative Agent’s Office, for the account of
the Lenders, the Issuing Bank or the Administrative Agent, as the case may be,
in U.S. Dollars in immediately available funds. Any payment received by the
Administrative Agent after 1:00 p.m. (Atlanta, Georgia, time) shall be deemed
received on the next Business Day. In the case of a payment for the account of a
Lender, the Administrative Agent will promptly thereafter distribute the amount
so received in like funds to such Lender. In the case of a payment for the
account of the Issuing Bank, the Administrative Agent will promptly thereafter
distribute the amount so received in like funds to the Issuing Bank. If the
Administrative Agent shall not have received any payment from the Borrowers as
and when due, the Administrative Agent will promptly notify the Lenders
accordingly.

 

63



--------------------------------------------------------------------------------

(ii) Except as provided in the definition of Interest Period, if any payment
under this Agreement or any other Loan Document shall be specified to be made on
a day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day, and such extension of time shall in such case be
included in computing interest and fees, if any, in connection with such
payment.

(b) No Deduction.

(i) Any and all payments of principal and interest, fees, indemnity or expense
reimbursements, and any other amounts by any Credit Party hereunder or under any
other Loan Documents (the “Credit Party Payments”) shall be made without setoff
or counterclaim and free and clear of and without deduction for any and all
current or future taxes, levies, imposts, deductions, charges or withholdings
with respect to such Credit Party Payments and all interest, penalties or
similar liabilities with respect thereto, excluding taxes imposed on the net
income of any member of the Lender Group by the jurisdiction under the laws of
which such member of the Lender Group is organized or conducts business or any
political subdivision thereof (all such nonexcluded taxes, levies, imposts,
deductions, charges or withholdings and liabilities collectively or individually
“Taxes”). If any Credit Party shall be required to deduct any Taxes from or in
respect of any sum payable to any member of the Lender Group hereunder or under
any other Loan Document, (i) the sum payable shall be increased by the amount
(an “additional amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.8(b)(i)), such member of the Lender Group shall receive an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable Credit Party shall make such deductions, and (iii) the
applicable Credit Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

(ii) In addition, the Credit Parties shall pay to the relevant Governmental
Authority in accordance with Applicable Law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (such taxes being “Other Taxes”).

(iii) The Credit Parties shall indemnify the members of the Lender Group for the
full amount of Taxes and Other Taxes with respect to Credit Party Payments paid
by such Person, and any liability (including penalties, interest and expenses
(including reasonable attorney’s fees and expenses)) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant Governmental Authority. A certificate setting
forth and containing an explanation in reasonable detail of the manner in which
such amount shall have been determined and the amount of such payment or
liability prepared by a member of the Lender Group or the Administrative Agent
on its behalf, absent manifest error, shall be final, conclusive and binding for
all purposes. Such indemnification shall be made within thirty (30) days after
the

 

64



--------------------------------------------------------------------------------

date the Administrative Agent or such member, as the case may be, makes written
demand therefor. If any Taxes or Other Taxes for which the Administrative Agent
or any member of the Lender Group has received indemnification from a Credit
Party hereunder shall be finally determined to have been incorrectly or
illegally asserted and are refunded to the Administrative Agent or such member,
the Administrative Agent or such member, as the case may be, shall promptly
forward to the applicable Credit Party any such refunded amount (after deduction
of any Tax or Other Tax paid or payable by any member of the Lender Group as a
result of such refund), not exceeding the increased amount paid by the
applicable Credit Party pursuant to this Section 2.8(b).

(iv) Each Lender and Issuing Bank shall severally indemnify the Administrative
Agent, within ten (10) days after demand therefor, for (i) any Taxes
attributable to such Lender or Issuing Bank (but only to the extent that a
Credit Party has not already indemnified the Administrative Agent for such Taxes
and without limiting the obligation of any Credit Party to do so) and (ii) any
other taxes attributable to such Lender or Issuing Bank, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender or Issuing Bank by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or Issuing Bank under any Loan Document or
otherwise payable by the Administrative Agent to the Lender or Issuing Bank from
any other source against any amount due to the Administrative Agent under this
paragraph (iv).

(v) As soon as practicable after the date of any payment of Taxes or Other Taxes
by a Credit Party to the relevant Governmental Authority, the applicable Credit
Party will deliver to the Administrative Agent, at its address, the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
payment thereof.

(vi) On or prior to the Agreement Date (or, in the case of any Lender that
becomes a party to this Agreement pursuant to an Assignment and Acceptance, on
or prior to the effective date of such Assignment and Acceptance), each Lender
which is organized in a jurisdiction other than the United States or a political
subdivision thereof (a “Foreign Lender”) shall provide each of the
Administrative Agent and the Borrowers with either (A) two (2) properly executed
originals of Form W-8ECI or Form W-8BEN (or any successor forms) prescribed by
the Internal Revenue Service or other documents satisfactory to the Borrowers
and the Administrative Agent, as the case may be, certifying (1) as to such
Foreign Lender’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to such Foreign Lender
hereunder and under any other Loan Documents or Bank Products

 

65



--------------------------------------------------------------------------------

Documents or (2) that all payments to be made to such Foreign Lender hereunder
and under any other Loan Documents and Bank Products Documents are subject to
such taxes at a rate reduced to zero by an applicable tax treaty, or (B)(1) a
certificate executed by such Lender certifying that such Lender is not a “bank”
and that such Lender qualifies for the portfolio interest exemption under
Section 881(c) of the Code, and (2) two (2) properly executed originals of
Internal Revenue Service Form W-8BEN (or any successor form), in each case,
certifying such Lender’s entitlement to an exemption from United States
withholding tax with respect to payments of interest to be made hereunder or
under any other Loan Documents or Bank Products Documents. Each such Foreign
Lender agrees to provide the Administrative Agent and the Borrowers with new
forms prescribed by the Internal Revenue Service upon the expiration or
obsolescence of any previously delivered form, or after the occurrence of any
event requiring a change in the most recent forms delivered by it to the
Administrative Agent and the Borrowers. In addition, if a payment made to a
Lender, Administrative Agent, or Issuing Bank (and, in each case, any financial
institution through which any payment is made subject to such recipient) under
any Loan Document would be subject to United States federal withholding imposed
by FATCA if such Lender, Administrative Agent, or Issuing Bank were to fail to
comply with the applicable reporting requirements of FATCA, such Lender,
Administrative Agent, or Issuing Bank shall deliver to the Administrative Agent
and the Borrowers such forms or other documents as shall be prescribed by
Applicable Law, if any, or as otherwise reasonably requested, as may be
necessary for the Administrative Agent or the Borrowers, as applicable, to
determine that such payment is exempt from withholding under FATCA.

(vii) The Credit Parties shall not be required to indemnify any Foreign Lender,
or to pay any additional amounts to such Foreign Lender pursuant to
Section 2.8(b)(i) or (b)(iii) above to the extent that (A) the obligation to
withhold amounts with respect to United States Federal, state or local
withholding tax existed on the date such Foreign Lender became a party to this
Agreement (or, in the case of a transferee, on the effective date of the
Assignment and Acceptance pursuant to which such transferee became a Lender) or,
with respect to payments to a new lending office, the date such Foreign Lender
designated such new lending office; provided, however, that this clause
(A) shall not apply to any Foreign Lender that became a Lender or new lending
office that became a new lending office as a result of an assignment or
designation made at the request of the Borrowers; and provided further, however,
that this clause (A) shall not apply to the extent the indemnity payment or
additional amounts, if any, that any member of the Lender Group through a new
lending office would be entitled to receive (without regard to this clause (A))
do not exceed the indemnity payment or additional amounts that the Person making
the assignment or transfer to such member of the Lender Group making the
designation of such new lending office would have been entitled to receive in
the absence of such assignment, transfer or designation or (B) the obligation to
pay such additional amounts or such indemnity payments would not have arisen but
for a failure by such member of the Lender Group to comply with the provisions
of Section 2.8(b)(vi) above.

 

66



--------------------------------------------------------------------------------

(viii) Nothing contained in this Section 2.8(b) shall require any member of the
Lender Group to make available to any Credit Party any of its tax returns (or
any other information) that it deems confidential or proprietary.

Section 2.9 Reimbursement. Whenever any member of the Lender Group shall sustain
or incur any losses (including losses of anticipated profits) or out-of-pocket
expenses in connection with (a) failure by any Borrower to borrow or continue
any Eurodollar Advance, or convert any Advance to a Eurodollar Advance after
having given notice of its intention to do so in accordance with Section 2.2
(whether by reason of the election of such Borrower not to proceed or the
non-fulfillment of any of the conditions set forth in this Agreement), or
(b) prepayment of any Eurodollar Advance in whole or in part for any reason or
(c) failure by any Borrower to prepay any Eurodollar Advance after giving notice
of its intention to prepay such Advance, the Borrowers agree to pay to such
Lender, promptly upon such Lender’s demand therefor, an amount sufficient to
compensate such Lender for all such losses and out-of-pocket expenses. Such
Lender’s good faith determination of the amount of such losses and out-of-pocket
expenses, absent manifest error, shall be binding and conclusive. Losses subject
to reimbursement hereunder shall include, without limitation, expenses incurred
by any Lender Group member or any participant of such Lender Group member
permitted hereunder in connection with the re-deployment of funds prepaid,
repaid, not borrowed, or paid, as the case may be, and any lost profit of such
Lender Group member or any participant of such Lender Group member over the
remainder of the Interest Period for such prepaid Advance. For purposes of
calculating amounts payable to a Lender Group member under this paragraph, each
applicable Lender Group member shall be deemed to have actually funded its
relevant Eurodollar Advance through the purchase of a deposit bearing interest
at the Eurodollar Rate in an amount equal to the amount of such Advance and
having a maturity and repricing characteristics comparable to the relevant
Interest Period; provided, however, that each applicable Lender Group member may
fund each of its Eurodollar Advances in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section.

Section 2.10 Pro Rata Treatment.

(a) Advances. Each Advance from the Lenders under the Revolving Loan Commitment
made on or after the Agreement Date shall be made pro rata on the basis of the
respective Revolving Commitment Ratios of such Lenders.

(b) Payments. Each payment and prepayment of the principal of the Revolving
Loans, and each payment of interest on the Revolving Loans received from the
Borrowers, shall be made by the Administrative Agent to the Lenders pro rata on
the basis of their respective unpaid principal amounts outstanding under the
Revolving Loans immediately prior to such payment or prepayment (except in cases
when a Lender’s right to receive payments is restricted pursuant to
Section 2.17).

(c) Sharing of Set-offs. If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Revolving Credit Obligations that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Obligations and

 

67



--------------------------------------------------------------------------------

accrued interest and fees thereon than the proportion received by any other
Lender with respect to its Revolving Credit Obligations, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Credit Obligations of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Obligations; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this subsection shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Credit Obligations to any assignee or participant, other than to any
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this subsection shall apply). The Borrowers consent to the foregoing and agree,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrowers rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrowers
in the amount of such participation.

Section 2.11 Application of Payments.

(a) Prior to the occurrence and continuance of an Event of Default, all amounts
received by the Administrative Agent from the Borrowers (other than payments
specifically earmarked for application to certain principal, interest, fees or
expenses hereunder or payments made pursuant to Section 2.6(b) (which shall be
applied as earmarked or, with respect to payments under Section 2.6(b), as set
forth in Section 2.6(b))), shall be distributed by the Administrative Agent in
the following order of priority:

FIRST, to the payment of out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees) of the Administrative Agent with respect
to enforcing the rights of the Lenders under the Loan Documents, and to the
payment of principal on any Agent Advances;

SECOND, to the payment of any fees owed to the Administrative Agent, the Issuing
Bank or the Swing Bank hereunder or under any other Loan Document;

THIRD, to the payment of all obligations consisting of accrued fees and interest
payable to the Lenders hereunder;

FOURTH, to the payment of principal then due and payable on the Swing Loans;

FIFTH, to the payment of principal then due and payable on the Revolving Loans;

SIXTH, to the payment of any Bank Product Obligations then due and payable;
provided, however, that no proceeds realized from any Guaranty or Collateral of
a Credit Party who is not a Qualified ECP Guarantor shall be applied to the
payment of Hedge Obligations that constitute Obligations;

 

68



--------------------------------------------------------------------------------

SEVENTH, to the payment of all other Obligations not otherwise referred to in
this Section 2.11(a) then due and payable; and

EIGHTH, upon satisfaction in full of all Obligations, to the applicable Credit
Party or such other Person who may be lawfully entitled thereto.

(b) Payments Subsequent to Event of Default. Notwithstanding anything in this
Agreement or any other Loan Documents which may be construed to the contrary,
subsequent to the occurrence and during the continuance of an Event of Default,
payments and prepayments with respect to the Obligations made to the Lender
Group, or any of them, or otherwise received by any member of the Lender Group
(from realization on Collateral or otherwise) shall be distributed in the
following order of priority (subject, as applicable, to Section 2.10):

FIRST, to the payment of out-of-pocket costs and expenses (including without
limitation indemnification and reasonable attorneys’ fees) of the Administrative
Agent with respect to enforcing the rights of the Lenders under the Loan
Documents or that are otherwise required to be paid under the Loan Documents in
connection therewith, and to the payment of principal and interest on any Agent
Advances (including, without limitation, any costs incurred in connection with
the sale or disposition of any Collateral);

SECOND, to the payment of any fees owed to the Administrative Agent, the Issuing
Bank or the Swing Bank hereunder or under any other Loan Document;

THIRD, to the payment of out-of-pocket costs and expenses (including without
limitation indemnification and reasonable attorneys’ fees) of the Lenders with
respect to enforcing their rights under the Loan Documents or that are otherwise
required to be paid under the Loan Documents in connection therewith;

FOURTH, to the payment of all obligations consisting of accrued fees and
interest payable to the Lenders hereunder;

FIFTH, to the payment of the principal of the Swing Loans then outstanding;

SIXTH, pro rata, to (i) the payment of principal on the Revolving Loans then
outstanding, and (ii) the Letter of Credit Reserve Account to the extent of one
hundred five percent (105%) of any Letter of Credit Obligations then
outstanding;

SEVENTH, to the payment of any Bank Products Obligations; provided, however,
that no proceeds realized from any Guaranty or Collateral of a Credit Party who
is not a Qualified ECP Guarantor shall be applied to the payment of Hedge
Obligations that constitute Obligations;

EIGHTH, to any other Obligations not otherwise referred to in this
Section 2.11(b); and

NINTH, upon satisfaction in full of all Obligations, to the applicable Credit
Party or such other Person who may be lawfully entitled thereto.

 

69



--------------------------------------------------------------------------------

Section 2.12 Use of Proceeds. The proceeds of the Loans shall be used by the
Borrowers as follows:

(a) The proceeds of the Advances made on the Agreement Date shall be used (i) to
refinance certain Indebtedness existing on the Agreement Date and (ii) to fund
transaction fees, costs, and expenses associated with this Agreement.

(b) The proceeds of Advances made after the Agreement Date shall be used for the
working capital needs of the Borrowers, for general corporate purposes of the
Borrowers (including financing Permitted Acquisitions), and for such other
purposes to the extent not inconsistent with the provisions of this Agreement.

Section 2.13 All Obligations to Constitute One Obligation. All Obligations shall
constitute one general obligation of the Borrowers and shall be secured by the
Administrative Agent’s security interest (on behalf of, and for the benefit of,
the Lender Group) and Lien upon all of the Collateral, and by all other security
interests and Liens heretofore, now or at any time hereafter granted by any
Credit Party to the Administrative Agent or any other member of the Lender
Group, to the extent provided in the Security Documents under which such Liens
arise.

Section 2.14 Maximum Rate of Interest. The Borrowers and the Lender Group hereby
agree and stipulate that the only charges imposed upon the Borrowers for the use
of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article 2 and in any other Loan Document.
Notwithstanding the foregoing, the Borrowers and the Lender Group further agree
and stipulate that all closing fees, agency fees, syndication fees, facility
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by any member of the Lender Group to third parties or for damages
incurred by the Lender Group, or any of them, are charges to compensate the
Lender Group for underwriting and administrative services and costs or losses
performed or incurred, and to be performed and incurred, by the Lender Group in
connection with this Agreement and the other Loan Documents and shall under no
circumstances be deemed to be charges for the use of money pursuant to any
Applicable Law. In no event shall the amount of interest and other charges for
the use of money payable under this Agreement exceed the maximum amounts
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. The Borrowers and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and other charges for the use of money and manner of
payment stated within it; provided, however, that, anything contained herein to
the contrary notwithstanding, if the amount of such interest and other charges
for the use of money or manner of payment exceeds the maximum amount allowable
under Applicable Law, then, ipso facto as of the Agreement Date, the Borrowers
are and shall be liable only for the payment of such maximum as allowed by law,
and payment received from the Borrowers in excess of such legal maximum,
whenever received, shall be applied to reduce the principal balance of the
Revolving Loans to the extent of such excess.

 

70



--------------------------------------------------------------------------------

Section 2.15 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, the Issuing Bank, on
behalf of the Lenders, and in reliance on the agreements of the Lenders set
forth in Section 2.15(c) below, hereby agrees to issue one or more Letters of
Credit up to an aggregate face amount equal to the Letter of Credit Commitment;
provided, however, that, except as described in the last sentence of
Section 4.2, the Issuing Bank shall not issue any Letter of Credit unless the
conditions precedent to the issuance thereof set forth in Section 4.2 have been
satisfied. Each Letter of Credit shall (i) be denominated in Dollars, and
(ii) expire no later than the earlier to occur of (A) the date ten (10) days
prior to the Maturity Date, and (B) three hundred sixty (360) days after its
date of issuance (but may contain provisions for automatic renewal provided that
no Default or Event of Default exists on the renewal date or would be caused by
such renewal and provided that no such renewal shall extend beyond the date ten
(10) days prior to the Maturity Date). With respect to each Letter of Credit,
(i) the rules of the International Standby Practices, ICC Publication No. 590,
or any subsequent revision or restatement thereof adopted by the ICC and in use
by the Issuing Bank, shall apply to each Standby Letter of Credit and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each Commercial Letter of Credit, and, to the extent not
inconsistent therewith, the laws of the State of New York. The Issuing Bank
shall not at any time be obligated to issue, or cause to be issued, any Letter
of Credit if such issuance would conflict with, or cause the Issuing Bank to
exceed any limits imposed by, any Applicable Law.

(b) The Borrowers may from time to time request that the Issuing Bank issue a
Letter of Credit. The Borrowers shall execute and deliver to the Administrative
Agent and the Issuing Bank a Request for Issuance of Letter of Credit for each
Letter of Credit to be issued by the Issuing Bank, not later than 12:00 noon
(Atlanta, Georgia time) on the third (3rd) Business Day preceding the date on
which the requested Letter of Credit is to be issued, or such shorter notice as
may be acceptable to the Issuing Bank and the Administrative Agent. Upon receipt
of any such Request for Issuance of Letter of Credit, subject to satisfaction of
all conditions precedent thereto as set forth in Section 4.2 or waiver of such
conditions pursuant to the last sentence of Section 4.2, the Issuing Bank shall
process such Request for Issuance of Letter of Credit and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby. The Issuing Bank shall furnish a copy of
such Letter of Credit to the Borrowers and the Administrative Agent following
the issuance thereof. In addition to the fees payable pursuant to
Section 2.4(c)(ii), the Borrowers shall pay or reimburse the Issuing Bank for
normal and customary costs and expenses incurred by the Issuing Bank in issuing,
effecting payment under, amending or otherwise administering the Letters of
Credit.

(c) Immediately upon the issuance by the Issuing Bank of a Letter of Credit and
in accordance with the terms and conditions of this Agreement, the Issuing Bank
shall be deemed to have sold and transferred to each Lender, and each Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from the Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Revolving Commitment Ratio, in
such Letter of Credit and the obligations of the Borrowers with respect thereto
(including, without limitation, all Letter of Credit Obligations with respect

 

71



--------------------------------------------------------------------------------

thereto). The Issuing Bank shall promptly notify the Administrative Agent of any
draw under a Letter of Credit. At such time as the Administrative Agent shall be
notified by the Issuing Bank that the beneficiary under any Letter of Credit has
drawn on the same, the Administrative Agent shall promptly notify the Borrowers
and the Swing Bank (or, at its option, all Lenders), by telephone or telecopy,
of the amount of the draw and, in the case of each Lender, such Lender’s portion
of such draw amount as calculated in accordance with its Revolving Commitment
Ratio.

(d) The Borrowers hereby agree to immediately reimburse the Issuing Bank for
amounts paid by the Issuing Bank in respect of draws under each Letter of
Credit. In order to facilitate such repayment, the Borrowers hereby irrevocably
request the Lenders, and the Lenders hereby severally agree, on the terms and
conditions of this Agreement (other than as provided in Article 2 with respect
to the amounts of, the timing of requests for, and the repayment of Advances
hereunder and in Article 4 with respect to conditions precedent to Advances
hereunder), with respect to any drawing under a Letter of Credit, to make a Base
Rate Advance on each day on which a draw is made under any Letter of Credit and
in the amount of such draw, and to pay the proceeds of such Advance directly to
the Issuing Bank to reimburse the Issuing Bank for the amount paid by it upon
such draw. Each Lender shall pay its share of such Base Rate Advance by paying
its portion of such Advance to the Administrative Agent in accordance with
Section 2.2(e) and its Revolving Commitment Ratio, without reduction for any
set-off or counterclaim of any nature whatsoever and regardless of whether any
Default or Event of Default exists or would be caused thereby. The disbursement
of funds in connection with a draw under a Letter of Credit pursuant to this
Section 2.15 shall be subject to the terms and conditions of Section 2.2(e). The
obligation of each Lender to make payments to the Administrative Agent, for the
account of the Issuing Bank, in accordance with this Section 2.15 shall be
absolute and unconditional and no Lender shall be relieved of its obligations to
make such payments by reason of noncompliance by any other Person with the terms
of the Letter of Credit or for any other reason (other than the gross negligence
or willful misconduct of the Issuing Bank in paying such Letter of Credit, as
determined by a final non-appealable judgment of a court of competent
jurisdiction). The Administrative Agent shall promptly remit to the Issuing Bank
the amounts so received from the other Lenders. Any overdue amounts payable by
the Lenders to the Issuing Bank in respect of a draw under any Letter of Credit
shall bear interest, payable on demand, (x) for the first two (2) Business Days,
at the Federal Funds Rate, and (y) thereafter, at the Base Rate. Notwithstanding
the foregoing, at the request of the Administrative Agent, the Swing Bank may,
at its option and subject to the conditions set forth in Section 2.2(g) other
than the condition that the applicable conditions precedent set forth in Article
4 be satisfied, make Swing Loans to reimburse the Issuing Bank for amounts drawn
under Letters of Credit.

(e) The Borrowers agree that each Advance by the Lenders to reimburse the
Issuing Bank for draws under any Letter of Credit, shall, for all purposes
hereunder, unless and until converted into a Eurodollar Advance pursuant to
Section 2.2(b)(ii), be deemed to be a Base Rate Advance.

(f) The Borrowers agree that any action taken or omitted to be taken by the
Issuing Bank in connection with any Letter of Credit, except for such actions or
omissions as shall constitute gross negligence or willful misconduct on the part
of such Issuing Bank as determined by a final non-appealable judgment of a court
of competent jurisdiction, shall be binding on the Borrowers as between the
Borrowers and the Issuing Bank, and shall not result in

 

72



--------------------------------------------------------------------------------

any liability of the Issuing Bank to the Borrowers. The obligation of the
Borrowers to reimburse the Issuing Bank for a drawing under any Letter of Credit
or the Lenders for Advances made by them to the Issuing Bank on account of draws
made under the Letters of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances whatsoever, including, without limitation, the
following circumstances:

(i) Any lack of validity or enforceability of any Loan Document;

(ii) Any amendment or waiver of or consent to any departure from any or all of
the Loan Documents;

(iii) Any improper use which may be made of any Letter of Credit or any improper
acts or omissions of any beneficiary or transferee of any Letter of Credit in
connection therewith;

(iv) The existence of any claim, set-off, defense or any right which any
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting), any Lender or any other Person, whether in connection
with any Letter of Credit, any transaction contemplated by any Letter of Credit,
this Agreement, or any other Loan Document, or any unrelated transaction;

(v) Any statement or any other documents presented under any Letter of Credit
proving to be insufficient, forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(vi) The insolvency of any Person issuing any documents in connection with any
Letter of Credit;

(vii) Any breach of any agreement between any Borrower and any beneficiary or
transferee of any Letter of Credit;

(viii) Any irregularity in the transaction with respect to which any Letter of
Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit;

(ix) Any errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, wireless or otherwise, whether or
not they are in code;

(x) Any act, error, neglect or default, omission, insolvency or failure of
business of any of the correspondents of the Issuing Bank;

(xi) Any other circumstances arising from causes beyond the control of the
Issuing Bank;

 

73



--------------------------------------------------------------------------------

(xii) Payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct of the Issuing Bank as
determined by a final non-appealable judgment of a court of competent
jurisdiction; and

(xiii) Any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(g) The Borrowers will indemnify and hold harmless each Indemnitee from and
against any and all claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including reasonable attorneys’ fees) which may be
imposed on, incurred by or asserted against such Indemnitee in any way relating
to or arising out of the issuance of a Letter of Credit, except that the
Borrowers shall not be liable to an Indemnitee for any portion of such claims,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final non-appealable judgment
of a court of competent jurisdiction. This Section 2.15(g) shall survive
termination of this Agreement.

(h) Each Lender shall be responsible (to the extent the Issuing Bank is not
reimbursed by the Borrowers) for its pro rata share (based on such Lender’s
Revolving Commitment Ratio) of any and all reasonable out-of-pocket costs,
expenses (including reasonable attorneys’ fees) and disbursements which may be
incurred or made by the Issuing Bank in connection with the collection of any
amounts due under, the administration of, or the presentation or enforcement of
any rights conferred by any Letter of Credit, any Borrower’s or any Guarantor’s
obligations to reimburse draws thereunder or otherwise. In the event the
Borrowers shall fail to pay such expenses of the Issuing Bank within fifteen
(15) days of demand for payment by the Issuing Bank, each Lender shall thereupon
pay to the Issuing Bank its pro rata share (based on such Lender’s Revolving
Commitment Ratio) of such expenses within ten (10) days from the date of the
Issuing Bank’s notice to the Lenders of the Borrowers’ failure to pay; provided,
however, that if the Borrowers shall thereafter pay such expenses, the Issuing
Bank will repay to each Lender the amounts received from such Lender hereunder.

Section 2.16 Bank Products. Any Credit Party may request and the Administrative
Agent or any Lender may, in its sole and absolute discretion, arrange for such
Credit Party to obtain from the Administrative Agent, any Lender or any
Affiliate of the Administrative Agent or any Lender, as applicable, Bank
Products although no Credit Party is required to do so. If any Bank Products are
provided by an Affiliate of the Administrative Agent or any Affiliate of any
Lender, the Credit Parties agree to indemnify and hold the Lender Group, or any
of them, harmless from any and all costs and obligations now or hereafter
incurred by the Lender Group, or any of them, which arise from any indemnity
given by the Administrative Agent to any of its Affiliates, or any Lender to any
of its Affiliates, as applicable, related to such Bank Products; provided,
however, nothing contained herein is intended to limit the Credit Parties’
rights, with respect to the Administrative Agent, any Lender or any Affiliates
of the Administrative Agent or any Lender, as applicable, if any, which arise as
a result of the execution of Bank Products Documents. The agreement contained in
this Section shall survive termination of this

 

74



--------------------------------------------------------------------------------

Agreement. The Credit Parties acknowledge and agree that the obtaining of Bank
Products from the Administrative Agent, any Lender or any Affiliate of the
Administrative Agent or any Lender (a) is in the sole and absolute discretion of
the Administrative Agent, such Lender or such Affiliates, as applicable, and
(b) is subject to all rules and regulations of the Administrative Agent, such
Lender or such Affiliates, as applicable.

Section 2.17 Defaulting Lenders.

(a) Cash Collateral

(i) At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or the Issuing
Bank (with a copy to the Administrative Agent) the Borrowers shall Cash
Collateralize the Letter of Credit Obligations with respect to such Defaulting
Lender (determined after giving effect to Section 2.17(b)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than 105%
of the Letter of Credit Obligations with respect to such Defaulting Lender.

(ii) The Borrowers, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
clause (iii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the minimum amount required pursuant
to clause (i) above, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(iii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.17(a) or Section 2.17(b) in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit or
Letter of Credit Disbursements (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(iv) Cash Collateral (or the appropriate portion thereof) provided in respect of
any Letter of Credit Obligations shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.17(a) following (A) the elimination of the
applicable Letter of Credit Obligations (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent and the Issuing Bank that there exists excess Cash

 

75



--------------------------------------------------------------------------------

Collateral; provided that, subject to Section 2.17(b) through (d) the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Letter of Credit Obligations or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

(b) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Majority Lenders and in Section 11.12.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.4 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swing Bank hereunder; third, to Cash Collateralize the
Letter of Credit Obligations with respect to such Defaulting Lender in
accordance with Section 2.17(a); fourth, as the Borrowers may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize future Letter of Credit Obligations with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17(a); sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or Swing Bank as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or Swing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans

 

76



--------------------------------------------------------------------------------

were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Letter of Credit Disbursements owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Disbursements owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations and Swing Loans are held by the
Lenders pro rata in accordance with the Revolving Loan Commitments without
giving effect to sub-section (iv) below. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(b)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) (A) No Defaulting Lender shall be entitled to receive any Unused Line Fee
pursuant to Section 2.4(b) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.4(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its Letter of
Credit Obligations for which it has provided Cash Collateral pursuant to
Section 2.17(a).

(C) With respect to Unused Line Fee or letter of credit fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swing Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Bank and Swing Bank, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s Letter of Credit Obligations or Swing Bank’s Swing Loan
Obligations with respect to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) All or any part of such Defaulting Lender’s participation in Letters of
Credit and Swing Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Ratio (calculated without
regard to such Defaulting Lender’s Revolving Loan Commitment) but only to the
extent that (x) the conditions set forth in Section 4.2 are satisfied at the
time of such reallocation (and, unless the Borrowers shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving

 

77



--------------------------------------------------------------------------------

Credit Obligations of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Loan Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swing Loans in
an amount equal to the Swing Loan Obligations with respect to such Defaulting
Lender and (y) second, Cash Collateralize the Letter of Credit Obligations with
respect to such Defaulting Lender in accordance with the procedures set forth in
Section 2.17(a).

(c) Defaulting Lender Cure. If the Borrower Representative, the Administrative
Agent, Swing Bank and Issuing Bank agree in writing (such agreement not to be
unreasonably withheld or delayed) that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Loans to be
held pro rata by the Lenders in accordance with the Revolving Commitment Ratios
(without giving effect to Section 2.17(b)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(d) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, the Issuing Bank will not be required to issue, amend or increase any
Letter of Credit, and the Swing Bank will not be required to make any Swing
Loans, unless they are satisfied that 100% of the related Letter of Credit
Obligations and Swing Loan Obligations is fully covered or eliminated by Cash
Collateral and reallocation as set forth in this Section 2.17.

ARTICLE 3

GUARANTY

Section 3.1 Guaranty.

(a) Each Guarantor hereby, jointly and severally, guarantees to the
Administrative Agent, for the benefit of the Lender Group, the full and prompt
payment of the Obligations, including, without limitation, any interest therein
(including, without limitation,

 

78



--------------------------------------------------------------------------------

interest as provided in this Agreement, accruing after the filing of a petition
initiating any insolvency proceedings, whether or not such interest accrues or
is recoverable against any Borrower after the filing of such petition for
purposes of the Bankruptcy Code or is an allowed claim in such proceeding), plus
reasonable attorneys’ fees and expenses if the obligations represented by this
Guaranty are collected by law, through an attorney-at-law, or under advice
therefrom.

(b) Regardless of whether any proposed guarantor or any other Person shall
become in any other way responsible to the Lender Group, or any of them, for or
in respect of the Obligations or any part thereof, and regardless of whether or
not any Person now or hereafter responsible to the Lender Group, or any of them,
for the Obligations or any part thereof, whether under this Guaranty or
otherwise, shall cease to be so liable, each Guarantor hereby declares and
agrees that this Guaranty shall be a joint and several obligation, shall be a
continuing guaranty and shall be operative and binding until the Obligations
shall have been indefeasibly paid in full in cash (or in the case of Letter of
Credit Obligations, secured through delivery of cash collateral in an amount
equal to one hundred and five percent (105%) of the Letter of Credit
Obligations) and the Commitments shall have been terminated.

(c) Each Guarantor absolutely, unconditionally and irrevocably waives any and
all right to assert any defense (other than the defense of payment in cash in
full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 3.1(g)), set-off,
counterclaim or cross-claim of any nature whatsoever with respect to this
Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrowers) relating to this Guaranty or the obligations of any of the Guarantors
under this Guaranty or otherwise with respect to the Obligations in any action
or proceeding brought by the Administrative Agent or any other member of the
Lender Group to collect the Obligations or any portion thereof, or to enforce
the obligations of any of the Guarantors under this Guaranty.

(d) The Lender Group, or any of them, may from time to time, without exonerating
or releasing any Guarantor in any way under this Guaranty, (i) take such further
or other security or securities for the Obligations or any part thereof as they
may deem proper, or (ii) release, discharge, abandon or otherwise deal with or
fail to deal with any Guarantor of the Obligations or any security or securities
therefor or any part thereof now or hereafter held by the Lender Group, or any
of them, or (iii) amend, modify, increase, extend, accelerate or waive in any
manner any of the provisions, terms, or conditions of the Loan Documents, all as
they may consider expedient or appropriate in their sole and absolute
discretion. Without limiting the generality of the foregoing, or of
Section 3.1(e), it is understood that the Lender Group, or any of them, may,
without exonerating or releasing any Guarantor, give up, modify or abstain from
perfecting or taking advantage of any security for the Obligations and accept or
make any compositions or arrangements, and realize upon any security for the
Obligations when, and in such manner, and with or without notice, all as such
Person may deem expedient.

(e) Each Guarantor acknowledges and agrees that no change in the nature or terms
of the Obligations or any of the Loan Documents, or other agreements,
instruments or contracts evidencing, related to or attendant with the
Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this

 

79



--------------------------------------------------------------------------------

Guaranty; it being the purpose and intent of the Guarantors and the Lender Group
that the covenants, agreements and all liabilities and obligations of each
Guarantor hereunder are absolute, unconditional and irrevocable under any and
all circumstances. Without limiting the generality of the foregoing, each
Guarantor agrees that until the performance of and payment in full in cash of
the Obligations (without possibility of recourse, whether by operation of law or
otherwise) and the termination of the Commitments, such Guarantor’s undertakings
hereunder shall not be released, in whole or in part, by any action or thing
which might, but for this paragraph of this Guaranty, be deemed a legal or
equitable discharge of a surety or guarantor, or by reason of any waiver,
omission of the Lender Group, or any of them, or their failure to proceed
promptly or otherwise, or by reason of any action taken or omitted by the Lender
Group, or any of them, whether or not such action or failure to act varies or
increases the risk of, or affects the rights or remedies of, such Guarantor or
by reason of any further dealings between the Borrowers, on the one hand, and
any member of the Lender Group, on the other hand, or any other guarantor or
surety, and such Guarantor hereby expressly waives and surrenders any defense to
its liability hereunder, or any right of counterclaim or offset of any nature or
description which it may have or may exist based upon, and shall be deemed to
have consented to, any of the foregoing acts, omissions, things, agreements or
waivers.

(f) The Lender Group, or any of them, may, without demand or notice of any kind
upon or to any Guarantor, at any time or from time to time when any amount shall
be due and payable hereunder by any Guarantor, if the Borrowers shall not have
timely paid any of the Obligations (or in the case of Letter of Credit
Obligations, secured through delivery of cash collateral in an amount equal to
one hundred and five percent (105%) of the Letter of Credit Obligations),
set-off and appropriate and apply to any portion of the Obligations hereby
guaranteed, and in such order of application as the Administrative Agent may
from time to time elect in accordance with this Agreement, any deposits,
property, balances, credit accounts or moneys of any Guarantor in the possession
of any member of the Lender Group or under their respective control for any
purpose. If and to the extent that any Guarantor makes any payment to the
Administrative Agent or any other Person pursuant to or in respect of this
Guaranty, any claim which such Guarantor may have against any Borrower by reason
thereof shall be subject and subordinate to the prior payment in full in cash of
the Obligations to the satisfaction of the Lender Group and the termination of
the Commitments.

(g) The creation or existence from time to time of Obligations in excess of the
amount committed to or outstanding on the date of this Guaranty is hereby
authorized, without notice to any Guarantor, and shall in no way impair or
affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined). The “Maximum Guaranteed Amount” with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.

 

80



--------------------------------------------------------------------------------

(h) Upon the bankruptcy or winding up or other distribution of assets of any
Borrower, or of any surety or guarantor (other than the applicable Guarantor)
for any Obligations of any Borrower to the Lender Group, or any of them, the
rights of the Administrative Agent against any Guarantor shall not be affected
or impaired by the omission of any member of the Lender Group to prove its
claim, or to prove the full claim, as appropriate, against such Borrower, or any
such other guarantor or surety, and the Administrative Agent may prove such
claims as it sees fit and may refrain from proving any claim and in its
discretion may value as it sees fit or refrain from valuing any security held by
it without in any way releasing, reducing or otherwise affecting the liability
to the Lender Group of each of the Guarantors.

(i) Each Guarantor hereby absolutely, unconditionally and irrevocably expressly
waives, except to the extent such waiver would be expressly prohibited by
Applicable Law, the following: (i) notice of acceptance of this Guaranty,
(ii) notice of the existence or creation of all or any of the Obligations,
(iii) presentment, demand, notice of dishonor, protest and all other notices
whatsoever (other than notices expressly required hereunder or under any other
Loan Document to which any Guarantor is a party), (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for any of the foregoing,
(v) all rights to enforce any remedy which the Lender Group, or any of them, may
have against any Borrower, (vi) until the Obligations shall have been paid in
full in cash (or in the case of a Letter of Credit Obligations, secured through
delivery of cash collateral in an amount equal to one hundred and five percent
(105%) of the Letter of Credit Obligations), and all Commitments have been
terminated, all rights of subrogation, indemnification, contribution and
reimbursement from any Borrower for amounts paid hereunder and any benefit of,
or right to participate in, any collateral or security now or hereinafter held
by the Lender Group, or any of them, in respect of the Obligations, and
(vii) any and all rights under any Applicable Law governing guaranties or
sureties. If a claim is ever made upon any member of the Lender Group for the
repayment or recovery of any amount or amounts received by such Person in
payment of any of the Obligations and such Person repays all or part of such
amount by reason of (A) any judgment, decree or order of any court or
administrative body having jurisdiction over such Person or any of its property,
or (B) any settlement or compromise of any such claim effected by such Person
with any such claimant, including any Borrower, then in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any promissory note or other instrument evidencing any of
the Obligations, and such Guarantor shall be and remain obligated to such Person
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Person.

(j) This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by any member of the Lender Group in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any member of the Lender Group shall
operate as a waiver thereof. No action by any member of the Lender Group
permitted hereunder shall in any way impair or affect this Guaranty. For the
purpose of this Guaranty, the Obligations shall include, without limitation, all
Obligations of the Borrowers to the Lender Group, notwithstanding any right or
power of any third party, individually or in the name of any Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.

 

81



--------------------------------------------------------------------------------

(k) This is a guaranty of payment and not of collection. In the event the
Administrative Agent makes a demand upon any Guarantor in accordance with the
terms of this Guaranty, such Guarantor shall be held and bound to the
Administrative Agent directly as debtor in respect of the payment of the amounts
hereby guaranteed. All costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by the Administrative Agent in
obtaining performance of or collecting payments due under this Guaranty shall be
deemed part of the Obligations guaranteed hereby.

(l) Each Subsidiary Guarantor is a direct or indirect Domestic Subsidiary of the
Parent. Each Guarantor expressly represents and acknowledges that any financial
accommodations by the Lender Group to the Borrowers, including, without
limitation, the extension of credit, are and will be of direct interest, benefit
and advantage to such Guarantor.

(m) The payment obligation of a Guarantor to any other Guarantor under any
Applicable Law regarding contribution rights among co-obligors or otherwise
shall be subordinate and subject in right of payment to the prior payment in
full of the obligations of such Guarantor under the other provisions of this
Guaranty, and such Guarantor shall not exercise any right or remedy with respect
to such rights until payment and satisfaction in full of all such obligations.

Section 3.2 Additional Waivers.

(a) Without limiting the waivers in the foregoing paragraph, each Guarantor
hereby further waives:

(i) any defense arising by reason of or deriving from (1) an election of
remedies by the Administrative Agent and the other Lender Group members or
(2) any election by the Administrative Agent and the Lender Group members under
Section 1111(b) of the Bankruptcy Code to limit the amount of, or any collateral
securing, its claim against such Guarantor, any other Credit Party or any other
guarantor of the Obligations;

(ii) pursuant to California Civil Code Section 2856, all rights and defenses
arising out of an election of remedies by the creditor, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed such Guarantor’s rights of
subrogation and reimbursement against any other Credit Party or guarantor of the
Obligations;

(iii) the benefits of Section 2815 of the California Civil Code (or any similar
law in any other jurisdiction) purporting to allow a guarantor to revoke a
continuing guaranty with respect to any transactions occurring after the date of
the guaranty; and

 

82



--------------------------------------------------------------------------------

(iv) such Guarantor’s right, under Sections 2845 or 2850 of the California Civil
Code, or otherwise, to require the Administrative Agent and the other Lender
Group members to institute suit against, or to exhaust any rights and remedies
which the Administrative Agent and the other Lender Group members have or may
have against any other Credit Party or guarantor of the Obligations or any third
party, or against any collateral provided by any other guarantor of the
Obligations, or any third party; and such Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Obligations shall have been fully and finally performed and
indefeasibly paid) of any other Credit Party or guarantor of the Obligations or
by reason of the cessation from any cause whatsoever of the liability of such
other Credit Parties or guarantors in respect thereof.

(b) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS GUARANTEE, EACH GUARANTOR HEREBY ABSOLUTELY, KNOWINGLY,
UNCONDITIONALLY, AND EXPRESSLY WAIVES AND AGREES NOT TO ASSERT ANY AND ALL
BENEFITS OR DEFENSES ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF
CALIFORNIA CIVIL CODE SECTIONS 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821,
2822, 2825, 2839, 2845, 2848, 2849, AND 2850, AND CALIFORNIA UNIFORM COMMERCIAL
CODE SECTIONS 3116, 3118, 3119, 3419, 3605.

(c) In accordance with Section 11.7 hereof, this Agreement shall be construed in
accordance with and governed by the law of the state of New York. The foregoing
referenced provisions of California law are included solely out of an abundance
of caution, and shall not be construed to mean that any of the referenced
provisions of California law are in any way applicable to this Agreement or any
other Loan Document or to any of the Obligations.

Section 3.3 Special Provisions Applicable to New Guarantors. Pursuant to
Section 6.20 of this Agreement, any new Domestic Restricted Subsidiary of a
Borrower may be required to enter into this Agreement as a Guarantor by
executing and delivering to the Administrative Agent a Joinder Supplement. Upon
the execution and delivery of a Joinder Supplement by such new Domestic
Subsidiary, such new Domestic Subsidiary shall become a Guarantor and Credit
Party hereunder with the same force and effect as if originally named as a
Guarantor or Credit Party herein. The execution and delivery of any Joinder
Supplement (or any joinder to any other applicable Loan Document) adding an
additional Guarantor as a party to this Agreement (or any other applicable Loan
Document) shall not require the consent of any other party hereto. The rights
and obligations of each party hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor hereunder.

 

83



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.1 Conditions Precedent to Initial Advance. The obligations of the
Lenders to undertake the Commitments and to make the initial Advances hereunder,
and the obligation of the Issuing Bank to issue any initial Letter of Credit
hereunder, are subject to the prior fulfillment of each of the following
conditions on or before December 31, 2013:

(a) The Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Lender Group:

(i) This Agreement duly executed by the Borrowers, the Guarantors, the Lenders,
and the Administrative Agent;

(ii) Any Revolving Loan Notes requested by any Lender duly executed by the
Borrowers;

(iii) The Security Agreement duly executed by each Credit Party, together with
Uniform Commercial Code financing statements related thereto;

(iv) All other Security Documents duly executed by each Credit Party party
thereto;

(v) A Controlled Account Agreement with respect to each deposit account set
forth on Schedule 6.15 (other than an Excluded Account) maintained by any Credit
Party at a depository institution, duly executed by such Credit Party, the
Administrative Agent, and such depository institution, and evidence reasonably
satisfactory to the Administrative Agent that the Credit Parties have
established the cash management system required by Section 6.15;

(vi) An Information and Collateral Disclosure Certificate with respect to the
Credit Parties duly executed by such Credit Party;

(vii) The legal opinions of Orrick, Herrington & Sutcliffe LLP, counsel to the
Credit Parties, and local counsel for each jurisdiction in which a Credit Party
is organized (to the extent the foregoing opinions do not opine as to the law of
such jurisdictions), in each case addressed to the Lender Group, which opinions
shall cover the transactions contemplated hereby and in the other Loan Documents
and include, among other things, opinions as to corporate or limited liability
company power and authority; due authorization; good standing or existence; no
conflicts with organizational documents, laws, material agreements (including
without limitation the Senior Subordinated Note Indenture), and order and
decrees; no liens triggered by execution and delivery of the Loan Documents;
necessary consents; execution and delivery; enforceability; margin regulations;
investment company act; and attachment and perfection of security interests;

(viii) The duly executed Request for Advance for the initial Advance of the
Loans, with disbursement instructions attached thereto;

(ix) A loan certificate signed by an Authorized Signatory of each Credit Party,
including a certificate of incumbency with respect to each Authorized Signatory
of such Person, together with appropriate attachments which shall include,
without limitation, the following: (A) a copy of the certificate

 

84



--------------------------------------------------------------------------------

of incorporation or formation, articles of organization, or similar
organizational document of such Person certified to be true, complete and
correct by the Secretary of State of the State of such Person’s incorporation or
formation, (B) a true, complete and correct copy of the bylaws, operating
agreement, partnership agreement, limited liability company agreement, or
similar organizational document of such Person, (C) a true, complete and correct
copy of the resolutions (including, without limitation, board resolutions and
shareholder resolutions, as applicable) of such Person authorizing the
execution, delivery and performance by such Person of the Loan Documents and the
Bank Products Documents and, with respect to the Borrowers, authorizing the
borrowings hereunder, and (D) certificates of good standing, existence, or
similar appellation from each jurisdiction in which such Person is organized
and, to the extent failure to be so qualified in any other jurisdiction could
reasonably be expected to have a Materially Adverse Effect, foreign
qualifications in those jurisdictions in which such Person is required to be
qualified to do business;

(x) A solvency certificate executed by the chief financial officer of the Parent
regarding the solvency and financial condition of the Credit Parties, together
with a pro forma balance sheet giving effect to the incurrence of the initial
Advance and the issuance of the initial Letter of Credit hereunder;

(xi) Certificates of insurance, additional insured endorsements, and lender’s
loss payable endorsements with respect to the Credit Parties, in each case,
meeting the requirements of Section 6.5;

(xii) UCC, PPSA, Lien, and Intellectual Property searches, and all other
searches and other evidence satisfactory to Administrative Agent that there are
not Liens upon the Collateral (other than Permitted Liens);

(xiii) Payoff letters, termination statements, and the like (including, without
limitation, cancellation of all existing letters of credit) required by the
Administrative Agent in connection with the removal of any Liens (other than
Permitted Liens) and the repayment of debt to be repaid on the Agreement Date;

(xiv) Evidence satisfactory to the Administrative Agent that the Liens granted
pursuant to the Security Documents will be first priority perfected Liens on the
Collateral (subject only to Permitted Liens), including, without limitation,
through (1) the filing of UCC financing statements, and (2) delivery of all
possessory Collateral to the Lender required to be delivered in accordance with
the Security Documents;

(xv) Payment of all fees and expenses payable to the Administrative Agent, the
Affiliates of the Administrative Agent, and the Lenders in connection with the
execution and delivery of this Agreement, including, without limitation, fees
and expenses of counsel to the Administrative Agent;

(xvi) Each Third Party Agreement required by Section 6.10;

 

85



--------------------------------------------------------------------------------

(xvii) A certificate signed by an Authorized Signatory of the Borrowers
certifying that each of the applicable conditions set forth in Section 4.2 have
been satisfied; and

(xviii) All such other documents as the Administrative Agent may reasonably
request, certified by an appropriate governmental official or an Authorized
Signatory if so requested.

(b) The Administrative Agent shall have completed their financial, collateral,
regulatory, and legal due diligence of Credit Parties, and all credit
investigations and background checks, and the results, form, and substance of
each of the foregoing items shall be satisfactory to Administrative Agent.

(c) The Administrative Agent shall be satisfied that no change in the business,
condition (financial or otherwise), results of operations, liabilities
(contingent or otherwise), or properties of the Parent and its Restricted
Subsidiaries (taken as a whole) shall have occurred since June 29, 2013, which
change has had or would be reasonably expected to have a Materially Adverse
Effect, and the Administrative Agent shall have received a certificate of an
Authorized Signatory of the Borrowers so stating.

(d) The Administrative Agent shall have received and be satisfied with (i) the
financial statements (including balance sheets and related statements of income
and retained earnings and related statements of cash flows) described in
Section 5.1(k), (ii) the unaudited balance sheet and statement of income of the
Parent and its Restricted Subsidiaries for the fiscal year ended September 29,
2013 and the fiscal month ended on or about October 31, 2013, and (iii) an
annual budget for the Credit Parties and their Subsidiaries, including forecasts
of the income statement, the balance sheet and a cash flow statement for each
fiscal year through the fiscal year ending September 2018, prepared on a month
by month basis for the fiscal year ending September 27, 2014, and prepared on an
annual basis for each fiscal year thereafter (it being recognized by the
Administrative Agent and the Lenders that the projections and forecasts provided
by the Credit Parties should not be viewed as facts and that actual results
during the period or periods covered by such projections and forecasts may
differ from the projected or forecasted results).

(e) The Administrative Agent shall have received a certificate signed by an
Authorized Signatory of the Borrowers certifying (i) that all Necessary
Authorizations are in full force and effect, are not subject to any pending or
threatened reversal or cancellation, and all applicable waiting periods have
expired, and that there is no ongoing investigation or inquiry by any
Governmental Authority regarding the Loans or any other transaction contemplated
by the Loan Documents or the conduct of the businesses and the ownership (or
lease) of the Properties of the Credit Parties and (ii) that attached thereto
are true, correct, and complete copies of all such Necessary Authorizations.

(f) The Administrative Agent shall have completed to its satisfaction all field
exams and appraisals required by the Administrative Agent, all of which must be
in form and substance reasonably satisfactory to the Administrative Agent.

 

86



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received a Borrowing Base Certificate,
in form and substance satisfactory to the Administrative Agent which calculates
the Borrowing Base as of August 31, 2013.

(h) The Administrative Agent shall have received all documentation and
information required by any Governmental Authority under any applicable “know
your customer” and anti-money laundering laws no later than five (5) Business
Days prior to the Agreement Date.

Section 4.2 Conditions Precedent to Each Advance and Issuance of a Letter of
Credit. The obligation of the Lenders to make each Advance and of the Issuing
Bank to issue any Letter of Credit, including the initial Advance or initial
Letter of Credit issuance hereunder (but excluding Advances, the proceeds of
which are to reimburse (a) the Swing Bank for Swing Loans, (b) the
Administrative Agent for Agent Advances or (c) the Issuing Bank for amounts
drawn under a Letter of Credit), is subject to the fulfillment of each of the
following conditions immediately prior to or contemporaneously with such Advance
or issuance of such Letter of Credit:

(a) All of the representations and warranties of the Credit Parties under this
Agreement and the other Loan Documents, which, pursuant to Section 5.4, are made
at and as of the time of such Advance or issuance of such Letter of Credit,
shall be true and correct in all material respects (provided that if any
representation or warranty already includes a materiality or material adverse
effect qualifier, such representation or warranty shall be true and correct in
all respects) at such time, both before and after giving effect to the
application of the proceeds of such Advance or issuance of such Letter of
Credit;

(b) The most recent Borrowing Base Certificate which shall have been delivered
to the Administrative Agent pursuant to Section 7.5(a) shall demonstrate that,
after giving effect to the making of such Advance or issuance of such Letter of
Credit and any Reserves imposed since the delivery of such Borrowing Base
Certificate, no Overadvance shall exist;

(c) Since June 29, 2013, there shall have been no change, that has had or could
be reasonably expected to have a Materially Adverse Effect;

(d) There shall not exist on the date of such Advance or issuance of such Letter
of Credit and after giving effect thereto, a Default or an Event of Default;

(e) With respect to the issuance of any Letter of Credit, all other applicable
conditions precedent set forth herein shall have been satisfied; and

(f) The Administrative Agent shall have received such information as the
Administrative Agent or the Majority Lenders may reasonably request.

The Borrowers hereby agree that the delivery of any Request for Advance or
Request for Issuance of Letter of Credit hereunder or any telephonic request for
an Advance hereunder shall be deemed to be the certification of the Authorized
Signatory thereof that all of the conditions set forth in this Section 4.2 have
been satisfied. Notwithstanding the foregoing, if the conditions, or any of
them, set forth above are not satisfied, such conditions may be waived by the
requisite Lenders under Section 11.12.

 

87



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Section 5.1 General Representations and Warranties. In order to induce the
Lender Group to enter into this Agreement and to extend the Loans and issue the
Letters of Credit to the Borrowers, each Credit Party hereby represents and
warrants that:

(a) Organization; Power; Qualification. Each Credit Party and each Subsidiary of
a Credit Party (i) is a corporation, partnership or limited liability company
duly organized, validly existing, and in good standing under the laws of its
state, province or other jurisdiction of incorporation or formation, (ii) has
the corporate or other company power and authority to own or lease and operate
its properties and to carry on its business as now being and hereafter proposed
to be conducted, and (iii) is duly qualified and is in good standing as a
foreign corporation or other company, and authorized to do business, in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization, except where the failure
to so qualify or be authorized to do business could not reasonably be expected
to have a Materially Adverse Effect.

(b) Authorization; Enforceability. Each Credit Party has the power and has taken
all necessary action, corporate or otherwise, to authorize it to execute,
deliver, and perform this Agreement and each of the other Loan Documents to
which it is a party in accordance with the terms thereof and to consummate the
transactions contemplated hereby and thereby. Each of this Agreement and each
other Loan Document to which a Credit Party is a party has been duly executed
and delivered by such Credit Party, and is a legal, valid and binding obligation
of such Credit Party, enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditor’s rights generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

(c) Partnerships; Joint Ventures; Subsidiaries. Except as disclosed on Schedule
5.1(c)-1, no Credit Party or any Subsidiary of a Credit Party has any
Subsidiaries as of the Agreement Date. As of the Agreement Date, no Credit Party
or any Subsidiary of a Credit Party is a partner or joint venturer in any
partnership or joint venture other than (i) the Subsidiaries listed on Schedule
5.1(c)-1 and (ii) the partnerships and joint ventures (that are not
Subsidiaries) listed on Schedule 5.1(c)-2. Schedule 5.1(c)-1 and Schedule
5.1(c)-2 set forth, for each Person set forth thereon and, with respect to
clause (iii) below, the Borrowers, a complete and accurate statement of (i) the
percentage ownership of each such Person by the applicable Credit Party or
Subsidiary of a Credit Party as of the Agreement Date, (ii) the state or other
jurisdiction of incorporation or formation, as appropriate, of each such Person
as of the Agreement Date, (iii) each state in which each such Credit Party is
qualified to do business on the Agreement Date and (iv) all of each such
Person’s trade names, trade styles or doing business names which such Person has
used or under which such Person has transacted business during the five (5) year
period immediately preceding the Agreement Date.

 

88



--------------------------------------------------------------------------------

(d) Equity Interests and Related Matters. The authorized Equity Interests as of
the Agreement Date of each Credit Party and each Subsidiary of a Credit Party
and the number of shares of such Equity Interests that are issued and
outstanding as of the Agreement Date are as set forth on Schedule 5.1(d). All of
the shares of such Equity Interests that are issued and outstanding as of the
Agreement Date have been duly authorized and validly issued and are fully paid
and non-assessable. None of such Equity Interests have been issued in violation
of the Securities Act, or the securities, “Blue Sky” or other Applicable Laws of
any applicable jurisdiction. As of the Agreement Date, the Equity Interests of
each such Credit Party (other than the Parent) and each such Subsidiary of a
Credit Party are owned by the parties listed on Schedule 5.1(d) in the amounts
set forth on such schedule and a description of the Equity Interests of each
such party is listed on Schedule 5.1(d). Except as described on Schedule 5.1(d),
no Credit Party or any Restricted Subsidiary of a Credit Party has outstanding
any stock or securities convertible into or exchangeable for any shares of its
Equity Interests, nor are there any preemptive or similar rights to subscribe
for or to purchase, or any other rights to subscribe for or to purchase, or any
options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments, or claims of any
character relating to, any Equity Interests or any stock or securities
convertible into or exchangeable for any Equity Interests. Except as set forth
on Schedule 5.1(d), no Credit Party or any Restricted Subsidiary of any Credit
Party is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its Equity Interests or to register
any shares of its Equity Interests, and there are no agreements restricting the
transfer of any shares of such Credit Party’s or such Restricted Subsidiary’s
Equity Interests or restricting the ability of any Restricted Subsidiary of the
Borrowers from making distributions, dividends or other Restricted Payments to
the Borrowers.

(e) Compliance with Law, Loan Documents, and Contemplated Transactions. The
execution, delivery, and performance of this Agreement and each of the other
Loan Documents and the Bank Products Documents in accordance with their
respective terms and the consummation of the transactions contemplated hereby
and thereby do not and will not (i) violate any Applicable Law, (ii) conflict
with, result in a breach of, or constitute a default under the certificate of
incorporation or formation or by-laws, partnership agreement or operating
agreement of any Credit Party or any Subsidiary of a Credit Party or under the
Senior Subordinated Note Indenture or any other indenture, any document
governing Material Indebtedness, any Material Contract, or other material
instrument to which any Credit Party or any Subsidiary of a Credit Party is a
party or by which any Credit Party or any Subsidiary of a Credit Party or any of
their properties may be bound, or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any Credit Party or any
Subsidiary of a Credit Party or any of their respective Properties or on Equity
Interests issued by any of them except Permitted Liens.

(f) Necessary Authorizations. Each Credit Party and each Restricted Subsidiary
of a Credit Party has obtained all Necessary Authorizations, and all such
Necessary Authorizations are in full force and effect, except to the extent the
failure to obtain such Necessary Authorizations or the failure to keep such
Necessary Authorizations in full force and effect could not reasonably be
expected to have a Materially Adverse Effect. None of such Necessary
Authorizations is the subject of any pending or, to the best of each Credit
Party’s knowledge, threatened attack or revocation, by the grantor of the
Necessary Authorization. No

 

89



--------------------------------------------------------------------------------

Credit Party or any Subsidiary of a Credit Party is required to obtain any
additional Necessary Authorizations in connection with the execution, delivery,
and performance of this Agreement, any other Loan Document or any Bank Products
Document, in accordance with their respective terms, or the consummation of the
transactions contemplated hereby or thereby.

(g) Title to Properties. Each Credit Party and each Subsidiary of a Credit Party
has good, marketable, and legal title to, or a valid license or leasehold
interest in, all of its properties and assets used or useful in the operation of
such Person’s business, and none of such properties or assets is subject to any
Liens, other than Permitted Liens.

(h) Material Contracts. Schedule 5.1(h) contains a complete list, as of the
Agreement Date, of each Material Contract, true, correct and complete copies of
which, together with all amendments, exhibits, schedules, and other documents
executed and/or delivered in connection therewith, have been delivered to the
Administrative Agent. Schedule 5.1(h) further identifies, as of the Agreement
Date, each Material Contract that requires consent to the granting of a Lien in
favor of the Administrative Agent on the rights of any Credit Party thereunder.
No Credit Party or any Restricted Subsidiary of a Credit Party is in default
under or with respect to any Material Contract to which it is a party or by
which it or any of its properties are bound. No Person party to any Material
Contract, other than a Credit Party or any Restricted Subsidiary of any Credit
Party, is in default under such Material Contract.

(i) Labor Matters. Except as disclosed on Schedule 5.1(i): (i) no labor contract
to which any Credit Party or any Restricted Subsidiary of a Credit Party is a
party or is otherwise subject is scheduled to expire prior to the Maturity Date;
(ii) no Credit Party or any Restricted Subsidiary of a Credit Party has, within
the two-year period preceding the date of this Agreement, taken any action which
has resulted in a violation of the Federal Worker Adjustment and Retraining
Notification Act of 1988 or any similar applicable Federal, state, local, or
foreign law, and no Credit Party or any Restricted Subsidiary of a Credit Party
has any reasonable expectation that any action is or will be required at any
time prior to the Maturity Date under the Federal Worker Adjustment and
Retraining Notification Act of 1988 or any similar applicable Federal, state,
local, or foreign law; and (iii) on the Agreement Date (A) no Credit Party or
any Restricted Subsidiary of a Credit Party is a party to any labor dispute
(other than any immaterial disputes with such Credit Party’s or Restricted
Subsidiary’s employees as individuals and not affecting such Credit Party’s or
Restricted Subsidiary’s relations with any labor group or its workforce as a
whole) and (B) there are no pending or, to each Credit Party’s knowledge,
threatened strikes or walkouts relating to any labor contracts to which any
Credit Party or any Restricted Subsidiary of a Credit Party is a party or is
otherwise subject. Except as set forth on Schedule 5.1(i), none of the employees
of any Credit Party or a Restricted Subsidiary of a Credit Party is a party to
any collective bargaining agreement with any Credit Party or a Restricted
Subsidiary of a Credit Party, as applicable.

(j) Taxes. Each Credit Party and each of their respective Restricted
Subsidiaries has filed or caused to be filed all federal and state income tax
returns, and all other material tax returns required to be filed, and has paid,
or has made adequate provision for the payment of, all federal and state income
taxes and all other material taxes shown to be due and payable on said returns
or on any assessments made against it or any of its Property (other than any the
amount or validity of which are being contested in good faith and by appropriate

 

90



--------------------------------------------------------------------------------

proceedings diligently conducted, and for which adequate reserves have been set
aside in accordance with GAAP). No tax Liens have been filed and no material
claims are being asserted with respect to such taxes which are required by GAAP
to be reflected in the financial statements most recently delivered pursuant to
Section 7.2 hereof (and, as of the Agreement Date through the date of delivery
of the financial statements for the fiscal quarter ending June 29, 2013) that
are not so reflected therein. The charges, accruals and reserves on the books of
the Credit Parties and each of their Restricted Subsidiaries with respect to all
federal and state income taxes and all other material taxes are considered by
the management of the Credit Parties to be adequate, and there exists no unpaid
assessment which is or could reasonably be expected to be due and payable
against it or any other Credit Party or any of their Restricted Subsidiaries or
any Property of any such Credit Party or any such Restricted Subsidiary, except
such thereof as are being contested in good faith and by appropriate proceedings
diligently conducted, and for which adequate reserves have been set aside in
accordance with GAAP.

(k) Financial Statements. The Credit Parties have furnished, or caused to be
furnished, to the Lenders (i) audited consolidated (and consolidating by
segment) financial statements of the Parent and its Subsidiaries for each of the
fiscal years of Parent ended on or about September 25, 2010, September 24, 2011,
and September 29, 2012, including balance sheets and income and cash flow
statements, prepared by independent certified public accountants of recognized
national standing which are complete and correct in all material respects and
present fairly in all material respects in accordance with GAAP the financial
position of the Parent and its Subsidiaries as of such dates, as applicable, and
the results of operations for the fiscal years then ended, as applicable, and
(ii) internally prepared unaudited consolidated financial statement of the
Parent and its Subsidiaries for the fiscal quarter of the Parent ended June 29,
2013, which is complete and correct in all material respects and presents fairly
in accordance with GAAP, subject to normal year-end adjustments, the financial
position of the Parent and its Subsidiaries as of such date, and the results of
operations for the fiscal quarter then ended. Except as disclosed in such
financial statements, neither the Parent nor any consolidated Subsidiary of the
Parent has any material liabilities, contingent or otherwise, and there are no
material unrealized or anticipated losses of the Parent or any consolidated
Subsidiary of the Parent which have not heretofore been disclosed in writing to
the Lenders.

(l) No Adverse Change. Since June 29, 2013, there has occurred no event which
has had or could reasonably be expected to have a Materially Adverse Effect.

(m) Investments and Guaranties. As of the Agreement Date, no Credit Party or any
Subsidiary of a Credit Party owns any Equity Interests of any Person except as
disclosed on Schedules 5.1(c)-1 and 5.1(c)-2, or has outstanding loans or
advances to, or guaranties of the obligations of, any Person, except as
reflected in the financial statements referred to in Section 5.1(k) or disclosed
on Schedule 5.1(m).

(n) Liabilities, Litigation, etc. As of the Agreement Date, except for
liabilities incurred in the normal course of business, no Credit Party or any
Restricted Subsidiary of any Credit Party has any material (individually or in
the aggregate) liabilities, direct or contingent, except as disclosed or
referred to in the financial statements referred to in Section 5.1(k) or with
respect to the Obligations. There is no litigation, legal or administrative
proceeding, investigation, or other action of any nature pending or, to the
knowledge of the Credit Parties,

 

91



--------------------------------------------------------------------------------

threatened against or affecting any Credit Party, any Restricted Subsidiary of
any Credit Party or any of their respective properties which could reasonably be
expected to have a Materially Adverse Effect, or the loss of any certification
or license material to the operation of such Credit Party’s or Subsidiary’s
business. No Credit Party knows of any unusual or unduly burdensome restriction,
restraint or hazard relative to the business or properties of the Credit Parties
and their Restricted Subsidiaries that is not customary for or generally
applicable to similarly situated businesses in the same industry as the Credit
Parties and their Restricted Subsidiaries.

(o) ERISA. Schedule 5.1(o) lists (i) all ERISA Affiliates and (ii) all Plans.
Except as set forth in Schedule 5.1(o), no Credit Party or any of their ERISA
Affiliates has any Multiemployer Plan, Title IV Plan, or Retiree Welfare Plan,
or has had any such plans in the last five years. Copies of all Plans listed on
Schedule 5.1(o), together with a copy of the latest IRS/DOL 5500-series form for
each such Plan, have been delivered, or made available, to the Administrative
Agent. Each Plan intended to be qualified under Code Section 401 (x) has either
received a favorable determination letter from the IRS or an application for
such a letter has been or will be submitted to the IRS within the applicable
required time period with respect thereto or (y) can rely on an opinion letter
from IRS, and nothing has occurred that would cause the loss of such
qualification or the tax-exempt status of the trust related to the Plan under
Code Section 501. Each Credit Party and each ERISA Affiliate and each of their
respective Plans are in compliance in all material respects with ERISA and the
Code and are not subject to any tax or penalty with respect to any Plan, except
as could not reasonably be expected to result in a Materially Adverse Effect,
including without limitation, any tax or penalty under Title I or Title IV of
ERISA or under Chapter 43 of the Code, or any tax or penalty resulting from a
loss of deduction under Sections 162, 404, 419 or 419A of the Code. No Credit
Party or, to each Credit Party’s knowledge, any of its ERISA Affiliates has made
any promises of pension or welfare benefits to employees, except as set forth in
the Plans or as required by applicable law. In the last five years each Credit
Party and, to each Credit Party’s knowledge, each ERISA Affiliate have made all
required contributions to each Title IV Plan subject to Section 412 of the Code
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Title IV Plan. No Credit Party nor, to each Credit Party’s knowledge, any of its
ERISA Affiliates has incurred any accumulated funding deficiency with respect to
any Plan within the meaning of ERISA or the Code. No ERISA Event or event
described in Section 4062(e) of ERISA has occurred and is continuing with
respect to any such Plan. There are no pending, or to the knowledge of any
Credit Party, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, or actions by any Governmental
Authority asserted or instituted against any Plan or any Person as fiduciary (as
defined in Section 3(21) of ERISA) or sponsor of any Plan. Within the last six
years, no Title IV Plan with an Unfunded Pension Liability has been transferred
outside of the “controlled group” (within the meaning of Section 4001(a)(14) of
ERISA) of any Credit Party or any ERISA Affiliate. Each Foreign Plan has been
maintained in compliance in all material respects with its terms and with the
requirements of any and all applicable requirements of law and has been
maintained, where required, in good standing with applicable regulatory
authorities, except for any noncompliance which could not reasonably be expected
to result in a Materially Adverse Effect. No Credit Party or any of their
Subsidiaries has incurred any obligation in connection with the termination of
or withdrawal from any Foreign Plan, except as could not reasonably be expected
to result in a Materially Adverse Effect.

 

92



--------------------------------------------------------------------------------

(p) Intellectual Property; Licenses; Certifications. Except as set forth on
Schedule 5.1(p), as of the Agreement Date, no Credit Party or any Restricted
Subsidiary of a Credit Party owns any registered Intellectual Property, and has
no pending registration applications with respect to any of the foregoing. No
other Intellectual Property is necessary for the operation of the business of
the Credit Parties and their Restricted Subsidiaries. Except as set forth on
Schedule 5.1(p), no material licenses or certifications are necessary for the
operation of the Credit Parties’ and their Subsidiaries’ business.

(q) Compliance with Law; Absence of Default. Each Credit Party and each
Restricted Subsidiary of a Credit Party is in compliance (i) with all Applicable
Laws, except where the failure to so comply could not reasonably be expected to
have a Materially Adverse Effect, and (ii) with all of the provisions of its
certificate of incorporation or formation and by-laws or other governing
documents. No event has occurred or has failed to occur which has not been
remedied or waived, the occurrence or non-occurrence of which constitutes (i) a
Default or an Event of Default or (ii) a default under any (A) indenture,
(B) the Senior Subordinated Note Indenture or any other document governing
Material Indebtedness , (C) Material Contract, (D) other instrument, or (E) any
judgment, decree, or order to which such Credit Party or such Restricted
Subsidiary is a party or by which such Credit Party or such Restricted
Subsidiary or any of their respective properties may be bound, except, in each
case under this clause (ii), except for any default which could not reasonably
be expected to have a Materially Adverse Effect.

(r) Casualties; Taking of Properties, etc. Since June 29, 2013, neither the
business nor the properties of the Credit Parties and their Subsidiaries has
been affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of property or cancellation of contracts, permits or concessions by any
domestic or foreign government or any agency thereof, riot, activities of armed
forces, or acts of God or of any public enemy in a manner that has had or could
reasonably be expected to have a Materially Adverse Effect.

(s) Accuracy and Completeness of Information. All written information, reports,
other papers and data relating to the Credit Parties and their Restricted
Subsidiaries furnished by or at the direction of the Credit Parties to the
Lender Group were, at the time furnished, complete and correct in all material
respects. No fact is currently known to any Credit Party which has, or could
reasonably be expected to have, a Materially Adverse Effect. No document
furnished or written statement made to the Lender Group by or at the direction
of any Credit Party in connection with the negotiation, preparation or execution
of this Agreement or any of the Loan Documents contains or will contain any
untrue statement of a fact material to the creditworthiness of any Credit Party
or omits or will omit to state a material fact necessary in order to make the
statements contained therein not misleading as of the time when made or
delivered. With respect to projections, estimates and forecasts given to the
Lender Group, such projections, estimates and forecasts are based on the Credit
Parties’ good faith assessment of the future of the business at the time made.
The Credit Parties had a reasonable basis for such assessment at the time made.

 

93



--------------------------------------------------------------------------------

(t) Compliance with Regulations T, U, and X. No Credit Party or any Restricted
Subsidiary of a Credit Party is engaged principally in or has as one of its
important activities in the business of extending credit for the purpose of
purchasing or carrying, and no Credit Party or any Restricted Subsidiary of a
Credit Party owns or presently intends to acquire, any “margin security” or
“margin stock” as defined in Regulations T, U and X of the Board of Governors of
the Federal Reserve System (herein called “Margin Stock”). None of the proceeds
of the Loans will be used, directly or indirectly, for the purpose of purchasing
or carrying any Margin Stock or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry Margin Stock or
for any other purpose which might constitute this transaction a “purpose credit”
within the meaning of said Regulations T, U and X. None of any Credit Party, any
Restricted Subsidiary of a Credit Party or any bank acting on its behalf has
taken or will take any action which might cause this Agreement or any other Loan
Documents to violate Regulation T, U or X or any other regulation of the Board
of Governors of the Federal Reserve System or to violate the SEA, in each case
as now in effect or as the same may hereafter be in effect. If so requested by
the Administrative Agent, the Credit Parties and their Restricted Subsidiaries
will furnish the Administrative Agent with (i) a statement or statements in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U of said Board of Governors and (ii) other documents evidencing its
compliance with the margin regulations, including without limitation an opinion
of counsel in form and substance reasonably satisfactory to the Administrative
Agent. Neither the making of the Loans nor the use of proceeds thereof will
violate, or be inconsistent with, the provisions of Regulation T, U or X of said
Board of Governors.

(u) Solvency. Each Credit Party and each Subsidiary of a Credit Party is and
will continue to be Solvent, including, without limitation, after giving effect
to the transactions contemplated by the Loan Documents.

(v) Insurance. The Credit Parties and their Restricted Subsidiaries have
insurance meeting the requirements of Section 6.5, and such insurance policies
are in full force and effect. As of the Agreement Date, all insurance maintained
by the Credit Parties and their Restricted Subsidiaries is fully described on
Schedule 5.1(v).

(w) Broker’s or Finder’s Commissions. No broker’s or finder’s fee or commission
will be payable with respect to the execution and delivery of this Agreement and
the other Loan Documents, and no other similar fees or commissions will be
payable by the Credit Parties or any of their Subsidiaries for any other
services rendered to the Credit Parties or any of their Subsidiaries ancillary
to the credit transactions contemplated herein.

(x) Real Property Locations.

(i) Schedule 5.1(x) sets forth, as of the Agreement Date: (i) each location
where a Credit Party’s Inventory in excess of $50,000 that is Collateral
included in the Borrowing Base is located (other than with respect to Inventory
in-transit) and (ii) if such location is not owned by a Credit Party or an
Affiliate of a Credit Party, the name and address of the Person from whom such
Credit Party or Affiliate is leasing such location or with whom such Credit
Party is storing such Inventory.

 

94



--------------------------------------------------------------------------------

(ii) With respect to all Real Property at which any Collateral included in any
Borrowing Base is located, each Credit Party has all right and title necessary
or desirable to access such Real Property and the Collateral located thereon.

(y) Environmental Matters.

(i) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, none of the Properties contains, in, on or
under, including, without limitation, the soil and groundwater thereunder, any
Hazardous Materials in violation of Environmental Laws.

(ii) Each Credit Party and each Subsidiary of a Credit Party is in compliance
with all applicable Environmental Laws and there is no violation of any
Environmental Law or contamination which could interfere with the continued
operation of any of the Properties which in each case above could reasonably be
expected to have a Materially Adverse Effect.

(iii) No Credit Party or any Subsidiary of a Credit Party has received from any
Governmental Authority any complaint, or notice of violation, alleged violation,
investigation or advisory action or notice of potential liability regarding
matters of environmental protection or permit compliance under applicable
Environmental Laws with regard to the Properties, nor is any Credit Party aware
that any such notice is pending.

(iv) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, Hazardous Materials have not been
generated, treated, stored, disposed of, at, on or under any of the Property by
any Credit Party or any of their Subsidiaries or any other Person in violation
of any Environmental Laws nor have any Hazardous Materials been transported or
disposed of from any of the Properties to any other location in violation of any
Environmental Laws. No Credit Party or any Subsidiary of a Credit Party has
permitted or will permit any tenant or occupant of the Properties to engage in
any activity that could impose material liability under the Environmental Laws
on such tenant or occupant, any Credit Party or any Subsidiary of a Credit Party
or any other owner of any of the Properties.

(v) No Credit Party or any Subsidiary of a Credit Party is a party to any
governmental administrative actions or judicial proceedings pending under any
Environmental Law with respect to any of the Properties which, if adversely
determined, could result in a Materially Adverse Effect, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any of the Properties.

 

95



--------------------------------------------------------------------------------

(vi) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, there has been no release or threat of
release of Hazardous Materials by any Credit Party or any of their Subsidiaries
or any other Person into the environment at or from any of the Properties, or
arising from or relating to the operations of the Credit Parties or their
Subsidiaries, in material violation of Environmental Laws.

(z) OSHA. All of the Credit Parties’ and their Restricted Subsidiaries’
operations are conducted in compliance, in all material respects, with all
applicable rules and regulations promulgated by the Occupational Safety and
Health Administration of the United States Department of Labor.

(aa) Name of Credit Party. No Credit Party or any Restricted Subsidiary of any
Credit Party has changed its name within the preceding five (5) years from the
Agreement Date, nor has any Credit Party or any Restricted Subsidiary of a
Credit Party transacted business under any other name or trade name except as
set forth in Schedule 5.1(aa).

(bb) Investment Company Act. No Credit Party or any Restricted Subsidiary of a
Credit Party is required to register under the provisions of the Investment
Company Act of 1940, as amended, and neither the entering into or performance by
the Credit Parties of this Agreement nor the issuance of any Revolving Loan
Notes violates any provision of such Act or requires any consent, approval, or
authorization of, or registration with, any governmental or public body or
authority pursuant to any of the provisions of such Act.

(cc) Anti-Terrorism Laws.

(i) Anti-Terrorism Laws. No Credit Party nor any Affiliate of any Credit Party
is in violation of any Anti-Terrorism Law or engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

(ii) Patriot Act. Neither any Credit Party nor any of its Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act or any enabling legislation or executive order relating
thereto. Neither any Credit Party nor any or its Subsidiaries is in violation of
(a) the Trading with the Enemy Act, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act. None of the Credit Parties nor any of their
Subsidiaries (A) is a blocked person described in Section 1 of the
Anti-Terrorism Order (a “Blocked Person”) or (B) to the best of its knowledge,
engages in any dealings or transactions, or is otherwise associated, with any
such Blocked Person.

 

96



--------------------------------------------------------------------------------

(iii) OFAC. Neither any Credit Party nor any of its Subsidiaries or Affiliates
(A) is a Sanctioned Person, (B) has any of its assets in Sanctioned Countries,
or (C) derives any of its operating income from investments in, or transactions
with, Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any
Loans hereunder will be used directly or indirectly to fund any operations in,
finance any investments or activities in or make any payments to a Sanctioned
Person or a Sanctioned Country or for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended and in
effect from time to time.

(dd) Use of Proceeds. The proceeds of any Advance will be used only for the
purposes specified in Section 2.12 hereof.

(ee) Security Documents. The Security Agreement and each other Security Document
is effective to create in favor of the Administrative Agent, for the benefit of
the Lender Group, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof to the extent that such a
security interest can be created by authentication of a written security
agreement under Articles 8 and 9 of the UCC. In the case of certificated Equity
Interests described in the Security Documents, when stock certificates
representing such Equity Interests are delivered to the Administrative Agent,
and in the case of the other Collateral described in the Security Agreement or
any other Security Document (other than deposit accounts and investment
property) in which a Lien may be perfected by the filing of a financing
statement, when financing statements are filed in the appropriate filing offices
as specified in Article 9 of the UCC and in the PPSA, in each case, the
Administrative Agent, for the benefit of the Lender Group, shall have a
perfected security interest in, all right, title and interest of the Credit
Parties in such Collateral (including such Equity Interests) and the proceeds
thereof, as security for the Obligations, in each case prior and superior in
right to any other Person (except for Permitted Liens). In the case of
Collateral that consists of deposit accounts or investment property, when a
Controlled Account Agreement is executed and delivered by all parties thereto
with respect to such deposit accounts or investment property, the Administrative
Agent, for the benefit of the Lender Group, shall have a perfected security
interest in, all right, title and interest of the Credit Parties in such
Collateral and the proceeds thereof, as security for the Obligations, prior and
superior to any other Person (except for Permitted Liens) except as provided
under the applicable Controlled Account Agreement with respect to the financial
institution party thereto.

(ff) Farm Products. To the knowledge of each Responsible Officer, the Credit
Parties have complied with all written notices pursuant to the applicable
provisions of the FSA, PACA, the UCC or any other federal or state statutory
agricultural or producers’ lien laws or any other applicable local laws (all of
the foregoing, together with any such notices as any Credit Party or Subsidiary
may at any time hereafter receive, collectively, the “Farm Products Notices”)
from (i) any Material Farm Products Seller or (ii) any lender to, or any other
Person with a security interest in the assets of, any Material Farm Products
Seller or (iii) the Secretary of State (or equivalent official) or other
Governmental Authority, from any jurisdiction in which any Farm Products
purchased by any Credit Party or any of its Subsidiaries are produced, in any
case, advising or notifying such Credit Party or Subsidiary of the intention of
such Material Farm Products Seller or other Person to preserve the benefits of
any trust, lien or other interest applicable to any assets of such Credit Party
or Subsidiary established in favor of such Material Farm Products Seller or
other Person or claiming a Lien or security interest in and to any Farm Products
which may be or have been purchased by such Credit Party or Subsidiary or any
related or other assets of such Credit Party or Subsidiary.

 

97



--------------------------------------------------------------------------------

Section 5.2 Representations and Warranties Relating to Accounts. Each Account
(a) is genuine and enforceable in accordance with its terms except for such
limits thereon arising from bankruptcy and similar laws relating to creditors’
rights; (b) is not subject to any other circumstances that would impair the
validity, enforceability or amount of such Account except as to which such
Credit Party promptly notified the Administrative Agent in writing; (c) arises
from a bona fide sale of goods or delivery of services in the ordinary course
and in accordance with the terms and conditions of any applicable purchase
order, contract or agreement; (d) is free of all Liens (other than Liens in
favor of the Administrative Agent for the benefit of the Lender Group); and
(e) is for a liquidated amount maturing as stated in the invoice therefor. As to
each Account that is identified by the Borrowers as an Eligible Account in the
most recent Borrowing Base Certificate submitted to the Administrative Agent by
the Borrowers, such Account is not ineligible by virtue of one or more of the
excluding criteria set forth in the definition of Eligible Accounts.

Section 5.3 Representations and Warranties Relating to Inventory. With respect
to all Eligible Inventory, the Administrative Agent may rely upon all
statements, warranties, or representations made in any Borrowing Base
Certificate in determining the classification of such Inventory and in
determining which items of Inventory listed in such Borrowing Base Certificate
meet the requirements of eligibility.

Section 5.4 Survival of Representations and Warranties, etc. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made, and shall be true and correct in all material respects
(provided that if any representation or warranty already includes a materiality
or material adverse effect qualifier, such representation or warranty shall be
true and correct in all respects), at and as of the Agreement Date and the date
of each Advance or issuance of a Letter of Credit hereunder, except to the
extent made with respect to a specific, earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such earlier date. All representations and warranties made under
this Agreement and the other Loan Documents shall survive, and not be waived by,
the execution hereof by the Lender Group, or any of them, any investigation or
inquiry by any member of the Lender Group, or the making of any Advance or the
issuance of any Letter of Credit under this Agreement.

ARTICLE 6

GENERAL COVENANTS

Until the later of the date the Obligations arising under this Agreement and the
other Loan Documents are repaid in full in cash and the date the Commitments are
terminated:

Section 6.1 Preservation of Existence and Similar Matters. Each Credit Party
will, and will cause each of its Restricted Subsidiaries to (i) except as
expressly permitted by Section 8.7, preserve and maintain its existence, rights,
franchises, governmental licenses, and privileges in its jurisdiction of
incorporation or organization including, without limitation, all Necessary

 

98



--------------------------------------------------------------------------------

Authorizations, and (ii) qualify and remain qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization, except
where the failure to so qualify or maintain such qualification and authorization
required under the foregoing clause (ii) could not reasonably be expected to
have a Materially Adverse Effect.

Section 6.2 Compliance with Applicable Law. Each Credit Party will, and will
cause each of its Restricted Subsidiaries to, comply with the requirements of
all Applicable Law, except where the failure to so comply could not reasonably
be expected to have a Materially Adverse Effect.

Section 6.3 Maintenance of Properties. Each Credit Party will, and will cause
each of its Restricted Subsidiaries to, maintain or cause to be maintained in
the ordinary course of business in good repair, working order and condition,
normal wear and tear and disposal of obsolete equipment excepted, all properties
used or useful in its business (whether owned or held under lease), and from
time to time make or cause to be made all needed and appropriate repairs,
renewals, replacements, additions, betterments, and improvements thereto.

Section 6.4 Accounting Methods and Financial Records. Each Credit Party will,
and will cause each of its Restricted Subsidiaries to, maintain a system of
accounting established and administered in accordance with GAAP and with any
system mandated by an Account Debtor, and will, and will cause each of its
Restricted Subsidiaries to, keep adequate records and books of account in which
complete entries will be made in accordance with such accounting principles
consistently applied and reflecting all transactions required to be reflected by
such accounting principles.

Section 6.5 Insurance. Each Credit Party will, and will cause each of its
Restricted Subsidiaries to, maintain insurance including, but not limited to,
public liability, property insurance, comprehensive general liability, product
liability, business interruption and fidelity coverage insurance, in such
amounts and against such risks as would be customary for companies in the same
industry and of comparable size as the Credit Parties and their Restricted
Subsidiaries from financially sound and reputable insurance companies acceptable
to the Administrative Agent. In addition to the foregoing, each Credit Party
further agrees to maintain and pay for insurance upon all goods constituting
Collateral wherever located, in storage or in transit in vehicles, vessels or
aircraft, including goods evidenced by documents, covering casualty, hazard,
public liability and such other risks and in such amounts as would be customary
for companies in the same industry and of comparable size as the Credit Parties
and their Restricted Subsidiaries, from financially sound and reputable
insurance companies acceptable to the Administrative Agent to insure the Lender
Group’s interest in such Collateral. All property insurance policies of the
Credit Parties shall name the Administrative Agent as lender’s loss payee and
all liability insurance policies shall name the Administrative Agent as
additional insured. Not less than once per year each Credit Party shall deliver
the original certificates of insurance evidencing that the required insurance of
such Credit Party is in force together with satisfactory lender’s loss payable
and additional insured, as applicable, endorsements. Each policy of insurance or
endorsement of a Credit Party shall contain a clause requiring the insurer to
give not less than thirty (30) days prior written notice to the Administrative
Agent in the event of cancellation of the policy for any reason whatsoever and a
clause that the interest of the

 

99



--------------------------------------------------------------------------------

Administrative Agent shall not be impaired or invalidated by any act or neglect
of any Credit Party or owner of the Collateral nor by the occupation of the
premises for purposes more hazardous than are permitted by said policy. If any
Credit Party or any of their Restricted Subsidiaries fails to provide and pay
for such insurance, the Administrative Agent may, at the Borrower’s expense,
procure the same, but shall not be required to do so. Each Credit Party agrees
to deliver to the Administrative Agent, promptly as rendered, true copies of all
reports made in any reporting forms to insurance companies with respect to any
liability or casualty claim in excess of $1,000,000.

Section 6.6 Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Restricted Subsidiaries to, pay and discharge all taxes,
assessments, and governmental charges or levies imposed upon it or its income or
profit or upon any properties belonging to it prior to the date on which
penalties attach thereto, and all lawful claims for labor, materials and
supplies which have become due and payable and which by law have or may become a
Lien upon any of its Property; except that, no such tax, assessment, charge,
levy, or claim need be paid which is being contested in good faith by
appropriate proceedings which stay the imposition of any penalty, fine, or Lien
resulting from the non-payment thereof and for which adequate reserves shall
have been set aside on the appropriate books, but only so long as such tax,
assessment, charge, levy, or claim does not become a Lien or charge other than a
Permitted Lien and no foreclosure, distraint, sale, or similar proceedings shall
have been commenced and remain unstayed for a period thirty (30) days after such
commencement. Each Credit Party shall, and shall cause each of its Restricted
Subsidiaries to, timely file all information returns required by Federal, state,
local, or foreign tax authorities.

Section 6.7 Visits and Inspections. Each Credit Party will, and will permit each
of its Restricted Subsidiaries to, permit representatives and agents of the
Administrative Agent to (a) visit and inspect the properties at the time of any
field exam or appraisal permitted hereunder or, if an Event of Default has
occurred and is continuing, at any time, in each case during normal business
hours and, if no Event of Default has occurred and is continuing, with
reasonable prior notice, (b) inspect and make extracts from and copies of the
Credit Parties’ and their Restricted Subsidiaries’ books and records during the
course of such inspections, (c) conduct field exams and appraisals; provided,
that no more than one (1) one field exam and one (1) appraisal may be conducted
per fiscal year unless (i) Excess Availability is less than twenty-five percent
(25%) of the Aggregate Borrowing Base at any time during such fiscal year, in
which case up to two (2) field exams and two (2) appraisals may be conducted
during such fiscal year, or (ii) an Event of Default has occurred and is
continuing, in which case there shall be no limit on the number and frequency of
field exams and appraisals that may be conducted, and (d) discuss with the
Credit Parties’ and their Restricted Subsidiaries’ respective principal officers
the Credit Parties’ or such Restricted Subsidiaries’ businesses, assets,
liabilities, financial positions, results of operations, and business prospects
relating to the Credit Parties or such Restricted Subsidiaries, and the Credit
Parties shall cooperate with the Administrative Agent and its representatives
and agents in connection with all such inspections, appraisals and discussions.
Any other member of the Lender Group may, at its expense, accompany the
Administrative Agent on any regularly scheduled visit to the Credit Parties and
their Restricted Subsidiaries’ properties.

Section 6.8 Conduct of Business. Each Credit Party shall, and shall cause each
of its Restricted Subsidiaries to, continue to engage in a Permitted Business.

 

100



--------------------------------------------------------------------------------

Section 6.9 ERISA. Each Credit Party shall at all times make, or cause to be
made, prompt payment of contributions required to meet the minimum funding
standards set forth in ERISA with respect to each Credit Party’s and its
Subsidiaries ’ Plans; furnish to the Administrative Agent, as soon as
practicable upon the Administrative Agent’s request therefor, copies of any
completed annual report filed pursuant to ERISA in connection with each such
Plan of each Credit Party and its Subsidiaries; furnish to the Administrative
Agent (a) as soon as possible after, and in any event within twenty Business
Days after the Credit Party or any ERISA Affiliate knows or has reason to know
that, any ERISA Event or other event with respect to a Title IV Plan has
occurred that, alone or together with any other ERISA Event could reasonably be
expected to result in liability of the Credit Party or any ERISA Affiliate in an
aggregate amount exceeding $1,000,000 or the imposition of a Lien, a statement
of the chief financial officer of the Credit Party setting forth details as to
such ERISA Event and the action, if any, that the Credit Party proposes to take
with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, Department of Labor or the PBGC with respect thereto,
(b) as soon as practicable after request by the Administrative Agent, copies of
all notices received by any Credit Party or any ERISA Affiliate from a
Multiemployer Plan sponsor or any Governmental Authority concerning an ERISA
Event that could reasonably be expected to result in liability of the Credit
Party in an aggregate amount exceeding $1,000,000, and (c) as soon as
practicable upon the Administrative Agent’s request therefor, such additional
information concerning any Title IV Plan or Multiemployer Plan as may be
reasonably requested by the Administrative Agent.

Section 6.10 Collateral Locations; Third Party Agreements. All tangible
Collateral, other than Collateral in-transit, will at all times be kept by the
Credit Parties at one or more Permitted Locations. The Credit Parties shall use
commercially reasonable efforts to obtain Third Party Agreements from all
Persons owning or in control of the Credit Parties’ headquarters, each Permitted
Location where material books and records of the Credit Parties are located, and
all Permitted Locations where Inventory of the Borrowers having a fair market
value is excess of $5,000,000 is located.

Section 6.11 [Intentionally Omitted.]

Section 6.12 Protection of Collateral. All insurance expenses and expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
the Collateral (including, without limitation, all rent payable by any Credit
Party to any landlord of any premises where any of the Collateral may be
located), and any and all excise, property, sales, and use taxes imposed by any
state, Federal, or local, or other authority on any of the Collateral or in
respect of the sale thereof, shall be borne and paid by the Credit Parties. If
the Credit Parties fail to promptly pay any portion thereof when due, the
Lenders may, at their option, but shall not be required to, make a Base Rate
Advance for such purpose and pay the same directly to the appropriate Person.
The Borrowers agree to reimburse the Lenders promptly therefor with interest
accruing thereon daily at the Default Rate provided in this Agreement. All sums
so paid or incurred by the Lenders for any of the foregoing and all reasonable
costs and expenses (including attorneys’ fees, attorneys’ expenses, and court
costs) which the Lenders may incur in enforcing or protecting the Lien on or
rights and interest in the Collateral or any of their rights or remedies under
this or any other agreement between the parties hereto or in respect of any of
the transactions to be had hereunder until paid by the Borrowers to the Lenders
with interest at the

 

101



--------------------------------------------------------------------------------

Default Rate, shall be considered Obligations owing by the Borrowers to the
Lenders hereunder. Such Obligations shall be secured by all Collateral and by
any and all other collateral, security, assets, reserves, or funds of the Credit
Parties in or coming into the hands or inuring to the benefit of the Lenders.
Neither the Administrative Agent nor the Lenders shall be liable or responsible
in any way for the safekeeping of any of the Collateral or for any loss or
damage thereto (except for reasonable care in the custody thereof while any
Collateral is in the Lenders’ (or any of their agents’ or bailees’) actual
possession) or for any diminution in the value thereof, or for any act or
default of any warehouseman, carrier, forwarding agency, or other person
whomsoever, but the same shall be at the Credit Parties’ sole risk.

Section 6.13 Assignments and Records of Accounts. If so requested by the
Administrative Agent following an Event of Default and during the continuance
thereof, each Credit Party shall execute and deliver to the Administrative
Agent, for the benefit of the Lender Group, formal written assignments of all of
the Accounts daily, which shall include all Accounts that have been created
since the date of the last assignment, together with copies of invoices or
invoice registers related thereto. Each Credit Party shall keep accurate and
complete records of the Accounts and all payments and collections thereon.

Section 6.14 Administration of Accounts.

(a) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent retains the right to notify the Account Debtors that the
Accounts have been assigned to the Administrative Agent, for the benefit of the
Lender Group, and to collect the Accounts directly in its own name and to charge
the collection costs and expenses, including attorneys’ fees, to the Borrowers.
The Administrative Agent has no duty to protect, insure, collect or realize upon
the Accounts or preserve rights in them. Each Credit Party irrevocably makes,
constitutes and appoints the Administrative Agent as such Credit Party’s true
and lawful attorney and agent-in-fact to endorse such Credit Party’s name on any
checks, notes, drafts or other payments relating to, the Accounts which come
into the Administrative Agent’s possession or under the Administrative Agent’s
control as a result of its taking any of the foregoing actions. Additionally,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, for the benefit of the Lender Group, shall have the right
to collect and settle or adjust all disputes and claims directly with the
Account Debtor and to compromise the amount or extend the time for payment of
the Accounts upon such terms and conditions as the Administrative Agent may deem
advisable, and to charge the deficiencies, reasonable costs and expenses
thereof, including attorney’s fees, to the Borrower.

(b) If an Account includes a charge for any tax payable to any governmental
taxing authority, the Administrative Agent on behalf of the Lenders is
authorized, in its sole and absolute discretion, to pay the amount thereof to
the proper taxing authority for the account of the applicable Credit Party and
to make a Base Rate Advance to the Borrowers to pay therefor. The Credit Parties
shall notify the Administrative Agent if any Account includes any tax due to any
governmental taxing authority and, in the absence of such notice, the
Administrative Agent shall have the right to retain the full proceeds of the
Account and shall not be liable for any taxes to any governmental taxing
authority that may be due by any Credit Party by reason of the sale and delivery
creating the Account.

 

102



--------------------------------------------------------------------------------

(c) Whether or not a Default or Event of Default has occurred, any of the
Administrative Agent’s officers, employees or agents shall have the right, at
any time or times hereafter, in the name of the Lenders, or any designee of the
Lenders or the Credit Parties, to verify the validity, amount or other matter
relating to any Accounts by mail, telephone, telegraph or otherwise. The Credit
Parties shall cooperate fully with the Administrative Agent and the Lenders in
an effort to facilitate and promptly conclude any such verification process.

Section 6.15 Cash Management.

(a) As of the Agreement Date, all bank accounts, securities accounts,
commodities accounts, and other investment accounts of the Credit Parties are
listed on Schedule 6.15 and such Schedule designates which such accounts are
deposit accounts.

(b) No Credit Party may (i) open any bank accounts (other than Excluded
Accounts) unless on or before the date on which such bank accounts are opened
such bank accounts become subject to a Controlled Account Agreement or
(ii) maintain any bank accounts (other than Excluded Accounts) unless such bank
accounts are at all times subject to a Controlled Account Agreement (such bank
accounts, “Controlled Deposit Accounts”).

(c) The Credit Parties shall:

(i) establish and thereafter maintain, pursuant to an arrangement reasonably
acceptable to the Administrative Agent one or more Controlled Deposit Accounts
wherein collections, deposits, and other payments on or with respect to
Collateral are to be transferred, received or made (each, a “Collections
Account”);

(ii) at all times direct all of their Account Debtors that make payments via
wire transfer to direct all wire transfers to a Collections Account; and

(iii) in the event that any Credit Party shall at any time directly receive any
remittances of any Accounts (including, without limitation, any checks, drafts,
or other instruments), credit or merchant card collections, or other payments in
respect of any Collateral or shall receive any other funds representing proceeds
of the Collateral, promptly deposit the same into a Collections Account.

(d) During a Cash Dominion Period:

(i) The Administrative Agent shall have the right to notify any depositary bank
with respect to any Collections Account or other Controlled Deposit Account that
the Administrative Agent is exercising exclusive control with respect thereto
and no Credit Party shall have any right to withdraw such amounts from any such
Collections Account or Controlled Deposit Account. Each Credit Party hereby
grants its power of attorney to SunTrust Bank (and each of its Affiliates
providing the services described in this Section 6.15) to indorse in such Credit
Party’s name all tangible items of payment directed for deposit in a Controlled
Deposit Account, Collections Account, or a lockbox and to submit such items for
collection, with it being acknowledged and agreed that such power of attorney,
being coupled with an interest, is irrevocable until the full and final payment
in cash and performance of all Obligations and the termination of the
Commitments;

 

103



--------------------------------------------------------------------------------

(ii) On each Business Day the Administrative Agent may, without further consent
of any Credit Party, withdraw all immediately available funds in the Collections
Accounts and apply the same against the Obligations in the manner provided for
in Section 2.11.

Section 6.16 Further Assurances.

(a) Upon the request of the Administrative Agent, each Credit Party will
promptly cure, or cause to be cured, defects in the creation and issuance of any
Revolving Loan Notes and the execution and delivery of the Loan Documents
(including this Agreement) and any Bank Products Documents, resulting from any
act or failure to act by any Credit Party or any employee or officer thereof.
Each Credit Party at its expense will promptly execute and deliver, or cause to
be executed and delivered, to the Administrative Agent and the Lenders, all such
other and further documents, agreements, and instruments in compliance with or
accomplishment of the covenants and agreements of the Credit Parties in the Loan
Documents (including this Agreement) and the Bank Products Documents, or to
correct any omissions in the Loan Documents or any Bank Products Documents, or
more fully to state the obligations set out herein or in any of the Loan
Documents or the Bank Products Documents, or to obtain any consents, all as may
be necessary or appropriate in connection therewith as may be reasonably
requested.

(b) Each Credit Party agrees to take such action as may be requested by the
Administrative Agent or otherwise be required to perfect or continue the
perfection of the Administrative Agent’s (on behalf of, and for the benefit of,
the Lender Group) security interest in the Collateral. Each Credit Party hereby
authorizes the Administrative Agent to file any such financing statement on such
Credit Party’s behalf describing the Collateral as “all assets of the debtor” or
“all personal property of the debtor.”

Section 6.17 Broker’s Claims. Each Credit Party hereby indemnifies and agrees to
hold each member of the Lender Group harmless from and against any and all
losses, liabilities, damages, costs and expenses which may be suffered or
incurred by such member of the Lender Group in respect of any claim, suit,
action or cause of action now or hereafter asserted by a broker or any Person
acting in a similar capacity arising from or in connection with the execution
and delivery of this Agreement or any other Loan Document or Bank Products
Document or the consummation of the transactions contemplated herein or therein.
This Section 6.17 shall survive termination of this Agreement.

Section 6.18 [Intentionally Omitted.]

Section 6.19 Environmental Matters.

(a) Each Credit Party shall, and shall cause its Restricted Subsidiaries to,
comply in all material respects with the Environmental Laws and shall notify the
Administrative Agent within thirty (30) days in the event of any discharge or
discovery of any Hazardous

 

104



--------------------------------------------------------------------------------

Materials at, upon, under or within the Properties in amounts that require
remediation. Each Credit Party shall forward to the Administrative Agent copies
of all documents alleging a violation of Environmental Laws, all responses
thereto and all documents submitted by a Credit Party or any of its Subsidiaries
to environmental agencies relative to remediation of Hazardous Materials on the
Properties, in each case, within thirty (30) days of receipt, delivery or
submission (as the case may be) of the same.

(b) The Credit Parties and their Restricted Subsidiaries will not use or permit
any other party to use any Hazardous Materials at any of their places of
business except such materials as are used in the Credit Parties’ and their
Restricted Subsidiaries’ normal course of business, maintenance and repairs, and
then only in material compliance with all applicable Environmental Laws. The
Credit Parties and their Restricted Subsidiaries shall not install or permit to
be installed in the Property friable asbestos or any substance containing
asbestos and deemed hazardous by an Applicable Law respecting such material, or
any other building material deemed to be harmful, hazardous or injurious by
relevant Applicable Law and with respect to any such material currently present
in any Property that it owns shall promptly either (i) remove any material which
such Applicable Law deem harmful, hazardous or injurious and require to be
removed or (ii) otherwise comply with such Applicable Law, at the Credit
Parties’ expense.

(c) Promptly upon the written request of the Administrative Agent from time to
time, provided that the Administrative Agent has a reasonable belief that a
discharge of Hazardous Materials has occurred, the Credit Parties shall provide
the Administrative Agent with an environmental site assessment or environmental
audit report prepared by an environmental engineering firm reasonably acceptable
to the Administrative Agent, to assess with a reasonable degree of certainty the
presence or absence of any Hazardous Materials and the potential costs in
connection with abatement, cleanup or removal of any Hazardous Materials found
on, under, at or within the Properties. Such assessment or report shall be at
Credit Parties’ expense if, in the judgment of the Administrative Agent, there
is reason to believe that a violation of Environmental Laws has occurred.

(d) Each Credit Party shall at all times indemnify and hold harmless each
Indemnitee against and from any and all claims, suits, actions, debts, damages,
costs, losses, obligations, judgments, charges, and expenses, or any nature
whatsoever under or on account of the Environmental Laws including the assertion
of any lien thereunder with respect to:

(i) any discharge of Hazardous Materials, the threat of a discharge of any
Hazardous Materials or the presence of any Hazardous Materials affecting the
Properties whether or not the same originates or emanates from the Properties or
any contiguous real estate including any loss of value of the Properties as a
result of any of the foregoing;

(ii) any costs of removal or remedial action incurred by the US government or
any costs incurred by any other person or damages from injury to, destruction
of, or loss of natural resources, including reasonable costs of assessing such
injury, destruction or loss incurred pursuant to any Environmental Laws;

 

105



--------------------------------------------------------------------------------

(iii) liability for personal injury or property damage arising under any
statutory or common law tort theory (including without limitation damages
assessed) for the maintenance of a public or private nuisance or for the
carrying on of an abnormally dangerous activity at or caused by any Credit Party
or Restricted Subsidiary of a Credit Party near the Properties; and/or

(iv) any other environmental matter affecting the Properties within the
jurisdiction of the Environmental Protection Agency, any other Federal agency,
or any state, local, or foreign environmental agency.

(e) In the event of any discharge or discovery of any Hazardous Materials at,
upon, under or within the Properties in amounts that require remediation by the
Credit Parties under any Applicable Law, if the applicable Credit Party or
Restricted Subsidiary fails to begin the remediation within thirty (30) days
after notice to the Administrative Agent, the Administrative Agent may at its
election, but without the obligation to do so, give such notices and/or cause
such work to be performed at such Properties and/or take any and all other
actions as the Administrative Agent shall deem necessary or advisable in order
to abate the discharge of such Hazardous Material, remove such Hazardous
Material or cure such Credit Party’s or Restricted Subsidiary’s noncompliance.

(f) All of the representations, warranties, covenants and indemnities of this
Section 6.19 and Section 5.1(y) shall survive the termination of this Agreement,
the repayment of the Obligations and/or the release of the Liens with respect to
the Properties and shall survive the transfer of any or all right, title and
interest in and to the Properties by the Credit Parties or any of their
Restricted Subsidiaries to any party, whether or not affiliated with the Credit
Parties.

Section 6.20 Formation/Acquisition of Subsidiaries; Borrowers and Guarantors;
Unrestricted Subsidiaries.

(a) Subject to Section 6.20(b), at the time of the formation of any direct or
indirect Restricted Subsidiary of a Borrower after the Agreement Date or the
acquisition of any direct or indirect Restricted Subsidiary of a Borrower after
the Agreement Date, the Credit Parties, as appropriate, shall (i) with respect
to any new Domestic Restricted Subsidiary of a Borrower (other than an
Immaterial Subsidiary), cause such new Domestic Restricted Subsidiary, as
applicable, to provide to the Administrative Agent, for the benefit of the
Lender Group, a joinder and supplement to this Agreement substantially in the
form of Exhibit I (each, a “Joinder Supplement”), pursuant to which such new
Domestic Restricted Subsidiary shall agree to join as a Borrower or a Guarantor
and as a Credit Party under this Agreement, a supplement to the Security
Agreement, and such other security documents, together with appropriate Uniform
Commercial Code financing statements, all in form and substance reasonably
satisfactory to the Administrative Agent; provided, that no direct or indirect
Subsidiary of the Parent shall be permitted to join as a “Borrower” hereunder
unless such Subsidiary is a wholly owned Domestic Restricted Subsidiary of the
Parent (it being understood and agreed that any Domestic Restricted Subsidiary
not so permitted to join as a “Borrower” shall join this Agreement instead as a
“Guarantor”), (ii) with respect to each such Restricted Subsidiary, provide to
the Administrative Agent, for the benefit of the Lender Group, all stock
certificates (together with blank stock powers) required to be delivered to the
Administrative Agent in accordance with the Security

 

106



--------------------------------------------------------------------------------

Agreement, all of which shall be in form and substance reasonably satisfactory
to the Administrative Agent, and (iii) provide to the Administrative Agent, for
the benefit of the Lender Group, all other documentation, including one or more
opinions of counsel satisfactory to the Administrative Agent, which in its
reasonable opinion is appropriate with respect to such formation and the
execution and delivery of the applicable documentation referred to above and, in
the case of a joinder of a Borrower, all documentation requested by the Lenders
to comply with their “know your customer” obligations under the PATRIOT ACT or
otherwise imposed by OFAC. Nothing in this Section 6.20 shall authorize any
Credit Party or any Restricted Subsidiary of a Credit Party to form or acquire
any Subsidiary absent express authorization to so form or acquire such
Subsidiary pursuant to Article 8. Any document, agreement or instrument executed
or issued pursuant to this Section 6.20 shall be a “Loan Document” for purposes
of this Agreement.

(b) The board of directors of Parent may at any time designate any Restricted
Subsidiary formed or acquired after the Agreement Date (other than any Borrower)
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided, that (i) no Default or Event of Default is in existence or
would result from such designation, (ii) the designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute at the time of
designation the incurrence of any Indebtedness or Liens of such Subsidiary
existing at such time, (iii) the fair market value of such Subsidiary at the
time it is designated as an Unrestricted Subsidiary shall be treated as an
Investment by the Borrowers at such time, (iv) immediately before and after
giving effect to such designation, the Specified Conditions have been satisfied,
and (v) no Subsidiary may be designated as an Unrestricted Subsidiary if, after
such designation, it would be a “restricted subsidiary” under the Senior
Subordinated Notes or any other documents, agreements, or instruments evidencing
Indebtedness of any Credit Party.

(c) Within twenty (20) days after any Domestic Restricted Subsidiary ceases to
be an Immaterial Subsidiary, the Borrowers shall cause such Subsidiary to become
a Credit Party in accordance with Section 6.20(a).

Section 6.21 Intellectual Property. The Credit Parties shall, and shall cause
each of their respective Restricted Subsidiaries to (a) promptly register or
cause to be registered (to the extent not already registered) with the United
States Patent and Trademark Office, the United States Copyright Office and any
other applicable Governmental Authority either within or outside of the United
States, as the case may be, those registrable Intellectual Property rights now
owned or hereafter developed or acquired by such Credit Party or any of its
Restricted Subsidiaries that are material to the conduct of the business of such
Credit Party or Restricted Subsidiary and (b) on a quarterly basis at the same
time the Borrowers deliver their most recent Compliance Certificate, notify the
Administrative Agent in writing of the filing during the fiscal quarter covered
by such Compliance Certificate of any applications or registrations of any
Intellectual Property right of such Credit Party or any of its Restricted
Subsidiaries that is material to the conduct of the business of such Credit
Party and or Restricted Subsidiary with the United States Patent and Trademark
Office, the United States Copyright Office or any other Governmental Authority.
Each Credit Party shall, and shall cause its Restricted Subsidiaries to
(i) protect, defend and maintain the validity and enforceability of each item of
Intellectual Property that is material to the conduct of the business of such
Credit Party or Restricted Subsidiary, (ii) promptly advise the Administrative
Agent in writing of any conflicting or potentially infringing activities by
third parties of which it becomes aware with respect to such Intellectual
Property and (iii) not allow any material Intellectual Property to be abandoned,
forfeited or dedicated to the public without the written consent of the Majority
Lenders.

 

107



--------------------------------------------------------------------------------

Section 6.22 Use of Proceeds. The Credit Parties and their Restricted
Subsidiaries will use the proceeds of the Loans only for the purposes specified
in Section 2.12 hereof. No part of the proceeds of any Loan will be used by the
Credit Parties, whether directly or indirectly, to purchase or carry Margin
Stock or for any purpose that would violate any rule or regulation of the Board
of Governors of the Federal Reserve System, including Regulations T, U or X, or
in any other manner that would violate Section 5.1(t).

Section 6.23 Farm Products.

(a) FSA Notices. Each Borrower shall: (i) at all times comply with all FSA
Notices received by such Borrower and take all other actions as may be
reasonably required to ensure that all Farm Products subject to such FSA Notices
are purchased free and clear of any Lien or other claims, and (ii) within five
(5) Business Days after receipt of any FSA Notice, provide the Administrative
Agent written notice of (including a copy of) such FSA Notice or other notice.
Without limiting the foregoing, each Borrower shall take all other actions as
may be reasonably required to ensure that all Farm Products are purchased free
and clear of any Lien or other claims in favor of any Material Farm Products
Seller or any secured party with respect to the assets of any Material Farm
Products Seller, whether under the FSA or any other Applicable Law.

(b) Central Filing States. If a Borrower purchases any Farm Products from a
Material Farm Products Seller who produces such Farm Products in a state with a
central filing system certified by the United States Secretary of Agriculture (a
“Central Filing State”), such Borrower shall (i) (A) no more than forty-five
(45) days prior to purchase any Farm Products from a Material Farm Products
Seller, conduct a effective financing statement search against such Material
Farm Products Seller in the applicable Central Filing State, and (B) within five
(5) Business Days after such Borrower’s receipt of the results of such search,
deliver to the Administrative Agent written notice listing each Material Farm
Products Seller (if any) against whom such search revealed an effective
financing statement, (ii) during any Cash Dominion Period (A) promptly after the
Administrative Agent’s request, register as a buyer with the Secretary of State
of such Central Filing State (or the designated system operator) and do all
things reasonably necessary thereafter to maintain such registration; and
(B) within thirty (30) days after its receipt of the master list of filings (or
similar list) from each Central Filing State, provide written notice to
Administrative Agent of any Material Farm Products Sellers set forth on such
list; and (C) promptly upon the Administrative Agent’s request, deliver to the
Administrative Agent a copy of the most recent master list received by the
Borrowers from each applicable Central Filing State, and (iii) promptly upon the
Administrative Agent’s request, deliver to the Administrative Agent a true,
correct and complete list of all Material Farm Products Sellers from whom any
Borrower has purchased any Farm Products produced in a Central Filing State.

 

108



--------------------------------------------------------------------------------

(c) Disputes. Each Borrower shall notify the Administrative Agent promptly (but
in any event within five (5) Business Days) after such Borrower receives notice
of or otherwise knows about any dispute between a Material Farm Products Seller
and any Person holding a Lien on the applicable Farm Products of such Material
Farm Products Seller relating to the place or method of payments owing by the
Borrower to such Material Farm Products Seller.

(d) Cooperation. Each Borrower shall (i) cooperate with and take all steps
reasonably requested by the Administrative Agent from time to time as it may
elect in its discretion to conduct searches against Material Farm Products
Sellers in any applicable Central Filing State (understanding the Administrative
Agent is under no obligation to do so) and (ii) promptly provide the
Administrative Agent with such other information regarding such Borrower’s
purchases of Farm Products and the Material Farm Products Sellers from whom it
purchases Farm Products as the Administrative Agent may reasonably request.

(e) Default Threshold. Notwithstanding anything to contrary contained in this
Section 6.23, the failure of the Borrowers to comply with the requirements of
this Section 6.23 shall not constitute a Default or an Event of Default unless
such failure to comply, together with all other failures to comply with this
Section 6.23, would result in a decrease to the Borrowing Base of greater than
$5,000,000.

ARTICLE 7

INFORMATION COVENANTS

Until the later of the date the Obligations arising under this Agreement and the
other Loan Documents are repaid in full in cash and the date the Commitments are
terminated, the Credit Parties will furnish or cause to be furnished to each
member of the Lender Group:

Section 7.1 Monthly and Quarterly Financial Statements and Information.

(a) Within thirty (30) days after the last day of each fiscal month of the
Borrowers that occurs during a Cash Dominion Period, the balance sheet of the
Parent as at the end of such fiscal month, and the related statement of income
and retained earnings and related statement of cash flows for such fiscal month
and for the fiscal year to date period ended with the last day of such fiscal
month, all of which shall be on a consolidated (and consolidating by segment)
basis with the Parent’s consolidated Restricted Subsidiaries, which financial
statements shall set forth in comparative form such figures as at the end of
such fiscal month during the previous fiscal year and for such fiscal month
during the previous fiscal year, all of which shall be on a consolidated basis
with the Parent’s consolidated Restricted Subsidiaries and shall be certified by
an Authorized Signatory of the Parent to be, in his or her opinion, complete and
correct in all material respects and to present fairly in all material respects
in accordance with GAAP the financial position of the Parent and its
consolidated Restricted Subsidiaries, as at the end of such period and the
results of operations for such period, and for the elapsed portion of the year
ended with the last day of such period, subject only to normal audit and
year-end adjustments and lack of footnotes.

 

109



--------------------------------------------------------------------------------

(b) Within forty-five (45) days after the last day of each fiscal quarter in
each fiscal year of the Borrowers, the balance sheet of the Parent as at the end
of such fiscal quarter, and the related statement of income and retained
earnings and related statement of cash flows for such fiscal quarter and for the
fiscal year to date period ended with the last day of such fiscal quarter, all
of which shall be on a consolidated (and consolidating by segment) basis with
the Parent’s consolidated Restricted Subsidiaries, which financial statements
shall set forth in comparative form (i) the figures for the applicable period
set forth in the projections provided by the Credit Parties pursuant to
Section 4.1, as amended or superseded by projections delivered pursuant to
Section 7.5(d), and (ii) such figures as at the end of such fiscal quarter
during the previous fiscal year and for such fiscal quarter during the previous
fiscal year, all of which shall be on a consolidated basis with the Parent’s
consolidated Restricted Subsidiaries and shall be certified by an Authorized
Signatory of the Parent to be, in his or her opinion, complete and correct in
all material respects and to present fairly in all material respects in
accordance with GAAP the financial position of the Parent and its consolidated
Restricted Subsidiaries, as at the end of such period and the results of
operations for such period, and for the elapsed portion of the year ended with
the last day of such period, subject only to normal audit and year-end
adjustments and lack of footnotes.

Section 7.2 Annual Financial Statements and Information; Certificate of No
Default. Within ninety (90) days after the end of each fiscal year of the
Borrowers, the audited balance sheet of the Parent as at the end of such year
and the related audited statements of income and retained earnings and related
audited statements of cash flows for such year, all of which shall be on a
consolidated (and consolidating by segment) basis with the Parent’s consolidated
Restricted Subsidiaries, which financial statements shall set forth in
comparative form such figures as at the end of and for the previous year, and
shall be accompanied by an unqualified opinion of independent certified public
accountants of recognized national standing reasonably satisfactory to the
Administrative Agent (which opinion shall be without (A) a “going concern” or
like qualification or exception, (B) any qualification or exception as to the
scope of such audit, or (C) any qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require a material adjustment to such item), stating that
such financial statements are prepared in all material respects in accordance
with GAAP, and present fairly in all material respects in accordance with GAAP
the financial position of the Parent and its consolidated Restricted
Subsidiaries as at the end of such year without any explanatory paragraphs,
together with a statement of such accountants of the Parent certifying that no
Default or Event of Default, including, without limitation, any Default or Event
of Default under the Financial Covenant, was detected during the examination of
the Parent and its consolidated Restricted Subsidiaries.

Section 7.3 Compliance Certificates. At the time the financial statements are
furnished pursuant to Section 7.1(b) and Section 7.2, a Compliance Certificate:

(a) Setting forth as at the end of the applicable fiscal quarter, the
arithmetical calculations required to establish whether or not the Credit
Parties were in compliance with the requirements of the Financial Covenant
(whether or not the Credit Parties are otherwise required to satisfy such
covenant at the time such Compliance Certificate is delivered);

 

110



--------------------------------------------------------------------------------

(b) Stating whether any change in GAAP or the application thereof has occurred
since the date of the Parent’s audited financial statements delivered on the
Agreement Date, and, if any change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate; and

(c) Stating that, to the best of his or her knowledge, no Default or Event of
Default has occurred as at the end of such period, or, if a Default or Event of
Default has occurred, disclosing each such Default or Event of Default and its
nature, when it occurred and whether it is continuing, and specifying what
action the Borrowers have taken or propose to take with respect thereto.

Section 7.4 [Intentionally Omitted].

Section 7.5 Borrowing Base Certificates; Additional Reports.

(a) Within thirty (30) days after the end of each fiscal quarter the Borrowers
shall deliver to the Administrative Agent a Borrowing Base Certificate in the
form of Exhibit C as of the last day of such fiscal quarter; provided that the
Borrowers shall deliver such Borrowing Base Certificate within thirty (30) days
after the end of each fiscal month in which a Monthly Borrowing Base Condition
occurred; provided, further, that during a Cash Dominion Period, the Borrowers
shall deliver such Borrowing Base Certificate within three (3) Business Days
after the end of each week; provided, further, that the Borrowers shall, on or
before December 20, 2013, deliver a Borrowing Base Certificate which calculates
the Borrowing Base as of November 2, 2013; provided, further, that the Borrowers
may, at their option, deliver a Borrowing Base Certificate more frequently than
otherwise required hereunder. Each Borrowing Base certificate shall be in such
form as shall be reasonably satisfactory to the Administrative Agent, setting
forth a categorical breakdown of all Accounts of the Borrowers and a calculation
of Eligible Accounts as of the last day of such quarter (or month or week), the
amount of Inventory and the amount of Eligible Inventory owned by the Borrowers,
the Average Excess Availability for such quarter (or for such month or week),
and such other information as the Administrative Agent may reasonably require.

(b) Together with the delivery of each Borrowing Base Certificate required to be
delivered pursuant to clause (a) above, the Borrowers shall deliver to the
Administrative Agent and to any Lender requesting the same, in form reasonably
acceptable to the Administrative Agent, the following:

(i) bank and investment account statements, a report of sales and collections,
debit and credit adjustments, a detailed aging of all Accounts of the Borrowers
existing as of the last day of the preceding fiscal month or such other date
reasonably required by the Administrative Agent, specifying the names and face
value for each Account Debtor obligated on an Account of the Borrowers so listed
and all other information necessary to calculate Eligible Accounts as of such
last day of the preceding fiscal month or such other date reasonably required by
the Administrative Agent and such other information regarding Borrowers’
Accounts as the Administrative Agent may reasonably request from time to time;

 

111



--------------------------------------------------------------------------------

(ii) an accounts payable aging report and, upon the Administrative Agent’s
request therefor, copies of proof of delivery and the original copy of all
documents, including, without limitation, repayment histories and present status
reports relating to the Accounts of the Borrowers so scheduled and such other
information regarding Borrowers’ accounts payable as the Administrative Agent
may reasonably request from time to time; and

(iii) an inventory report (in form and substance reasonably satisfactory to
Administrative Agent) listing (i) all of the Borrowers’ Inventory and all
Eligible Inventory as of the last Business Day of the applicable reporting
period; (ii) the type, cost, and location of all such Inventory; (iii) all of
such Inventory which constitutes raw materials, work-in-process, and finished
goods or returned or repossessed goods; (iv) all Inventory which has not been
timely sold in the ordinary course of business; (v) all Inventory which is not
located at Property owned or leased by a Borrower or that is in possession of
any Person other than a Borrower (other than in-transit Inventory and Inventory
being transported pursuant to third party logistics companies) and a description
of the reason why such Inventory is so located or in the possession of such
other Person; and (vi) such other information regarding Borrowers’ Inventory as
the Administrative Agent may reasonably request from time to time.

(c) Promptly upon (and in any event within five (5) Business Days of) receipt
thereof, the Credit Parties shall deliver to the Lender Group copies of all
final reports, if any, submitted to any Credit Party or any Restricted
Subsidiary of a Credit Party by the Credit Parties’ and their Restricted
Subsidiaries’ independent public accountants in connection with any annual or
interim audit of the Credit Parties and their Restricted Subsidiaries,
including, without limitation, any final management report prepared in
connection with the annual audit referred to in Section 7.2;

(d) On or before the date ninety (90) days after the commencement of each fiscal
year, commencing with the fiscal year beginning September 2014, the Credit
Parties shall deliver to the Lender Group the annual budget for the Credit
Parties and their Restricted Subsidiaries, approved by the board of directors of
the Parent, including forecasts of the income statement, the balance sheet, a
cash flow statement, Excess Availability forecasts, and Financial Covenant
compliance forecasts (whether or not the Borrowers are otherwise required to
satisfy such covenants at such time or at any time applicable to such forecasts)
for such fiscal year on a quarter by quarter basis;

(e) Promptly (and in any event within five (5) Business Days) after the sending,
filing, or making thereof, as applicable, the Credit Parties shall, and shall
cause their Restricted Subsidiaries to, deliver to the Administrative Agent and
the Lenders (i) copies of all financial statements, reports, and other
information which any Credit Party or any such Restricted Subsidiary sends to
any holder of its Material Indebtedness or generally to the holders of its
Equity Interests and (ii) copies of all reports and registration statements
which any Credit Party or any such Subsidiary makes to, or files with, the
Securities and Exchange Commission (or any successor) or any national securities
exchange;

 

112



--------------------------------------------------------------------------------

(f) If there is a material change in GAAP after September 29, 2012, that affects
the presentation of the financial statements referred to in Section 7.1 and 7.2,
then, in addition to delivery of such financial statements, and on the date such
financial statements are required to be delivered, the Credit Parties shall
furnish the adjustments and reconciliations necessary to enable the Borrowers
and each Lender to determine compliance with each of the Financial Covenants
(whether or not the Borrowers are otherwise required to satisfy such covenants
at such time), all of which shall be determined in accordance with GAAP
consistently applied;

(g) From time to time and promptly upon (and in any event within five
(5) Business Days of) each request the Credit Parties shall, and shall cause
their Restricted Subsidiaries to, deliver to the Administrative Agent on behalf
of the Lender Group such data, certificates, reports, financial statements,
documents, or further information regarding the business, assets, liabilities,
financial position, projections, results of operations, or business prospects of
the Credit Parties, such Subsidiaries, or any of them, as the Administrative
Agent may reasonably request.

Information required to be delivered solely pursuant to Sections 7.1, 7.2 and
7.5(e) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other reports containing such information, shall have
been timely posted on the Parent’s website on the internet (currently
www.central.com) or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov.

Section 7.6 Notice of Litigation and Other Matters.

(a) Promptly (and in any event within five (5) Business Days of) upon any
Responsible Officer obtaining knowledge of the institution of, or a written
threat of, any action, suit, governmental investigation or arbitration
proceeding against any Credit Party, any Subsidiary of a Credit Party or any
Property, which action, suit, governmental investigation or arbitration
proceeding, if adversely determined, would expose, in such Responsible Officer’s
reasonable judgment, any Credit Party or any Subsidiary of a Credit Party to
liability in an aggregate amount that could reasonably be expected to result in
a Materially Adverse Effect, the Parent shall notify the Administrative Agent of
the occurrence thereof, and the Credit Parties shall provide such additional
information with respect to such matters as the Lender Group, or any of them,
may reasonably request;

(b) Promptly upon (and in any event within five (5) Business Days of) any Credit
Party’s receipt of notice of any event that could reasonably be expected to
result in a Materially Adverse Effect, such Credit Party shall notify the Lender
Group of the occurrence thereof;

(c) Promptly (and in any event within five (5) Business Days) following any
material amendment or change approved by the board of directors of the Parent to
the budget submitted to the Lender Group pursuant to Section 7.5(d), the Credit
Parties shall notify the Lender Group of the occurrence thereof;

 

113



--------------------------------------------------------------------------------

(d) Immediately following (i) any Default or Event of Default under any Loan
Document or (ii) any Responsible Officer obtaining knowledge of a default or
event of default under any Material Contract or any other agreement to which any
Credit Party or any Subsidiary of a Credit Party is a party or by which any
Credit Party’s or any such Subsidiary’s properties is bound (other than a Loan
Document) which could reasonably be expected to have a Materially Adverse
Effect, then the Parent shall notify the Administrative Agent of the occurrence
thereof giving in each case the details thereof and specifying the action
proposed to be taken with respect thereto; and

(e) Promptly (but in any event within three (3) Business Days of) upon any
Responsible Officer obtaining knowledge thereof, the Parent shall notify the
Administrative Agent of the cancellation, termination, expiration, or suspension
of any Material Contract, the cancellation, termination, expiration, or
suspension of which could reasonably be expected to have a Material Adverse
Effect.

ARTICLE 8

NEGATIVE COVENANTS

Until the later of the date the Obligations arising under this Agreement and the
other Loan Documents are repaid in full in cash and the date the Commitments are
terminated:

Section 8.1 Indebtedness. No Credit Party will, or will permit any of its
Restricted Subsidiaries to, create, assume, incur, or otherwise become or remain
obligated in respect of, or permit to be outstanding, any Indebtedness except:

(a) Indebtedness under this Agreement and the other Loan Documents and the Bank
Products Documents;

(b) Indebtedness existing as of the Agreement Date and described on Schedule
8.1(b), and Permitted Refinancing Indebtedness in respect thereof;

(c) Indebtedness of the Credit Parties or any of their Restricted Subsidiaries
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capitalized Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof (provided that such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvements), and Permitted Refinancing
Indebtedness in respect thereof; provided that the aggregate principal amount of
such Indebtedness does not exceed $20,000,000;

(d) unsecured Indebtedness under the Senior Subordinated Notes, together with
any refinancing thereof which consists (whether singly or in combination) of
(i) Permitted Refinancing Indebtedness in respect such Senior Subordinated Notes
and (ii) any Indebtedness permitted under clause (i) of this Section 8.1;

 

114



--------------------------------------------------------------------------------

(e) Indebtedness of any Credit Party owing to any Subsidiary and of any
Subsidiary owing to any Credit Party or any other Subsidiary; provided that
(i) any such Indebtedness arises solely from Investments permitted by
Section 8.5, and (ii) any Indebtedness that is owed by a Credit Party to a
Subsidiary that is not a Credit Party shall be subordinated to the obligations
on terms and conditions, and pursuant to documentation, reasonably satisfactory
to the Administrative Agent;

(f) Guaranties by any Credit Party of Indebtedness of any Restricted Subsidiary
and by any Restricted Subsidiary of Indebtedness of any Credit Party or any
other Restricted Subsidiary; provided that Guaranties by any Credit Party of
Indebtedness of any Subsidiary that is not a Credit Party shall be subject to
Section 8.5;

(g) obligations under Hedge Agreements entered into in the ordinary course of
business, and not for speculative purposes, with a counterparty that has a
credit risk reasonably acceptable to the Administrative Agent which obligations
shall be unsecured unless such Hedge Agreement is with a Bank Products Provider;

(h) reimbursement obligations in respect of Permitted Outside Letters of Credit;

(i) Subordinated Indebtedness so long as the Specified Conditions are satisfied
before and immediately after giving effect to the incurrence thereof; and

(j) other Indebtedness of the Parent and its Subsidiaries so long as at the time
such Indebtedness is incurred, the principal amount of Indebtedness (together
with the aggregate principal amount of all other then outstanding Indebtedness
incurred under this clause (j)) does not exceed 10% of total Consolidated Net
Tangible Assets of the Parent and its Restricted Subsidiaries, determined as of
the last day of the most recently ended fiscal quarter for which Administrative
Agent has received financial statements pursuant to Section 7.1(b) or 7.2.

Section 8.2 [Intentionally Omitted].

Section 8.3 Liens. No Credit Party will, or will permit any Restricted
Subsidiary of a Credit Party to, create, assume, incur, or permit to exist or to
be created, assumed, or permitted to exist, directly or indirectly, any Lien on
any of its property, real or personal, now owned or hereafter acquired, except
for Permitted Liens.

Section 8.4 Restricted Payments. No Credit Party will, or will permit any
Restricted Subsidiary of a Credit Party to, directly or indirectly declare or
make any Restricted Payment, or set aside any funds for any such purpose, other
than Dividends on Equity Interests which accrue (but are not paid in cash);
provided, however, that

(a) the Parent’s Restricted Subsidiaries may make Restricted Payments to the
Parent or any other Credit Party which is a wholly-owned Restricted Subsidiary
of the Parent; and

(b) the Credit Parties and their Restricted Subsidiaries may make Restricted
Payments so long as the Specified Conditions are satisfied before and after
giving effect to such Restricted Payments; and

 

115



--------------------------------------------------------------------------------

(c) the Parent may (i) make regularly scheduled payments of interest on the
Senior Subordinated Notes to the extent not prohibited by the subordination
provisions set forth in the Senior Subordinated Notes or the Senior Subordinated
Note Indenture, and (ii) repay the Senior Subordinated Notes in full in
connection with a Permitted Refinancing thereof or the incurrence of other
Subordinated Indebtedness otherwise permitted pursuant to Section 8.1(i).

Section 8.5 Investments. No Credit Party will, or will permit any Restricted
Subsidiary of a Credit Party to, make Investments, except that:

(a) the Borrowers may purchase or otherwise acquire and own and may permit any
of its Restricted Subsidiaries to purchase or otherwise acquire and own Cash
Equivalents;

(b) the Borrowers and their Restricted Subsidiaries may hold the Investments in
existence on the Agreement Date and described on Schedules 5.1(c)-1, 5.1(c)-2
and 5.1(m);

(c) so long as no Default or Event of Default exists, any Credit Party may
convert any of its Accounts that are in excess of ninety (90) days past due into
notes or Equity Interests from the applicable Account Debtor so long as (i) such
Account Debtor is in financial distress as determined by such Credit Party in
good faith and in its reasonable business judgment and (ii) the Administrative
Agent, for the benefit of the Lender Group, is granted a first priority security
interest in such Equity Interests or notes which Lien is perfected
contemporaneously with the conversion of such Account to Equity Interests or
notes and, if requested by the Administrative Agent, such notes shall be
delivered to the Administrative Agent as Collateral, together with an allonge;

(d) such Credit Parties and their Restricted Subsidiaries may hold the Equity
Interests of their respective Subsidiaries in existence as of the Agreement Date
and set forth on Schedule 5.1(c)-1;

(e) Guaranties by the Credit Parties and their Restricted Subsidiaries
constituting Indebtedness permitted by Section 8.1; provided that the aggregate
principal amount of Indebtedness of Subsidiaries that are not Credit Parties
that is Guaranteed by any Credit Party shall be subject to the limitation set
forth in subsection (f) of this Section;

(f) Investments made (i) by any Credit Party to any other Credit Party, or
(ii) by any Credit Party to any Subsidiary that is not a Credit Party; provided
that the aggregate amount of Investments under this clause (f) by the Credit
Parties in or to, and Guaranties by the Credit Parties of Indebtedness of, any
Subsidiary that is not a Credit Party (including all such Investments and
Guaranties existing on the Agreement Date) shall not exceed $20,000,000 at any
time outstanding;

(g) the Credit Parties may hold Investments arising out of Hedge Agreements
entered into in the ordinary course of business, and not for speculative
purposes, with a counterparty that has a credit risk reasonably acceptable to
the Administrative Agent;

 

116



--------------------------------------------------------------------------------

(h) (i) payroll, travel, relocation and similar loans and advances to employees
and officers of the Parent and its Subsidiaries for bona fide business purposes
incurred in the ordinary course of business and consistent with past practices
or (ii) other loans to employees and officers of the Parent and its Subsidiaries
approved by the board of directors in good faith; provided, that the aggregate
principal amount of all such loans and advances described in this clause
(ii) shall not exceed $100,000 at any time outstanding;

(i) Investments received in compromise or resolution of litigation, arbitration
or other disputes with persons who are not Affiliates;

(j) to the extent constituting Investments, accounts receivable and notes
receivable arising in the ordinary course of business;

(k) any investment, loan or advance in any Person to the extent it consists of
prepaid expenses, negotiable instruments held for collection and lease, utility
and workers’ compensation, performance and other similar deposits made in the
ordinary course of business; and

(l) the Credit Parties and their Restricted Subsidiaries may make other
Investments so long as the Specified Conditions are satisfied before and
immediately after giving effect to such Investments.

Section 8.6 Affiliate Transactions. No Credit Party shall, or shall permit any
Restricted Subsidiary of a Credit Party to, enter into or be a party to any
agreement or transaction with any other Subsidiary or any other Affiliate except
(a) as described on Schedule 8.6, (b) in the ordinary course of and pursuant to
the reasonable requirements of the applicable Credit Party’s or Restricted
Subsidiary’s business and upon fair and reasonable terms that are no less
favorable to such Credit Party or such Restricted Subsidiary than it would
obtain in a comparable arms length transaction with a Person not an Affiliate of
such Credit Party or such Restricted Subsidiary, and otherwise on terms
consistent with the historical business relationship of such Credit Party or
such Restricted Subsidiary, or (c) as expressly permitted by Sections 8.4 and
8.5.

Section 8.7 Acquisitions; Joint Ventures; Liquidation; Change in Ownership,
Name, or Year; Dispositions; Accounting Changes; Etc. No Credit Party shall, or
shall permit any Restricted Subsidiary to, at any time:

(a) liquidate or dissolve itself (or suffer any liquidation or dissolution) or
otherwise wind up its business, except that any Restricted Subsidiary of the
Parent may liquidate or dissolve itself into the Parent or any other Credit
Party which is a wholly-owned Domestic Restricted Subsidiary of the Parent in
accordance with Applicable Law;

(b) sell, lease, abandon, transfer or otherwise dispose of, in a single
transaction or a series of related transactions, any assets, property or
business, except for Permitted Asset Dispositions;

(c) enter into any Acquisition; provided, however, that any Credit Party or any
Restricted Subsidiary of a Credit Party may enter into or consummate any
Permitted Acquisition;

 

117



--------------------------------------------------------------------------------

(d) merge or consolidate with any other Person; provided, however, that (i) any
Domestic Subsidiary Guarantor may merge into a Borrower so long as such Borrower
is the surviving entity after such merger and (ii) any Subsidiary Guarantor or
any other Subsidiary of a Borrower may merge into any Domestic Subsidiary
Guarantor which is wholly-owned by a Borrower so long as the surviving entity
after such merger is a Domestic Subsidiary Guarantor wholly-owned by a Borrower;

(e) change its legal name, jurisdiction of organization or organizational type
without giving the Administrative Agent thirty (30) days (or such shorter period
as agreed by the Administrative Agent) prior written notice of its intention to
do so and complying with all reasonable requirements of the Administrative Agent
and the Lenders in regard thereto prior to such change;

(f) change its year-end for accounting purposes from the fiscal year ending on
the last Saturday of September without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld);

(g) make any significant change in accounting treatment or reporting practices,
except as permitted by GAAP; or

(h) engage in any business other than a Permitted Business.

Section 8.8 Fixed Charge Coverage Ratio. Upon the occurrence and at all times
during the continuance of a Financial Covenant Testing Period, the Fixed Charge
Coverage Ratio (tested and calculated as of each of (a) the last day of the
fiscal quarter most recently ended prior to the commencement of such Financial
Covenant Testing Period for which Administrative Agent has received financial
statements pursuant to Section 7.1(b) or 7.2, and (b) the last day of each
fiscal quarter thereafter until the end of the Financial Covenant Testing
Period, in each case for the four (4) Fiscal Quarter period ending on such date)
shall be not less than 1.00 to 1.00.

Section 8.9 Sales and Leasebacks. No Credit Party shall, or shall permit any
Restricted Subsidiary of a Credit Party to, enter into any arrangement, directly
or indirectly, with any third party whereby such Credit Party or such Restricted
Subsidiary, as applicable, shall sell or transfer any property, real or
personal, whether now owned or hereafter acquired, and whereby such Credit Party
or such Restricted Subsidiary, as applicable, shall then or thereafter rent or
lease as lessee such property or any part thereof or other property which such
Credit Party or such Restricted Subsidiary intends to use for substantially the
same purpose or purposes as the property sold or transferred (any such
arrangement, a “Sale Leaseback”), other than Sale Leasebacks of real property so
long as (a) such sale is made for fair market value, (b) the corresponding lease
is on market terms and (c) the Borrowers deliver a Third Party Agreement from
the lessor of such real property.

Section 8.10 Amendment and Waiver.

(a) No Credit Party shall, or shall permit any Restricted Subsidiary of a Credit
Party to enter into any amendment, or agree to or accept any waiver, which would
adversely affect in any material respect the rights of such Credit Party or such
Restricted Subsidiary, as applicable, or any member of the Lender Group, of its
articles or certificate of incorporation or formation and by-laws, partnership
agreement or other governing documents.

 

118



--------------------------------------------------------------------------------

(b) No Credit Party shall, or shall permit any Restricted Subsidiary of a Credit
Party to (i) permit any Material Contract to be cancelled or terminated prior to
its stated maturity or stated expiration (other than in connection with the
refinancing of Indebtedness permitted hereby); or (ii) enter into any amendment,
restatement, or modification, or agree to or accept any waiver, which would in
any material respect adversely affect the rights of such Credit Party or such
Restricted Subsidiary, as applicable, or any member of the Lender Group, of any
Material Contract.

Section 8.11 ERISA Liability. After the date hereof, no Credit Party or any of
their Restricted Subsidiaries shall establish any Multiemployer Plans, Title IV
Plans, or Retiree Welfare Plans not previously disclosed on Schedule 5.1(o). No
Credit Party shall fail to meet all of the applicable minimum funding
requirements of ERISA and the Code, without regard to any waivers thereof, and,
to the extent that the assets of any of their Plans would be less than an amount
sufficient to provide all accrued benefits payable under such Plans. No Credit
Party shall, or shall cause or permit any Subsidiary to, (a) cause or permit to
occur any event that could result in the imposition of a Lien under Section 412
of the Code or Section 302 or 4068 of ERISA, or (b) cause or permit to occur an
ERISA Event to the extent such ERISA Event could reasonably be expected to have
a Materially Adverse Effect.

Section 8.12 [Intentionally Omitted].

Section 8.13 Restrictive Agreements. No Credit Party shall, or shall permit any
Restricted Subsidiary to, directly or indirectly, enter into any agreement
(other than the Loan Documents) with any Person that (a) prohibits or restricts
or limits the ability of any Credit Party or any such Restricted Subsidiary to
create, incur, pledge, or suffer to exist any Lien upon any of its respective
assets (other than prohibitions of Liens on assets that are subject to purchase
money security interests that are Permitted Liens hereunder), (b) restricts the
ability of any Restricted Subsidiary to pay any dividends, distributions or
other restricted payments to such Credit Party, or (c) violates the terms
hereof, any other Loan Document or any Bank Products Document; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement and the other Loan Documents, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof and
specifically identified on Schedule 8.13 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to restrictions
and conditions contained in the Senior Subordinated Note Indenture in respect of
Senior Subordinated Notes (in each case as in effect on the Agreement Date),
(iv) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (v) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

 

119



--------------------------------------------------------------------------------

ARTICLE 9

DEFAULT

Section 9.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule, or regulation of any governmental or
non-governmental body:

(a) Any representation or warranty made under this Agreement, any other Loan
Document shall prove incorrect or misleading in any material respect (provided
that if any representation or warranty already includes a materiality or
material adverse effect qualifier, such representation or warranty shall be true
and correct in all respects) when made or deemed to have been made pursuant to
Section 5.4; or

(b) (i) Any payment of any principal hereunder or under the other Loan
Documents, or any reimbursement obligations with respect to any Letter of
Credit, shall not be received by the Administrative Agent on the date such
payment is due, or (ii) any payment of interest, fees or other amounts hereunder
or under the other Loan Documents or any other Obligations shall not be received
by the Administrative Agent or Lender, as applicable, on or before three
(3) Business Days after the due date thereof; or

(c) Any Credit Party shall default in the performance or observance of any
agreement or covenant contained in Section 2.12, 6.1(i), Section 6.5 (excluding
as a result of a downgrade in the A.M. Best rating of such Credit Party’s
insurance company), 6.6, 6.7, 6.12, 6.15, 6.16, 6.20, 6.22 or 6.23; in Article 7
or Article 8 or, subject to any express right to cure set forth therein, in any
Security Document; or

(d) Any Credit Party shall default in the performance or observance of any other
agreement or covenant contained in this Agreement not specifically referred to
elsewhere in this Section 9.1, and such default, if curable, shall not be cured
within the earlier of (i) a period of thirty (30) days from the date that such
Credit Party knew or should have known of the occurrence of such default, or
(ii) a period of thirty (30) days after written notice of such default is given
to such Credit Party; or

(e) There shall occur any default in the performance or observance of any
agreement or covenant contained in any of the other Loan Documents (other than
this Agreement or the Security Documents or as otherwise provided in this
Section 9.1) which shall not be cured within the applicable cure period, if any,
provided for in such Loan Document; or

(f) There shall occur any Change in Control; or

(g) (i) There shall be entered a decree or order for relief in respect of any
Credit Party or any Restricted Subsidiary of a Credit Party under the Bankruptcy
Code, or any other Debtor Relief Law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator, or similar official of any Credit
Party or of any Restricted Subsidiary of a Credit Party or of any substantial
part of its properties, or ordering the winding-up or liquidation of the affairs
of any Credit Party or any Restricted Subsidiary of a Credit Party, or (ii) an
involuntary petition shall be filed against any Credit Party or any Restricted
Subsidiary of a Credit Party and a temporary stay entered and (A) such petition
and stay shall not be diligently contested, or (B) any such petition and stay
shall continue undismissed for a period of sixty (60) consecutive days; or

 

120



--------------------------------------------------------------------------------

(h) Any Credit Party or any Restricted Subsidiary of a Credit Party shall
commence an insolvency proceeding or any Credit Party or any Restricted
Subsidiary of a Credit Party shall consent to the institution of an insolvency
proceeding or to the appointment or taking of possession of a receiver,
liquidator, assignee, trustee, custodian, sequestrator, or other similar
official of such Credit Party or any Restricted Subsidiary of a Credit Party or
of any substantial part of its properties, or any Credit Party or any Restricted
Subsidiary of a Credit Party shall fail generally to pay its debts as they
become due, or any Credit Party or any Restricted Subsidiary of a Credit Party
shall take any action in furtherance of any such action; or

(i) (i) One or more judgments, orders or awards (other than a money judgment or
judgments fully covered (except for customary deductibles or copayments not to
exceed $25,000,000 in the aggregate) by insurance as to which the insurance
company has acknowledged coverage) shall be entered by any court against any
Credit Party or any Restricted Subsidiary of any Credit Party for the payment of
money which exceeds, together with all such other judgments, orders, or awards
of the Credit Parties and their Restricted Subsidiaries, $25,000,000 in the
aggregate, and there shall be a period of 30 consecutive days during which a
stay of enforcement of such judgment, order or award, by reason of a pending
appeal or otherwise, shall not be in effect, or (ii) a warrant of attachment or
execution or similar process shall be issued or levied against property of any
Credit Party or any Restricted Subsidiary of a Credit Party pursuant to any
judgment which, together with all other such property of the Credit Parties and
their Restricted Subsidiaries subject to other such process, exceeds in value
$25,000,000 in the aggregate; or

(j) (i) Any Plan maintained by any Credit Party or any ERISA Affiliate fails to
satisfy the minimum funding standards of ERISA or the Code for any plan year or
part thereof or a waiver of such standards or extension of any amortization
period is sought or granted under section 412 of the Code; (ii) or a Credit
Party or ERISA Affiliate is required to provide security under Applicable Law,
the terms of such Plan, Section 401 and 436 of the Code, or Section 206 of
ERISA; (iii) or a trustee shall be appointed by a United States District Court
to administer any such Plan; (iv) or the PBGC shall institute proceedings to
terminate any such Plan; (v) or any Credit Party or any ERISA Affiliate shall
incur any liability to the PBGC in connection with the termination of any such
Plan; (vi) or any Plan or trust created under any Plan of any Credit Party or
any ERISA Affiliate shall engage in a non-exempt “prohibited transaction” (as
such term is defined in Section 406 of ERISA or Section 4975 of the Code) which
would subject any such Plan, any trust created thereunder or any trustee or
administrator thereof to any tax or penalty on “prohibited transactions” imposed
by Section 502 of ERISA or Section 4975 of the Code; (vii) or there shall be at
any time a Lien imposed against the assets of a Credit Party or ERISA Affiliate
under Code Section 412, or ERISA Sections 302 or 4068; (viii) or there shall
occur at any time an ERISA Event (or a similar type of event with respect to a
Foreign Plan) to the extent such ERISA Event (or a similar type of event with
respect to a Foreign Plan), and any such event or events described in clauses
(i) through (viii) above, either individually or together with any other such
event or events, could reasonably be expected result in an aggregate liability
greater than $10,000,000 or otherwise have a Materially Adverse Effect; or

 

121



--------------------------------------------------------------------------------

(k) (i) Any Credit Party or any of their Restricted Subsidiaries shall fail to
make any payment in respect of any Material Indebtedness when due after the
expiration of any applicable grace period, or any event or condition shall occur
which results in the acceleration of the maturity of such Material Indebtedness
(including, without limitation, any required mandatory prepayment or “put” of
such Indebtedness to any such Person) or enables (or, with the giving of notice
or passing of time or both, would enable) the holders of such Indebtedness or a
commitment related to such Indebtedness (or any Person acting on such holders’
behalf) to accelerate the maturity thereof or terminate any such commitment
before its normal expiration (including, without limitation, any required
mandatory prepayment or “put” of such Indebtedness to such Person) or (ii) there
shall occur any default under any Hedge Agreement which could reasonably be
expected to result in the payment by the Parent or any Restricted Subsidiary of
an amount in excess of $25,000,000 (after the expiration of any applicable cure
period set forth therein); or

(l) Any default or event of default by a Credit Party or any of its Restricted
Subsidiaries occurs under any Material Contract which would enable any party
thereto to suspend or termination such Material Contract, or any Material
Contract is suspended or terminated prior to its stated expiration date;

(m) All or any portion of any Loan Document shall at any time and for any reason
be declared to be null and void, or a proceeding shall be commenced by any
Credit Party, any Subsidiary of a Credit Party or any Affiliate thereof, or by
any Governmental Authority having jurisdiction over any Credit Party, any
Subsidiary of a Credit Party or any Affiliate thereof, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or any Credit Party, any Subsidiary of a Credit Party
or any Affiliate thereof shall deny that it has any liability or obligation for
the payment of any Obligation purported to be created under any Loan Document
shall be terminated as a result of a default or event of default by any Credit
Party or revoked; or

(n) Any Security Document or any other security document, after delivery thereof
pursuant hereto, shall for any reason (other than as a result of the action or
inaction of the Administrative Agent) fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien in favor of the Administrative Agent, for the benefit of the
Lender Group, on any Collateral purported to be covered thereby; or

(o) The subordination provisions of any Senior Subordinated Notes or the Senior
Subordinated Note Indenture shall fail to be enforceable against the holders
thereof in accordance with their terms; or

(p) Any material damage to, or loss, theft or destruction of, any Collateral, or
any strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy, or other casualty which causes, for more than fifteen (15) consecutive
days, the cessation or substantial curtailment of revenue producing activities
at any facility of any Credit Party or any of their Restricted Subsidiaries, if
any such event or circumstance could reasonably be expected to have a Materially
Adverse Effect.

 

122



--------------------------------------------------------------------------------

Section 9.2 Remedies. If an Event of Default shall have occurred and be
continuing, in addition to the rights and remedies set forth elsewhere in this
Agreement, the other Loan Documents, the Bank Products Documents or under
Applicable Law:

(a) With the exception of an Event of Default specified in Section 9.1(g) or
(h), the Administrative Agent may in its discretion (unless otherwise instructed
by the Majority Lenders) or shall at the direction of the Majority Lenders,
(i) terminate the Commitments, or (ii) declare the principal of and interest on
the Loans and all other Obligations (other than any Bank Products Obligations)
to be forthwith due and payable without presentment, demand, protest, or notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding, or
both.

(b) Upon the occurrence and continuance of an Event of Default specified in
Sections 9.1(g) or (h), such principal, interest, and other Obligations (other
than any Bank Products Obligations) shall thereupon and concurrently therewith
become due and payable, and the Commitments shall forthwith terminate, all
without any action by the Lender Group, or any of them and without presentment,
demand, protest, or other notice of any kind, all of which are expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(c) The Administrative Agent may in its discretion (unless otherwise instructed
by the Majority Lenders) or shall at the direction of the Majority Lenders
exercise all of the post-default rights granted to the Lender Group, or any of
them, under the Loan Documents or under Applicable Law. The Administrative
Agent, for the benefit of the Lender Group, shall have the right to the
appointment of a receiver for the Property of the Credit Parties, and the Credit
Parties hereby consent to such rights and such appointment and hereby waive any
objection the Credit Parties may have thereto or the right to have a bond or
other security posted by the Lender Group, or any of them, in connection
therewith.

(d) In regard to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of any acceleration of the Obligations
(other than Bank Products Obligations) pursuant to the provisions of this
Section 9.2 or, upon the request of the Administrative Agent, after the
occurrence of an Event of Default and prior to acceleration, the Borrowers shall
promptly upon demand by the Administrative Agent deposit in a Letter of Credit
Reserve Account opened by the Administrative Agent for the benefit of the Lender
Group an amount equal to one hundred and five percent (105%) of the aggregate
then undrawn and unexpired amount of such Letter of Credit Obligations. Amounts
held in such Letter of Credit Reserve Account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after such Letters of Credit shall have
expired or been fully drawn upon, if any, shall be applied to repay other
Obligations in the manner set forth in Section 2.11. Pending the application of
such deposit to the payment of the Reimbursement Obligations, the Administrative
Agent shall, to the extent reasonably practicable, invest such deposit in an
interest bearing open account or similar available savings deposit account and
all interest accrued thereon shall be held with such deposit as additional
security for

 

123



--------------------------------------------------------------------------------

the Obligations. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied, and
all other Obligations shall have been paid in full, the balance, if any, in such
Letter of Credit Reserve Account shall be returned to the Borrowers. Except as
expressly provided hereinabove, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrowers.

(e) The rights and remedies of the Lender Group hereunder shall be cumulative,
and not exclusive.

(f) Each Credit Party hereby grants to the Administrative Agent an irrevocable,
non-exclusive license or other right to use, license, or sublicense (without
payment of any royalty or other compensation to any Person) any or all of such
Credit Party’s Intellectual Property, computing hardware, brochures, promotional
and advertising materials, labels, packaging materials, and other Property in
connection with the advertising for sale or lease, marketing, selling, leasing,
liquidating, collecting, completing manufacture of, or otherwise exercising any
rights or remedies with respect to, any Collateral, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof. Each Credit Party’s rights and interests in and to any
Intellectual Property shall inure to Administrative Agent’s benefit.

ARTICLE 10

THE ADMINISTRATIVE AGENT

Section 10.1 Appointment and Authorization.

(a) Each member of the Lender Group hereby irrevocably appoints SunTrust Bank as
the Administrative Agent and authorizes it to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent under
this Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Majority Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

 

124



--------------------------------------------------------------------------------

Section 10.2 Nature of Duties of the Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.12), provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the any Borrowers or any of its Subsidiaries that is communicated to
or obtained by the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it, its sub-agents or its attorneys-in-fact with the consent or at
the request of the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.12) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agents or attorneys-in-fact selected by it with
reasonable care. The Administrative Agent shall not be deemed to have knowledge
of any Default or Event of Default unless and until written notice thereof
(which notice shall include an express reference to such event being a “Default”
or “Event of Default” hereunder) is given to the Administrative Agent by any
Borrower or any Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 4 or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for the Borrowers) concerning
all matters pertaining to such duties.

Section 10.3 Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swing Bank and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Issuing Bank or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swing Bank and the Issuing

 

125



--------------------------------------------------------------------------------

Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.

Section 10.4 Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Majority Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Majority Lenders where required by the
terms of this Agreement.

Section 10.5 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrowers),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

Section 10.6 The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Majority Lenders”,
“Supermajority Lenders”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with any Borrower or any Subsidiary or Affiliate of any Borrower as if
it were not the Administrative Agent hereunder.

Section 10.7 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower Representative. Upon any such resignation, the
Majority Lenders shall have the right to appoint a successor Administrative
Agent, subject to approval by the Borrower Representative provided that no
Default or Event of Default shall exist at such time. If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, subject to approval by the
Borrower Representative provided that no Default or Event of Default shall exist
at such time, which shall be a commercial bank organized under the laws of the
United States or any state thereof or a bank which maintains an office in the
United States.

 

126



--------------------------------------------------------------------------------

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If, within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Majority Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Majority Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.17(b), then the Issuing Bank and the Swing
Bank may, upon prior written notice to the Borrower Representative and the
Administrative Agent, resign as Issuing Bank or as Swing Bank, as the case may
be, effective at the close of business Atlanta, Georgia time on a date specified
in such notice (which date may not be less than five (5) Business Days after the
date of such notice).

Section 10.8 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrowers
and without limiting the obligation of the Borrowers to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

127



--------------------------------------------------------------------------------

Section 10.9 The Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or other Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Bank and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and its agents and counsel and all other amounts due the
Lenders, the Issuing Bank and the Administrative Agent under Section 11.2)
allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 11.2.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 10.10 Authorization to Execute Other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents (including, without limitation, the Security Documents and any
subordination agreements) other than this Agreement.

Section 10.11 Collateral and Guaranty Matters.

(a) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion:

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the termination of all Revolving
Commitments, the Cash Collateralization of all reimbursement obligations with
respect to Letters of Credit in an amount equal to 105% of the aggregate LC
Exposure of all Lenders, and the payment in full of all Obligations

 

128



--------------------------------------------------------------------------------

(other than contingent indemnification obligations, such Cash Collateralized
reimbursement obligations and Bank Products Obligations), (ii) that is sold or
to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 11.12; and

(ii) to release any Credit Party from its obligations under the applicable
Guaranty and Security Documents if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Credit Party from
its obligations under the applicable Guaranty or Security Documents pursuant to
this Section. In each case as specified in this Section, the Administrative
Agent is authorized, at the Borrowers’ expense, to execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the Liens
granted under the applicable Security Documents, or to release such Credit Party
from its obligations under the applicable Guaranty and Security Documents, in
each case in accordance with the terms of the Loan Documents and this Section.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to any member of the Lender Group
for any failure to monitor or maintain any portion of the Collateral.

Section 10.12 Lead Arrangers. Each Lender hereby designates each of SunTrust
Robinson Humphrey, Inc., U.S Bank National Association and BMO Harris Bank N.A.,
as Joint Lead Arrangers and Joint Bookrunners, U.S Bank National Association and
BMO Harris Bank N.A., as Co-Syndication Agents, and Bank of the West, as
Documentation Agent, and agrees that the Joint Lead Arrangers, Joint
Bookrunners, Co-Syndication Agents and Documentation Agent shall have no duties
or obligations under any Loan Documents to any Lender or any Credit Party.

Section 10.13 Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrowers, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Security Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Security Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Majority Lenders shall

 

129



--------------------------------------------------------------------------------

otherwise agree in writing), shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

Section 10.14 Secured Bank Products Obligations. No Bank Products Provider that
obtains the benefits of Section 2.11, the Security Documents or any Collateral
by virtue of the provisions hereof or of any other Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Products Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider.

Section 10.15 Interest Holders. The Administrative Agent may treat each Lender,
or the Person designated in the last notice filed with the Administrative Agent
under this Section 10.15, as the holder of all of the interests of such Lender
in this Agreement and the other Loan Documents, its Loans and the Commitments
until written notice of transfer, signed by such Lender (or the Person
designated in the last notice filed with the Administrative Agent) and by the
Person designated in such written notice of transfer, in form and substance
satisfactory to the Administrative Agent, shall have been filed with the
Administrative Agent.

ARTICLE 11

MISCELLANEOUS

Section 11.1 Notices.

(a) All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when delivered to the telegraph office or sent
out (with receipt confirmed) by telex or telecopy (or to the extent specifically
permitted under Section 11.1(c) only, when sent out by electronic means)
addressed to the party to which such notice is directed at its address
determined as in this Section 11.1. All notices and other communications under
this Agreement shall be given to the parties hereto at the following addresses:

(i) If to any Credit Party, to such Credit Party in care of the Parent at:

Central Garden & Pet Company

1340 Treat Blvd.

Suite 600

Walnut Creek, California 94597

Attn: Treasury Department

Telecopy No.: 925-947-0438

 

130



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Orrick, Herrington & Sutcliffe LLP

The Orrick Building

405 Howard Street

San Francisco, California 94105

Attn: Dolph Hellman, Esq.

Telecopy No.: 415-773-5759

(ii) If to the Administrative Agent, to it at:

SunTrust Bank

303 Peachtree Street

23rd Floor

Atlanta, Georgia 30308

Attn: Asset Manager – Central Garden & Pet Company

Telecopy No.: 404-813-1437

With a copy to (which shall not constitute notice):

Jones Day

1420 Peachtree Street, NE

Suite 800

Atlanta, Georgia 30309

Attn: Aldo LaFiandra, Esq.

Telecopy No: 404-581-8330

(iii) If to the Lenders, to them at the addresses set forth on the signature
pages of this Agreement or in any Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder; and

(iv) If to the Issuing Bank, at the address set forth on the signature pages of
this Agreement.

(b) Any party hereto may change the address to which notices shall be directed
under this Section 11.1 by giving ten (10) days’ prior written notice of such
change to the other parties.

 

131



--------------------------------------------------------------------------------

(c) (i) Notices and other communications to the Lender Group hereunder may be
delivered or furnished by electronic communication (including email and Internet
or intranet websites) pursuant to procedures approved by the Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender
Group member pursuant to Article 2 if such Lender Group member, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (x) notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(y) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the foregoing clause (x) of notification that such
notice or communication is available and identifying the website address
therefor.

(ii) Each of the Credit Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent as determined by a final, nonappealable court of competent
jurisdiction.

(iii) The Platform is provided “as is” and “as available.” Neither of the
Administrative Agent nor any of its officers, directors, employees, agents,
advisors or representatives warrant the accuracy, adequacy, or completeness of
the Platform and each expressly disclaims liability for errors or omissions in
the Platform. No warranty of any kind, express, implied or statutory, including
any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Affiliates of the Administrative Agent in connection with
the Platform.

(iv) Each of the Credit Parties, the Lenders and the Issuing Bank agree that the
Administrative Agent may, but shall not be obligated to, store any electronic
communications received in connection with this Agreement on the Platform in
accordance with the Administrative Agent’s customary document retention
procedures and policies.

 

132



--------------------------------------------------------------------------------

Section 11.2 Expenses; Indemnification.

(a) The Borrowers shall pay:

(i) all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and its Affiliates, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), including,
but not limited to, all out-of-pocket expenses of the Administrative Agent and
its Affiliates in connection with periodic field audits, appraisals, and other
inspections described in Section 6.7, plus out-of-pocket expenses for each field
audit, appraisal, or other inspection of a Credit Party or any Subsidiary of a
Credit Party performed by personnel employed or engaged by the Administrative
Agent and its Affiliates;

(ii) all reasonable and documented out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder; and

(iii) all out-of-pocket costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of counsel) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, which shall be limited, in the case of legal
fees and expenses, to the fees, charges and disbursements of one counsel to the
Administrative Agent and one counsel to the Lenders, taken as a whole, and,
solely in the case of an actual or perceived conflict of interest, one
additional counsel to all affected persons taken as a whole, and, if necessary,
of one local counsel to the Administrative Agent and one local counsel to the
Lenders, taken as a whole, in any relevant material jurisdiction to the
Administrative Agent and Lenders and, solely in the case of an actual or
perceived conflict of interest, one additional local counsel to all affected
persons, taken as a whole).

(b) The Borrowers shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, any Bank Products Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of

 

133



--------------------------------------------------------------------------------

such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee. No Indemnitee shall
be liable for any damages arising from the use by others of any information or
other materials obtained through Syndtrak, Intralinks or any other Internet or
intranet website, except as a result of such Indemnitee’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and non-appealable judgment. The Borrowers shall not, without the prior written
consent of any Indemnitee, effect any settlement of any pending or threatened
proceeding in respect of which such Indemnitee is a party and indemnity has been
sought hereunder by such Indemnitee, unless such settlement includes an
unconditional release of such Indemnitee from all liability on claims that are
the subject matter of such indemnity.

(c) The Borrowers shall pay, and hold the Administrative Agent, the Issuing Bank
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein or any
payments due thereunder, and save the Administrative Agent, the Issuing Bank and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

(d) To the extent that the Borrowers fail to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swing Bank under subsection
(a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swing Bank, as the case may be,
such Lender’s pro rata share (in accordance with its respective Aggregate
Commitment Ratio as of the time that the unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swing Bank in its capacity as such.

(e) To the extent permitted by applicable law, no Indemnitee or Credit Party
shall assert, and each Indemnitee and Credit Party hereby waives, any claim
against any Indemnitee or Credit Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to actual or direct
damages) arising out of, in connection with or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof; provided, however, that nothing herein shall limit or
otherwise impair any indemnification or reimbursement obligations of the Credit
Parties in respect of any third-party claims alleging such special, indirect,
punitive, exemplary or consequential damages.

 

134



--------------------------------------------------------------------------------

(f) All amounts due under this Section shall be payable promptly (and in any
event with five (5) Business Days) after written demand therefor.

Section 11.3 Waivers. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents and the Bank Products Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the Lender Group, or any of them, or the
Majority Lenders in exercising any right shall operate as a waiver of such
right. The Lender Group expressly reserves the right to require strict
compliance with the terms of this Agreement in connection with any funding of a
request for an Advance. In the event the Lenders decide to fund a request for an
Advance at a time when the Borrowers are not in strict compliance with the terms
of this Agreement, such decision by the Lenders shall not be deemed to
constitute an undertaking by the Lenders to fund any further requests for
Advances or preclude the Lenders from exercising any rights available to the
Lenders under the Loan Documents or at law or equity. Any waiver or indulgence
granted by the Lenders or by the Majority Lenders shall not constitute a
modification of this Agreement, except to the extent expressly provided in such
waiver or indulgence, or constitute a course of dealing by the Lenders at
variance with the terms of the Agreement such as to require further notice by
the Lenders of the Lenders’ intent to require strict adherence to the terms of
the Agreement in the future. Any such actions shall not in any way affect the
ability of the Lenders, in their discretion, to exercise any rights available to
them under this Agreement or under any other agreement, whether or not the
Lenders are party, relating to the Borrower.

Section 11.4 Set-Off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, except to the
extent limited by Applicable Law, at any time that an Event of Default exists,
each member of the Lender Group and each subsequent holder of the Obligations is
hereby authorized by the Credit Parties at any time or from time to time,
without notice to the Credit Parties or to any other Person, any such notice
being hereby expressly waived, to set-off and to appropriate and apply any and
all deposits (general or special, time or demand, including, but not limited to,
Indebtedness evidenced by certificates of deposit, in each case whether matured
or unmatured, but not including any amounts held by any member of the Lender
Group or any of its Affiliates in any escrow account) and any other Indebtedness
at any time held or owing by any member of the Lender Group or any such holder
to or for the credit or the account of any Credit Party, against and on account
of the obligations and liabilities of the Credit Parties, to any member of the
Lender Group or any such holder under this Agreement, any Revolving Loan Notes,
any other Loan Document and any Bank Products Documents, including, but not
limited to, all claims of any nature or description arising out of or connected
with this Agreement, any Revolving Loan Notes, any other Loan Document or any
Bank Products Document, irrespective of whether or not (a) the Lender Group
shall have made any demand hereunder or (b) the Lender Group shall have declared
the principal of and interest on the Loans and any Revolving Loan Notes and
other amounts due hereunder to be due and payable as permitted by Section 9.2
and although said obligations and liabilities, or any of them, shall be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of set-off, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
Any sums obtained by any member of the Lender Group or by any subsequent holder
of the Obligations shall be subject to the application of payments provisions of
Article 2.

 

135



--------------------------------------------------------------------------------

Section 11.5 Assignment.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Credit Party
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Affiliates of the
Administrative Agent) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Any Lender (and any Lender that is an Issuing Bank) may assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Loan Commitment and
the Loans at the time owing to it and, if applicable, all or a portion of its
portion of the Letter of Credit Commitment and excluding rights and obligations
with respect to Bank Products Documents); provided that (i) except in the case
of an assignment of the entire remaining amount of the assigning Lender’s
portion of the Revolving Loan Commitment and the Loans at the time owing to it,
the aggregate amount of the portion of the Revolving Loan Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent), shall not be less than $1,000,000, (ii) except in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, any assignment shall require the prior written
consent of the Administrative Agent and, so long as no Event of Default exists,
the Borrower Representative (each such consent not to be unreasonably withheld
or delayed); provided, however, that if the consent of the Borrower
Representative to an assignment or to an Eligible Assignee is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified in this Section), the Borrower Representative shall be
deemed to have given its consent five (5) Business Days after the date notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower Representative
prior to such fifth Business Day, and (iii) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to paragraph (c) of this Section, from and
after the effective date specified in each Assignment and Acceptance, the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering

 

136



--------------------------------------------------------------------------------

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.8(b), 2.9, 11.2(b), 12.3 and 12.5. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the portion of the Revolving Loan
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrowers, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Any Lender may, without the consent of, or notice to, the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Loan
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrowers and the Lender Group shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (iv) in no event shall any
Credit Party or any Affiliate of any Credit Party be a Participant. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, to the extent the
Participant is adversely effected thereby, agree to any amendment, modification
or waiver with respect to any extensions, postponements or delays of the
Maturity Date or the scheduled date of payment of interest or principal or fees
any reduction of principal (without a corresponding payment with respect
thereto), or reduction in the rate of interest (other than a waiver in respect
of application of the Default Rate) or fees due to the Lender hereunder or any
other Loan Documents that adversely affects such Participant. Subject to
paragraph (e) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 2.8(b), 2.9, 11.2(b), 6.19(d) and 12.3
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.8(b) as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.8(b) or Section 12.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to

 

137



--------------------------------------------------------------------------------

such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.8(b) unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.8(b) as though it were a
Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation (i) any pledge or assignment to secure
obligations to a Federal Reserve Bank and (ii) in the case of any Lender that is
a Fund, any pledge or assignment of all or any portion of such Lender’s rights
under this Agreement to any holders of obligations owed, or securities issued,
by such Lender as security for such obligations or securities, or to any trustee
for, or any other representative of, such holders, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 11.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile transmission or by e-mail
transmission of an electronic file in Adobe Corporation’s Portable Document
Format or PDF file shall be deemed an original signature hereto. The foregoing
shall apply to each other Loan Document mutatis mutandis.

Section 11.7 Under Seal; Governing Law. This Agreement and the other Loan
Documents are intended to take effect as sealed instruments and shall be
construed in accordance with and governed by the laws of the State of New York,
without regard to the conflict of laws principles thereof, except to the extent
otherwise provided in the Loan Documents.

Section 11.8 Severability. Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

Section 11.9 Headings. Headings used in this Agreement are for convenience only
and shall not be used in connection with the interpretation of any provision
hereof.

Section 11.10 Source of Funds. Notwithstanding the use by the Lenders of the
Base Rate and the Eurodollar Rate as reference rates for the determination of
interest on the Loans, the Lenders shall be under no obligation to obtain funds
from any particular source in order to charge interest to the Borrowers at
interest rates tied to such reference rates.

 

138



--------------------------------------------------------------------------------

Section 11.11 Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Each Credit Party represents and warrants to the Lender Group that it
has read the provisions of this Section 11.11 and discussed the provisions of
this Section 11.11 and the rest of this Loan Agreement with counsel for such
Credit Party, and such Credit Party acknowledges and agrees that the Lender
Group is expressly relying upon such representations and warranties of such
Credit Party (as well as the other representations and warranties of such Credit
Party set forth in this Agreement and the other Loan Documents) in entering into
this Agreement.

Section 11.12 Amendments and Waivers.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between any Credit Party and the
Administrative Agent or any Lender, shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or of any other Loan Document or consent to any
departure by any Credit Party therefrom shall in any event be effective unless
the same shall be permitted by subsection (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.

(b) No amendment or waiver of any provision of this Agreement or of the other
Loan Documents (other than the Fee Letter), nor consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Borrowers and the Majority Lenders, or the
Borrowers and the Administrative Agent with the consent of the Majority Lenders,
and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
in addition to the consent of the Majority Lenders, no amendment, waiver or
consent shall:

(i) increase the Revolving Loan Commitment of any Lender without the written
consent of such Lender;

(ii) reduce the principal amount of any Loan or Letter of Credit Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby;

(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or Letter of Credit Disbursement or any fees hereunder or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
for the termination or reduction of the Revolving Loan Commitment, without the
written consent of each Lender affected thereby;

 

139



--------------------------------------------------------------------------------

(iv) change Section 2.10 or 2.11 in a manner that would alter the allocation of
payments required thereby, without the written consent of each Lender;

(v) change any of the provisions of this subsection (b) or the definition of
“Majority Lenders” or “Supermajority Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender;

(vi) release of all or substantially all of the Collateral, release all or
substantially all of the value of the Guaranties securing the Obligations, or
contractually subordinate the payment of the Obligations to any other
Indebtedness or the Administrative Agent’s security interest in the Collateral,
in each case without the consent of each Lender; or

(vii) increase the advance rates set forth in, or otherwise change the
definition of “Borrowing Base” (or any component definition thereof) which
increases, or that would have the effect of increasing, borrowing availability
hereunder, without the consent of the Supermajority Lenders (provided that the
exercise by the Administrative Agent of any of its rights hereunder with respect
to Reserves, Eligible Accounts, or Eligible Inventory shall not be deemed to be
such an amendment);

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swing Bank or the Issuing Bank without the prior written consent of
such Person.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Loan Commitment of such Lender may not be increased or
extended, and amounts payable to such Lender hereunder may not be permanently
reduced, without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such
Lender). Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Article 12 and Section 11.2), such Lender shall have no other
commitment or other obligation hereunder and such Lender shall have been paid in
full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement. Any amendment, modification, waiver, consent,
termination or release of any Bank Products Documents may be effected by the
parties thereto without the consent of the Lender Group.

 

140



--------------------------------------------------------------------------------

(c) Each Lender grants to the Administrative Agent the right to purchase all
(but not less than all) of such Lender’s portion of the Revolving Loan
Commitment, the Letter of Credit Commitment, the Loans and Letter of Credit
Obligations owing to it and any Revolving Loan Notes held by it and all of its
rights and obligations hereunder and under the other Loan Documents at a price
equal to the outstanding principal amount of the Loans payable to such Lender
plus any accrued but unpaid interest on such Loans and accrued but unpaid Unused
Line Fee and letter of credit fees owing to such Lender plus the amount
necessary to cash collateralize any Letters of Credit issued by such Lender,
which right may be exercised by the Administrative Agent if such Lender for
whatever reason fails to execute and deliver any amendment, waiver or consent
which requires the written consent of all of the Lenders and to which the
Majority Lenders, the Administrative Agent and the Borrowers have agreed, within
five (5) Business Days of the date the execution version thereof was delivered
to such Lender. Each Lender agrees that if the Administrative Agent exercises
its option hereunder, it shall promptly (but, in any event, within three
(3) Business Days) execute and deliver an Assignment and Acceptance and other
agreements and documentation necessary to effectuate such assignment. The
Administrative Agent may assign its purchase rights hereunder to any assignee if
such assignment complies with the requirements of Section 11.5(b).

(d) If any fees are paid to the Lenders as consideration for amendments, waivers
or consents with respect to this Agreement, at Administrative Agent’s election,
such fees may be paid only to those Lenders that agree to such amendments,
waivers or consents within the time specified for submission thereof.

(e) Notwithstanding any other provisions of this Agreement to the contrary, the
Borrowers may, by written notice to the Administrative Agent from time to time,
make one or more offers to all Lenders to make one or more Permitted Amendments
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrowers. Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendments and (ii) the date on
which responses from the applicable Lenders in respect of such Permitted
Amendment are required to be received (which shall not be less than three
(3) Business Days after the date of such notice). Only those Lenders that
consent to such Permitted Amendment (the “Accepting Lenders”) will have the
maturity of their applicable Loans and Commitments extended and be entitled to
receive any increase in the Applicable Margin and any fees (including prepayment
premiums or fees), in each case, as provided therein (and notwithstanding any
provision of Section 11.12 or of Section 2.10); provided, that, until the
Maturity Date, the Loans and Commitments of the Accepting Lenders shall be on
the same terms (other than with respect to the maturity thereof and upfront fees
payable in connection therewith) as the existing Loans. The Borrowers and each
Accepting Lender shall execute and deliver to the Administrative Agent such
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
For the avoidance of doubt, the repayment in full of all Loans and other amounts
owing to each of the non-Accepting Lenders on the Maturity Date and the
treatment of such Loans pursuant to Section 2.10 and 2.11 shall not be affected
by the terms of any Permitted Amendment. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Permitted Amendment.
Notwithstanding any provisions of Section 11.12, each of the parties hereto
hereby agrees that, upon the effectiveness of any Permitted Amendment, this
Agreement shall be deemed amended, as may be necessary or appropriate, in

 

141



--------------------------------------------------------------------------------

the reasonable opinion of the Administrative Agent, to effect the terms and
provisions of the Permitted Amendment with respect to the Loans and Commitments
of the Accepting Lenders (including any amendments necessary to treat the Loans
and Commitments of the Accepting Lenders in a manner consistent with the other
Loans and Commitments under this Agreement). Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 11.12(e) unless
the Administrative Agent shall have consented thereto and, to the extent so
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions and other organizational authorizations and
officer’s certificates as may be requested by the Administrative Agent.

Section 11.13 Other Relationships. No relationship created hereunder or under
any other Loan Document shall in any way affect the ability of any member of the
Lender Group to enter into or maintain business relationships with the
Borrowers, or any of its Affiliates, beyond the relationships specifically
contemplated by this Agreement and the other Loan Documents.

Section 11.14 Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

Section 11.15 Disclosure. The Administrative Agent, with the consent of the
Borrowers, shall have the right to issue press releases regarding the making of
the Loans and issuance of Letters of Credit and the Revolving Loan Commitment to
the Borrowers pursuant to the terms of this Agreement.

Section 11.16 Replacement of Lender. In the event that a Replacement Event
occurs and is continuing with respect to any Lender, the Borrowers may designate
another financial institution (such financial institution being herein called a
“Replacement Lender”) reasonably acceptable to the Administrative Agent, and
which is not a Borrower or an Affiliate of a Borrower, to assume such Lender’s
Revolving Loan Commitment hereunder, to purchase the Loans and participations of
such Lender and such Lender’s rights hereunder and (if such Lender is the
Issuing Bank) to issue Letters of Credit in substitution for all outstanding
Letters of Credit issued by such Lender, without recourse to or representation
or warranty by, or expense to, such Lender for a purchase price equal to the
outstanding principal amount of the Loans payable to such Lender plus any
accrued but unpaid interest on such Loans and accrued but unpaid commitment fees
and letter of credit fees owing to such Lender plus amounts necessary to cash
collateralize any Letters of Credit issued by such Lender, and upon such
assumption, purchase and substitution, and subject to the execution and delivery
to the Administrative Agent by the Replacement Lender of documentation
reasonably satisfactory to the Administrative Agent (pursuant to which such
Replacement Lender shall assume the obligations of such original Lender under
this Agreement), the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder and such Lender shall no longer be a party
hereto or have any rights hereunder provided that the obligations of the
Borrowers to indemnify such Lender with respect to any event occurring or
obligations arising before such replacement shall survive such replacement. The
Administrative Agent is hereby irrevocably appointed as attorney-in-fact to
execute any such documentation on behalf of any Replacement Lender if such
Replacement Lender fails to execute same within five (5) Business Days after
being presented with such documentation. “Replacement Event” shall mean, with
respect to any Lender, (a) the

 

142



--------------------------------------------------------------------------------

commencement of or the taking of possession by, a receiver, custodian,
conservator, trustee or liquidator of such Lender, or the declaration by the
appropriate regulatory authority that such Lender is insolvent; (b) the making
of any claim by any Lender under Section 2.8(b), 12.2, 12.3 or 12.5, unless the
changing of the lending office by such Lender would obviate the need of such
Lender to make future claims under such Sections; (c) such Lender’s becoming a
Defaulting Lender; or (d) such Lender refuses to consent to a proposed
amendment, modification, waiver or other action requiring consent of the holders
of 100% of the Revolving Loan Commitment or 100% of the affected Lenders under
Section 11.12 that is consented to by the Majority Lenders prior to the
replacement of any such Lenders in connection therewith.

Section 11.17 Confidentiality; Material Non-Public Information; Publicity.

(a) No member of the Lender Group shall disclose any material non-public
confidential information (“MNPI”) regarding the Credit Parties to any other
Person without the consent of the Borrowers (which consent shall not be
unreasonably withheld or delayed), other than (i) to such member of the Lender
Group’s Affiliates and their officers, directors, employees, agents and
advisors, to other members of the Lender Group and, as contemplated by
Section 11.5, to actual or prospective assignees and participants, and then only
on a confidential basis, (ii) as required by any law, rule or regulation or
judicial process, (iii) to any rating agency when required by it, provided,
that, prior to any such disclosure, such rating agency shall be advised of the
confidential nature of the information relating to the Credit Parties received
by it from such member of the Lender Group, (iv) as requested or required by any
state, Federal or foreign authority or examiner regulating banks or banking, and
(v) in connection with the exercise of any remedy hereunder or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder.

(b) The Credit Parties hereby agree that if either they, any parent company or
any Subsidiary of the Credit Parties has publicly traded equity or debt
securities in the U.S., they shall (and shall cause such parent company or
Subsidiary, as the case may be, to) (i) identify in writing, and (ii) to the
extent reasonably practicable, clearly and conspicuously mark all reports,
notices, communications and other information or materials provided or delivered
by, or on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) that contain only information that is publicly available or that is
not material for purposes of U.S. federal and state securities laws as “PUBLIC”.
The Credit Parties agree that by identifying such Borrower Materials as “PUBLIC”
or publicly filing such Borrower Materials with the Securities and Exchange
Commission, then Administrative Agent, the Lenders, the Issuing Bank, and the
Swing Bank shall be entitled to treat such Borrower Materials as not containing
any MNPI for purposes of U.S. federal and state securities laws. The Credit
Parties further represent, warrant, acknowledge and agree that the following
documents and materials shall be deemed to be PUBLIC, whether or not so marked,
and do not contain any MNPI: (A) the Loan Documents, including the schedules and
exhibits attached thereto, (B) administrative materials of a customary nature
prepared by the Credit Parties or Administrative Agent (including, Request for
Advance, Notices of Conversion/Continuation, Request for Issuance of Letter of
Credit, Swing Loan requests and any similar requests or notices), and
(C) information which has been filed by the Credit Parties with the Securities
and Exchange Commission or publicly disclosed by the Credit Parties. Before
distribution of any Borrower Materials, the Credit Parties agree to execute and
deliver to Administrative Agent a letter authorizing distribution of the
evaluation materials to prospective Lenders and their employees willing to
receive MNPI, and a separate letter authorizing distribution of evaluation
materials that do not contain MNPI and represent that no MNPI is contained
therein.

 

143



--------------------------------------------------------------------------------

(c) The Administrative Agent and the Lenders shall be permitted to use
information related to the transactions contemplated by this Agreement in
connection with marketing, press releases or other transactional announcements
or updates provided to investor or trade publications, including, but not
limited to, the placement of “tombstone” advertisements in publications of their
choice at their own expense.

Section 11.18 Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by any Borrower or any other Credit Party, or the
transfer to the Lender Group of any property, should for any reason subsequently
be declared to be void or voidable under any state or Federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences or other voidable or recoverable payments of
money or transfers of property (collectively, a “Voidable Transfer”), and if the
Lender Group, or any of them, is required to repay or restore, in whole or in
part, any such Voidable Transfer, or elects to do so upon the reasonable advice
of its counsel, then, as to any such Voidable Transfer, or the amount thereof
that the Lender Group, or any of them, is required or elects to repay or
restore, and as to all reasonable costs, expenses and attorneys fees of the
Lender Group related thereto, the liability of such Borrower or such other
Credit Party, as applicable, automatically shall be revived, reinstated and
restored and shall exist as though such Voidable Transfer had never been made.

Section 11.19 Dealings with Multiple Borrowers.

(a) All Obligations shall be joint and several Obligations of the Borrowers. The
Administrative Agent and the Lenders shall have the right to deal with any
Authorized Signatory of the Borrower Representative or any other Borrower with
regard to all matters concerning the rights and obligations of any member of the
Lender Group hereunder and pursuant to Applicable Law with regard to the
transactions contemplated under the Loan Documents. All actions or inactions of
the Authorized Signatories of the Borrower Representative or any other Borrower
with regard to the transactions contemplated under the Loan Documents shall be
deemed with full authority and binding upon all Borrowers.

(b) Each Borrower hereby appoints the Borrower Representative as its true and
lawful attorney-in-fact, with full right and power, for purposes of exercising
all rights of such Person hereunder and under applicable law with regard to the
transactions contemplated under the Loan Documents. The provisions of this
Section 11.19 and the Lender Group’s reliance thereon are material inducements
to the agreement of the Lender Group to enter into this Agreement and to
consummate the transactions contemplated hereby.

(c) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations (other than any Excluded Hedge Obligation
with respect to such Borrower). To the extent that any of the Borrowers shall
fail to make any payment or performance with respect to any of the Obligations,
then the other Borrowers will do so, when and as due.

 

144



--------------------------------------------------------------------------------

(d) Each of the Borrowers is accepting joint and several liability to the extent
set forth above herein in consideration of the financial accommodation to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each the other applicable Borrowers and in
consideration of the undertakings of each of the other applicable Borrowers to
accept joint and several liability for the obligations of each of them.

(e) Except as otherwise expressly provided herein and subject to the terms of
this Agreement and the other Loan Documents, (i) each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of any Loan made
or issuance of any Letter of Credit under this Agreement, notice of occurrence
of any Event of Default, or of any demand for any payment under this Agreement
or any other Loan Document, notice of any action at any time taken or omitted by
any Lender Group member under or in respect of any of the Obligations, any
requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Agreement and the other Loan
Documents, and (ii) each Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by any Lender Group member at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by any Lender Group member in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of the Obligations or in
part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower.

(f) The provisions of this Section 11.19 are made for the benefit of the Lender
Group members and their respective successors and assigns, and such Persons
shall not be required to marshal any of their respective claims, exercise their
respective rights against any of the other Borrowers or any other Credit Party,
exhaust their respective remedies against any of the other Borrowers or any
other Credit Party, resort to any other source or means of obtaining payment of
any of the Obligations, or elect any other remedy. If any payment made on the
Obligations is rescinded or must be returned by any Lender Group member upon the
insolvency, bankruptcy or reorganization of any of the Borrowers or any other
Credit Party, or otherwise, the provisions of this Section 11.19 will forthwith
be reinstated in effect, as though such payment had not been made.

(g) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, to the extent the joint obligations of a Borrower
or any other Credit Party shall be adjudicated to be invalid or unenforceable
for any reason (including, without limitation, because of any applicable state
or federal law relating to fraudulent conveyances or transfers) then the
obligations of each Borrower and each other Credit Party hereunder shall be
limited to the maximum amount that is permissible under applicable law (whether
federal or state and including, without limitation, the Bankruptcy Code), after
taking into account, among other things, such Borrower’s and such Credit Party’s
right of contribution and indemnification from each other Borrower or other
Credit Party under applicable law.

 

145



--------------------------------------------------------------------------------

(h) Pursuant to Section 6.20 of this Agreement, any new Domestic Subsidiary of a
Borrower may be required to enter into this Agreement as a Borrower by executing
and delivering to the Administrative Agent a Joinder Supplement. Upon the
execution and delivery of a Joinder Supplement by such new Subsidiary, such new
Subsidiary shall become a Borrower and Credit Party hereunder with the same
force and effect as if originally named as a Borrower or Credit Party herein.
The execution and delivery of any Joinder Supplement (or any joinder to any
other applicable Loan Document) adding an additional Borrower as a party to this
Agreement (or any other applicable Loan Document) shall not require the consent
of any other party hereto. The rights and obligations of each party hereunder
shall remain in full force and effect notwithstanding the addition of any new
Borrower hereunder.

Section 11.20 Contribution Obligations.

(a) If any Credit Party makes a payment of any Obligations (other than amounts
for which such Credit Party is primarily liable) (a “Guarantor Payment”) that,
taking into account all other Guarantor Payments previously or concurrently made
by any other Credit Party, exceeds the amount that such Credit Party would
otherwise have paid if each Credit Party had paid the aggregate obligations
satisfied by such Guarantor Payments in the same proportion that such Credit
Party’s allocable amount bore to the total allocable amounts of all Credit
Parties, then such Credit Party shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Credit Party
for the amount of such excess, ratably based on their respective allocable
amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Credit Party shall be the maximum amount that could then be
recovered from such Credit Party under this Agreement without rendering such
payment voidable under section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.

(b) Each Credit Party hereby subordinates any claims, including any right of
payment, subrogation, contribution (including rights of contribution pursuant to
Section 11.20(a)) and indemnity, that it may have from or against any other
Credit Party, and any successor or assign of any other Credit Party, including
any trustee, receiver or debtor-in-possession, howsoever arising, due or owing
or whether heretofore, now or hereafter existing, to the prior payment in full
of all of the Obligations in cash and termination of all Commitments; provided,
unless an Event of Default shall then exist, the foregoing shall not prevent or
prohibit the repayment of intercompany accounts and loans among the Credit
Parties in the ordinary course of business.

(c) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, to the extent the joint obligations of any Credit
Party shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or Federal law
relating to fraudulent conveyances or transfers) then the obligations of each
Credit Party hereunder shall be limited to the maximum amount that is
permissible under applicable law (whether Federal or state and including,
without limitation, the Bankruptcy Code), after taking into account, among other
things, such Credit Party’s right of contribution and indemnification from each
other Credit Party under this Agreement or applicable law.

 

146



--------------------------------------------------------------------------------

(d) The provisions of this Section 11.20 are made for the benefit of the Lenders
and their respective successors and permitted assigns, and may be enforced by
any such Person from time to time against any of the Credit Parties as often as
occasion therefor may arise and without requirement on the part of any Lender
first to marshal any of its claims or to exercise any of its rights against any
of the other Credit Parties or to exhaust any remedies available to it against
any of the other Credit Parties or to resort to any other source or means of
obtaining payment of any of the Obligations or to elect any other remedy. The
provisions of this Section 11.20 shall remain in effect until the payment in
full of all of the Obligations in cash and termination of all Commitments. If at
any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by any
Lender upon the insolvency, bankruptcy or reorganization of any of the Credit
Parties, or otherwise, the provisions of this Section 11.19 will forthwith be
reinstated in effect, as though such payment had not been made.

Section 11.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Credit Party acknowledges and agrees that: (a) (i) the arranging
and other services regarding this Agreement provided by the Lender Group members
are arm’s-length commercial transactions between such Credit Party and its
Affiliates, on the one hand, and the Lender Group members, on the other hand,
(ii) such Credit Party has consulted its own legal, accounting, regulatory, and
tax advisors to the extent it has deemed appropriate, and (iii) such Credit
Party is capable of evaluating, and understands and accepts, the terms, risks,
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) each of the Lender Group members is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent, or
fiduciary for any Credit Party or any of its Affiliates, or any other Person and
(B) no Lender Group member has any obligation to any Credit Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) each of the Lender Group members and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Credit Party and its Affiliates, and no Lender Group member has
any obligation to disclose any of such interests to such Credit Party or its
Affiliates. To the fullest extent permitted by law, each Credit Party hereby
waives and releases any claims that it may have against each of the Lender Group
members with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

Section 11.22 Survival. The provisions of Sections 11.2, Article 10 and Article
12 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 11.23 Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Credit Party hereunder
in the currency expressed to be payable herein (the “specified currency “) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent

 

147



--------------------------------------------------------------------------------

could purchase the specified currency with such other currency at the
Administrative Agent’s main office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Credit Party in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Credit Party agrees, to the fullest extent
that it may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or the Administrative Agent, as the case
may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Administrative
Agent, as the case may be, in the specified currency and (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 2.10, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to such
Credit Party.

Section 11.24 Qualified ECP Keepwell. Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party to honor all of such Credit Party’s obligations under its
Guaranty hereunder in respect of Hedge Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 11.24 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 11.24 or otherwise under its Guaranty
hereunder, as it relates to such other Credit Party, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 11.24 shall remain in full force and effect until termination of all
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations and Bank Products Obligations) and the expiration or
termination of all Letters of Credit (other than any Letter of Credit for which
the Letter of Credit Obligations have been Cash Collateralized or as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Bank shall have been made). Each Qualified ECP Guarantor intends that
this Section 11.24 constitute, and this Section 11.24 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Section 11.25 Designated Senior Debt. Each party acknowledges and agrees that
the Indebtedness under the Loan Documents is “Designated Senior Debt” (or any
similar term) under, and as defined in, each of the Senior Subordinated Note
Indenture, any refinancing thereof, any other indenture and any other
Indebtedness which is subordinated to the Obligations.

Section 11.26 Location of Closing. The Agent and each Lender Group member
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement to the Administrative Agent, c/o Jones
Day, 222 East 41st Street, New York, New York 10017. Each Credit Party
acknowledges and agrees that it has delivered,

 

148



--------------------------------------------------------------------------------

with the intent to be bound, its executed counterparts of this Agreement and
each other Loan Document, together with all other documents, instruments,
opinions, certificates and other items required under Section 3.1, to the
Administrative Agent, c/o Jones Day, 222 East 41st Street, New York, New York
10017. All parties agree that the closing of the transactions contemplated by
this Agreement has occurred in New York.

ARTICLE 12

YIELD PROTECTION

Section 12.1 Interest Rate Basis Determination. Notwithstanding anything
contained herein which may be construed to the contrary, if with respect to any
proposed Eurodollar Advance for any Interest Period, the Administrative Agent
determines that deposits in U.S. Dollars (in the applicable amount) are not
being offered to leading banks in the London interbank market for such Interest
Period, the Administrative Agent shall forthwith give notice thereof to the
Borrowers and the Lenders, whereupon until the Administrative Agent notifies the
Borrowers that the circumstances giving rise to such situation no longer exist,
the obligations of the Lenders to make Eurodollar Advances shall be suspended.

Section 12.2 Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain, or fund its Eurodollar Advances,
such Lender shall so notify the Administrative Agent, and the Administrative
Agent shall forthwith give notice thereof to the other Lenders and the
Borrowers. Before giving any notice to the Administrative Agent pursuant to this
Section 12.2, such Lender shall designate a different lending office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. Upon
receipt of such notice, notwithstanding anything contained in Article 2, the
Borrowers shall repay in full the then outstanding principal amount of each
affected Eurodollar Advance of such Lender, together with accrued interest
thereon, either (a) on the last day of the then current Interest Period
applicable to such Advance if such Lender may lawfully continue to maintain and
fund such Advance to such day or (b) immediately if such Lender may not lawfully
continue to fund and maintain such Advance to such day. Concurrently with
repaying each affected Eurodollar Advance of such Lender, notwithstanding
anything contained in Article 2, the Borrowers shall borrow a Base Rate Advance
from such Lender, and such Lender shall make such Advance in an amount such that
the outstanding principal amount of the Revolving Loans held by such Lender
shall equal the outstanding principal amount of such Revolving Loans immediately
prior to such repayment.

Section 12.3 Increased Costs.

(a) If any Change in Law:

(i) Shall subject any Lender to any tax, duty, or other charge with respect to
its obligation to make Eurodollar Advances, or shall change the basis of
taxation of payments to any Lender of the principal of or interest on its
Eurodollar Advances or in respect of any other amounts due under this Agreement
in respect of its Eurodollar Advances or its obligation to make Eurodollar
Advances (except for changes in the rate of tax on the overall net income of
such Lender);

 

149



--------------------------------------------------------------------------------

(ii) Shall impose, modify, or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System,
but excluding any included in an applicable Eurodollar Reserve Percentage),
special deposit, assessment, or other requirement or condition against assets
of, deposits (other than as described in Section 12.5) with or for the account
of, or commitments or credit extended by any Lender, or shall impose on any
Lender or the eurodollar interbank borrowing market any other condition
affecting its obligation to make such Eurodollar Advances or its Eurodollar
Advances; and the result of any of the foregoing is to increase the cost to such
Lender of making or maintaining any such Eurodollar Advances or to reduce the
amount of any sum received or receivable by the Lender under this Agreement or
under any Revolving Loan Notes with respect thereto, and such increase is not
given effect in the determination of the Eurodollar Rate;

(iii) Shall subject the Issuing Bank or any Lender to any tax, duty or other
charge with respect to the obligation to issue Letters of Credit, maintain
Letters of Credit or participate in Letters of Credit, or shall change the basis
of taxation of payments to the Issuing Bank or any Lender in respect of amounts
drawn under Letters of Credit or in respect of any other amounts due under this
Agreement in respect of Letters of Credit or the obligation of the Issuing Bank
to issue Letters of Credit or maintain Letters of Credit or the obligation of
the Lenders to participate in Letters of Credit (except for changes in the rate
of tax on the overall net income of the Issuing Bank or any Lender); or

(iv) Shall impose, modify, or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, assessment, or other requirement or condition against
assets of, deposits (other than as described in Section 12.5) with or for the
account of, or commitments or credit extended by the Issuing Bank, or shall
impose on the Issuing Bank or any Lender any other condition affecting the
obligation to issue Letters of Credit, maintain Letters of Credit or participate
in Letters of Credit; and the result of any of the foregoing is to increase the
cost to the Issuing Bank or any Lender of issuing, maintaining or participating
in any such Letters of Credit or to reduce the amount of any sum received or
receivable by the Issuing Bank or any Lender under this Agreement with respect
thereto,

then promptly upon demand, which demand shall be accompanied by the certificate
described in Section 12.3(b), by such Lender or Issuing Bank, the Borrowers
agree to pay, without duplication of amounts due under Section 2.8(b), to such
Lender or Issuing Bank such additional amount or amounts as will compensate such
Lender or Issuing Bank for such increased costs. Each Lender or Issuing Bank
will promptly notify the Borrowers and the Administrative Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Lender or the Issuing Bank to compensation pursuant to this Section 12.3 and
will designate a different lending office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Lender or the Issuing Bank, be otherwise disadvantageous to
such Lender or the Issuing Bank.

 

150



--------------------------------------------------------------------------------

(b) A certificate of any Lender or the Issuing Bank claiming compensation under
this Section 12.3 and setting forth the additional amount or amounts to be paid
to it hereunder and calculations therefor shall be conclusive in the absence of
manifest error. In determining such amount, such Lender or the Issuing Bank may
use any reasonable averaging and attribution methods. If any Lender demands
compensation under this Section 12.3, the Borrowers may at any time, upon at
least three (3) Business Days prior notice to such Lender, prepay in full the
then outstanding affected Eurodollar Advances of such Lender, together with
accrued interest thereon to the date of prepayment, along with any reimbursement
required under Section 2.9. Concurrently with prepaying any such Eurodollar
Advances, the Borrowers shall borrow a Base Rate Advance, or a Eurodollar
Advance not so affected, from such Lender, and such Lender shall make such
Advance in an amount such that the outstanding principal amount of the Revolving
Loans held by such Lender shall equal the outstanding principal amount of such
Revolving Loans immediately prior to such prepayment.

(c) The Issuing Bank and each Lender shall endeavor to notify the Borrowers of
any event occurring after the date of this Agreement entitling the Issuing Bank
or such Lender, as the case may be, to compensation under this Section 12.3
within one hundred eighty (180) days after the Issuing Bank or such Lender, as
the case may be, obtains actual knowledge thereof; provided that if the Issuing
Bank or such Lender, as the case may be, fails to give such notice within one
hundred eighty (180) days after it obtains actual knowledge of such an event,
the Issuing Bank or such Lender, as the case may be, shall, with respect to
compensation payable pursuant to this Section 12.3 in respect of any costs
resulting from such event, only be entitled to payment under this Section 12.3
for costs incurred from and after the date one hundred eighty (180) days prior
to the date that the Issuing Bank or such Lender, as the case may be, gives such
notice.

Section 12.4 Effect On Other Advances. If notice has been given pursuant to
Sections 12.1, 12.2 or 12.3 suspending the obligation of any Lender to make any,
or requiring Eurodollar Advances of any Lender to be repaid or prepaid, then,
unless and until such Lender (or, in the case of Section 12.1, the
Administrative Agent) notifies the Borrowers that the circumstances giving rise
to such repayment no longer apply, all Advances which would otherwise be made by
such Lender as to the Eurodollar Advances affected shall, at the option of the
Borrowers, be made instead as Base Rate Advances.

Section 12.5 Capital Adequacy. If any Lender or Issuing Bank (or any Affiliate
of the foregoing) shall have reasonably determined that a Change in Law has or
would have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s (or any Affiliate of the foregoing) capital as a consequence of such
Lender’s or Issuing Bank’s portion of the Revolving Loan Commitment or
obligations hereunder to a level below that which it could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Bank’s
(or any Affiliate of the foregoing) policies with respect to capital adequacy
immediately before such Change in Law and assuming that such Lender’s or Issuing
Bank’s (or any Affiliate of the foregoing) capital was fully utilized prior to
such adoption, change or compliance), then, promptly upon demand, which demand
shall be accompanied by the certificate described in the last sentence of this
Section 12.5, by such Lender or Issuing Bank, the Borrowers shall immediately
pay to such Lender or Issuing Bank such additional amounts as shall be
sufficient to compensate such Lender or Issuing Bank for any such reduction
actually suffered; provided,

 

151



--------------------------------------------------------------------------------

however, that there shall be no duplication of amounts paid to a Lender pursuant
to this sentence and Section 12.3. A certificate of such Lender or Issuing Bank
setting forth the amount to be paid to such Lender or Issuing Bank by the
Borrowers as a result of any event referred to in this paragraph shall, absent
manifest error, be conclusive. The Issuing Bank and each Lender shall endeavor
to notify the Borrowers of any event occurring after the date of this Agreement
entitling the Issuing Bank or such Lender, as the case may be, to compensation
under this Section 12.5 within one hundred eighty (180) days after the Issuing
Bank or such Lender, as the case may be, obtains actual knowledge thereof;
provided that if the Issuing Bank or such Lender, as the case may be, fails to
give such notice within one hundred eighty (180) days after it obtains actual
knowledge of such an event, the Issuing Bank or such Lender, as the case may be,
shall, with respect to compensation payable pursuant to this Section 12.5 in
respect of any costs resulting from such event, only be entitled to payment
under this Section 12.5 for costs incurred from and after the date one hundred
eighty (180) days prior to the date that the Issuing Bank or such Lender, as the
case may be, gives such notice.

ARTICLE 13

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

Section 13.1 Jurisdiction and Service of Process. FOR PURPOSES OF ANY LEGAL
ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS DOCUMENT, EACH
CREDIT PARTY HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE
FEDERAL AND STATE COURTS SITTING IN THE STATE OF NEW YORK AND HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS, THE
BORROWERS, OR SUCH OTHER PERSON AS SUCH CREDIT PARTY SHALL DESIGNATE HEREAFTER
BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT. THE CONSENT TO JURISDICTION
HEREIN SHALL NOT BE EXCLUSIVE. THE LENDER GROUP SHALL FOR ALL PURPOSES
AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH
DESIGNEE OF EACH CREDIT PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON
BEHALF OF SUCH CREDIT PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS,
WHICH SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH CREDIT PARTY
SERVED WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO SUCH CREDIT
PARTY; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO
BE MADE WHEN PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER MAILING BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED AGENT. EACH CREDIT
PARTY FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL TO
SUCH CREDIT PARTY AT THE ADDRESS SET FORTH ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE THREE (3) BUSINESS DAYS AFTER SUCH MAILING. IN THE EVENT THAT, FOR ANY
REASON, SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF EACH
CREDIT PARTY TO RECEIVE SERVICE OF PROCESS, EACH CREDIT PARTY SHALL SERVE AND
ADVISE THE ADMINISTRATIVE AGENT

 

152



--------------------------------------------------------------------------------

THEREOF SO THAT AT ALL TIMES EACH CREDIT PARTY WILL MAINTAIN AN AGENT TO RECEIVE
SERVICE OF PROCESS ON BEHALF OF SUCH CREDIT PARTY WITH RESPECT TO THIS
AGREEMENT, ALL OTHER LOAN DOCUMENTS AND THE BANK PRODUCTS DOCUMENTS. IN THE
EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE
MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY
LAW.

Section 13.2 Consent to Venue. EACH CREDIT PARTY AND EACH MEMBER OF THE LENDER
GROUP HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR
THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS
DOCUMENT BROUGHT IN THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK
COUNTY, NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT,
ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 13.3 Waiver of Jury Trial. EACH CREDIT PARTY AND EACH MEMBER OF THE
LENDER GROUP TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVES, AND OTHERWISE
AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY CREDIT PARTY, ANY MEMBER OF
THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS
TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS, THE BANK PRODUCTS DOCUMENTS AND THE RELATIONS AMONG
THE PARTIES LISTED IN THIS ARTICLE 13.

Section 13.4 JUDICIAL REFERENCE. IF, NOTWITHSTANDING SECTION 11.7 OR THIS
ARTICLE 13, ANY ACTION, LITIGATION OR PROCEEDING RELATING TO ANY OBLIGATIONS OR
LOAN DOCUMENTS IS FILED IN A COURT SITTING IN OR APPLYING THE LAWS OF
CALIFORNIA, THE COURT SHALL, AND IS HEREBY DIRECTED TO, MAKE A GENERAL REFERENCE
PURSUANT TO CAL. CIV. PROC. CODE §638 TO A REFEREE (WHO SHALL BE AN ACTIVE OR
RETIRED JUDGE) TO HEAR AND DETERMINE ALL ISSUES IN SUCH CASE (WHETHER FACT OR
LAW) AND TO REPORT A STATEMENT OF DECISION. NOTHING IN THIS SECTION SHALL LIMIT
ANY RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER GROUP MEMBER TO
EXERCISE SELF-HELP REMEDIES, SUCH AS SETOFF, FORECLOSURE OR SALE OF ANY
COLLATERAL, OR TO OBTAIN PROVISIONAL OR ANCILLARY REMEDIES FROM A COURT OF
COMPETENT JURISDICTION BEFORE, DURING OR AFTER ANY JUDICIAL REFERENCE. THE
EXERCISE OF A REMEDY DOES NOT WAIVE THE RIGHT OF ANY PARTY TO RESORT TO JUDICIAL
REFERENCE.

[Signatures on following pages.]

 

153



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers as of the day and year first above
written.

BORROWERS:

 

CENTRAL GARDEN & PET COMPANY

PENNINGTON SEED, INC.

GULFSTREAM HOME & GARDEN, INC.

KAYTEE PRODUCTS INCORPORATED

FOUR PAWS PRODUCTS, LTD.

NEW ENGLAND POTTERY, LLC

MATSON, LLC

ALL-GLASS AQUARIUM CO., INC.

By:   /s/ Lori A. Varlas  

Name: Lori A. Varlas

Title: Chief Financial Officer

 

PETS INTERNATIONAL, LTD.

T.F.H. PUBLICATIONS, INC.

B2E BIOTECH, LLC

B2E CORPORATION

GRO TEC, INC.

WELLMARK INTERNATIONAL

FARNAM COMPANIES, INC.

By:   /s/ Lori A. Varlas  

Name: Lori A. Varlas

Title: Assistant Secretary

 

[CENTRAL GARDEN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     SUNTRUST BANK, as the Administrative Agent, the
Issuing Bank, the Swing Bank, and a Lender     By:   /s/ W. Sykstus       Name:
William Sykstus       Title: Director

 

[CENTRAL GARDEN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender By:   /s/ Jeffrey A. Kessler  

Name: Jeffrey A. Kessler

Title: Vice President

 

[CENTRAL GARDEN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:   /s/ Rebecca L. Bruch  

Name: Rebecca L. Bruch

Title: Vice President

 

[CENTRAL GARDEN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Bank of the West, as a Lender By:   /s/ Joel Harvill  

Name: Joel Harvill

Title: Vice President

 

[CENTRAL GARDEN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Gregory A. Jones  

Name: Gregory A. Jones

Title: Senior Vice President

 

[CENTRAL GARDEN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CoBank, ACB, as a Lender By:   /s/ Michael Tousignant  

Name: Micharl Tousignant

Title: Vice President

 

[CENTRAL GARDEN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DUETSCHE BANK AG NEW YORK BRANCH,
as a Lender By:   /s/ Peter Cucchiara  

Name: Peter Cucchiara

Title: Vice President

 

By:   /s/ Kirk L. Tashjian  

Name: Kirk L. Tashjian

Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ADMINISTRATIVE QUESTIONNAIRE

Borrowers’ Information

 

Borrowers:    Central Garden & Pet Company and certain of its Subsidiaries
Amount and Facility:    $390,000,000 Revolving Loan Agreement Date:    December
5, 2013 Borrower Representative        Central Garden & Pet Company Tax ID#:   
 

Participant Information

 

Institution:         (As it will appear in documents and subsequent
announcements) Institution Tax ID#:      Is institution a foreign entity?   

¨       Yes. Please include the applicable W-8 BEN, W-8 ECI or W-9 withholding
form for your entity.

  

¨       Not Applicable

 

    

Credit Contact

       

Admin/Operations Contact

Primary Contact:   

 

     

 

Title:   

 

     

 

Street Address:   

 

     

 

City/State/Zip:   

 

     

 

Telephone Number:       

 

     

 

Fax Number:   

 

     

 

E-mail Address:   

 

     

 

    

Compliance Contact

       

Letter of Credit Contact

Primary Contact:   

 

     

 

Title:   

 

     

 

Street Address:   

 

     

 

City/State/Zip:   

 

     

 

Telephone Number:   

 

     

 

Fax Number:   

 

     

 

E-mail Address:   

 

     

 



--------------------------------------------------------------------------------

Wire Routing Instructions

 

Bank Name:

 

 

ABA Number:

 

 

City/State:

 

 

Account Name (OBI):  

 

 

Account Number:

 

 

Beneficiary (BNF)

 

 

Ref:

 

 

Administrative Agent Information

 

Operations

       

Wire Instructions

Primary Contact:  

 

      Bank:    SunTrust Bank Telephone Number:    

 

      City/State    Atlanta, Georgia Fax Number:  

 

      ABA #:    061000104 Address:             

 

      Credit:   

 

 

 

      Account #:     

 

 

 

      Attention:   

 

 

 

      Reference:    Central Garden & Pet Company E-mail Address:  

 

        

 

PLEASE COMPLETE THIS FORM AND FAX TO SUNTRUST BANK AT (404) 813-1437.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, amended and restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:         2.    Assignee:            [for each Assignee, indicate
[Affiliate] [Approved Fund] of [identify Lender] 3.    Borrowers:    Central
Garden & Pet Company and certain of its Subsidiaries 4.    Administrative Agent:
   SunTrust Bank, as the administrative agent under the Credit Agreement (in
such capacity, together with its successors and assigns, the “Administrative
Agent”)



--------------------------------------------------------------------------------

5.    Credit Agreement:    Credit Agreement dated as of December 5, 2013 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”) by and among Central Garden & Pet
Company, a Delaware corporation, and the other Persons party thereto as
“Borrowers”, the Persons party thereto as “Guarantors”, each lender from time to
time party thereto (the “Lenders”), and SunTrust Bank, as Administrative Agent
for itself and the Lenders. 6.    Assigned Interest[s]:   

 

Assignor[s]1

  Assignee[s]2   Aggregate Amount of
Revolving Loan
Commitment/Loans for
all Lenders3     Amount of
Revolving Loan
Commitment/Loans
Assigned8     Percentage
Assigned of
Revolving Loan
Commitment/
Loans4     CUSIP
Number     $                   $                                  %        $  
     $                       %        $        $                       %   

 

[7.    Trade Date:   

                             ]5

 

1  List each Assignor, as appropriate.

2  List each Assignee, as appropriate.

3  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                      , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Title:



--------------------------------------------------------------------------------

[Consented to and]6 Accepted: SUNTRUST BANK, as Administrative Agent By:      
Title:

 

[Consented to:]7

CENTRAL GARDEN & PET COMPANY,

as Borrower Representative

By       Name:   Title:]

 

6  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

7  To be added only if the consent of the Borrower Representative is required by
the terms of the Credit Agreement.

 

B-4



--------------------------------------------------------------------------------

ANNEX 1

CREDIT AGREEMENT

DATED AS OF DECEMBER 5, 2013,

BY AND AMONG CENTRAL GARDEN & PET COMPANY, A DELAWARE CORPORATION, THE OTHER

BORROWERS PARTY THERETO, THE GUARANTORS PARTY THERETO,

THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS AND LENDERS FROM TIME TO TIME

PARTY THERETO, AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1 Assignors. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignees. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.4 of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.4 of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1(b) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Person attached to the Assignment and Assumption

 

CENTRAL-ASSIGNMENT AND ACCEPTANCE



--------------------------------------------------------------------------------

is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

CENTRAL-ASSIGNMENT AND ACCEPTANCE



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING BASE CERTIFICATE

[Provided Separately by Administrative Agent]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies to the Administrative Agent that he or she is
an Authorized Signatory of CENTRAL GARDEN & PET COMPANY, a Delaware corporation
(the “Parent”). In connection with that certain Credit Agreement dated as of
December 5, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Parent, the other
Persons party thereto from time to time as Borrowers (together with the Parent,
each a “Borrower,” and collectively, the “Borrowers”), the Persons party thereto
from time to time as Guarantors, the financial institutions party thereto from
time to time as Lenders (the “Lenders”), and SunTrust Bank, as the
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”), the undersigned, as the Borrower Representative,
does hereby further certify to the Administrative Agent in the undersigned’s
capacity as Chief Financial Officer of the Parent and not in the undersigned’s
individual capacity that:

1. The arithmetical calculations required to establish whether or not the Credit
Parties are in compliance with the requirements of the Financial Covenants
(whether or not the Credit Parties are otherwise required to satisfy such
covenant at the time this Compliance Certificate is delivered) as at the end of
the applicable fiscal quarter (the “Specified Period”) are set forth on Schedule
1 attached hereto (with detailed calculations attached hereto as Annex 1);

2. No change in GAAP or the application thereof has occurred since the date of
the Parent’s audited financial statements delivered on the Agreement Date[,
except as set forth on Schedule 2 (which schedule specifies the effect of such
change on the financial statements accompanying this Compliance Certificate)];
and

3. To the best of the undersigned’s knowledge, no Default or Event of Default
has occurred as at the end of the Specified Period [, except as described on
Schedule 3 attached hereto (which schedule describes the nature of such Default
or Event of Default, when it occurred, whether it is continuing and specifies
what action the Borrowers have taken or propose to take with respect thereto)].

Capitalized terms used herein and not otherwise defined are used as defined in
the Credit Agreement.

[Signatures on following page.]

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, in the undersigned’s capacity as Chief
Financial Officer of the Parent and as the Borrower Representative, and not in
the undersigned’s individual capacity, has caused this Compliance Certificate to
be executed on behalf the Borrowers as of [                                 ,
20    ].

 

CENTRAL GARDEN & PET COMPANY By:     Name:   Title:   Chief Financial Officer

 

D-2



--------------------------------------------------------------------------------

SCHEDULE 1

[ATTACH DETAILED FINANCIAL CALCULATIONS]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

[                                 , 20    ]

I, [                    ], the [                    ] and an Authorized
Signatory of CENTRAL GARDEN & PET COMPANY, a Delaware corporation (the
“Parent”), do hereby certify on behalf of the Borrowers in the capacity of
Borrower Representative (as defined in the Credit Agreement), and not in my
individual capacity, pursuant to the provisions of that certain Credit Agreement
dated as of December 5, 2013 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definitions shall have the meanings ascribed thereto in the
Credit Agreement), by and among the Parent, the other Persons party thereto from
time to time as Borrowers (together with the Parent, each a “Borrower” and
collectively, the “Borrowers”), the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders (the “Lenders”), and SunTrust Bank, as the Administrative Agent
(together with its successors in such capacity the “Administrative Agent”),
that, with respect to the existing outstanding [Base Rate / Eurodollar] Advance
under the Revolving Loan Commitment in the original principal amount of
$[                    ],

(a) such [Base Rate / Eurodollar] Advance shall be converted or continued as
follows:

 

  (i) $[                    ] of such amount shall be converted to a Base Rate
Advance, effective [                    ,             ][DATE];

 

  (ii) $[                    ] of such amount shall be [converted to /continued
as] a Eurodollar Advance with an Interest Period of [            ] months,
effective [                    ,             ][DATE];

 

  (iii) $[                    ] of such amount shall be repaid on
[                    ,             ] [DATE]; and

(b) [after giving effect to the foregoing, the number of Eurodollar Advances
outstanding will not exceed fifteen (15); and]1

(c) [no Default or Event of Default exists at the time of the requested
continuation of or conversion to a Eurodollar Advance specified above.]2

The foregoing instructions shall be irrevocable. This Notice of
Conversion/Continuation shall be a Loan Document.

 

1  To be included in the case of a requested continuation of or conversion to
Eurodollar Advances.

2  To be included in the case of a requested continuation of or conversion to
Eurodollar Advances.

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned in its capacity as the Borrower
Representative, acting through an Authorized Signatory, has caused this Notice
of Conversion/Continuation to executed, as of the date first written above.

 

CENTRAL GARDEN & PET COMPANY,

a Delaware corporation

By:    

Name:

Title:

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF REQUEST FOR ADVANCE

I, [                    ], the [                ] and an Authorized Signatory of
CENTRAL GARDEN & PET COMPANY, a Delaware corporation (the “Parent”), do hereby
certify on behalf of the Borrowers in the capacity of the Borrower
Representative (as defined in the Credit Agreement), and not in my individual
capacity, pursuant to the provisions of that certain Credit Agreement dated as
of December 5, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein without
definitions shall have the meanings ascribed thereto in the Credit Agreement),
by and among the Parent, the other Persons party thereto from time to time as
Borrowers (together with the Parent, each a “Borrower” and collectively, the
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Lenders (the
“Lenders”), and SunTrust Bank, as the Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”), that:

1. The Borrower Representative hereby requests [a Eurodollar Advance in the
amount of $[                    ] with an Interest Period of
[                    ] months][a Base Rate Advance in the amount of
$                    ], under the Revolving Loan Commitment [in the form of a
Swing Loan]. The proceeds of the Advance should be wired on behalf of the
Borrowers as set forth below. The foregoing instructions shall be irrevocable.

Bank Name:

Bank Address:

ABA#:

Account Name:

Account Number:

Federal Tax I.D. #:

2. After giving effect to the foregoing, the number of Eurodollar Advances
outstanding will not exceed fifteen (15).

3. All of the representations and warranties of the Credit Parties under the
Credit Agreement and the other Loan Documents, which, pursuant to Section 5.4 of
the Credit Agreement, are made at and as of the time of the Advance requested
hereby, are true and correct in all material respects (other than those
qualified by materiality or Materially Adverse Effect, which are true and
correct in all respects), both before and after giving effect to such Advance,
except to the extent such representations and warranties expressly relate solely
to a specific, earlier date (in which case, such representation and warranties
shall have been true and correct in all material respects (other than those
qualified by materiality or Materially Adverse Effect, which shall have been
true and correct in all respects) as of such earlier date), and all applicable
conditions set forth in Section 4.1 (solely in the case of the initial borrowing
on the Agreement Date) and Section 4.2 of the Credit Agreement have been
satisfied or waived.

 

F-1



--------------------------------------------------------------------------------

4. On the date of the Advance requested hereby and after giving effect thereto,
no Default or Event of Default exists.

5. The most recent Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 7.5(a) of the Credit Agreement demonstrates that after
giving effect to the making of the Advance and any Reserves imposed since the
delivery of such Borrowing Base Certificate, no Overadvance exists.

6. Since June 29, 2013, there has been no change which has had or could
reasonably be expected to have a Materially Adverse Effect.

[Remainder of Page Intentionally Left Blank]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned in its capacity as the Borrower
Representative, acting through an Authorized Signatory, has caused this Request
for Advance to be executed as of [            ], 20__.

 

CENTRAL GARDEN & PET COMPANY,

a Delaware corporation

By:    

Name:

Title:

 

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REQUEST FOR ISSUANCE OF LETTER OF CREDIT

I, [            ], the [            ] and an Authorized Signatory of CENTRAL
GARDEN & PET COMPANY, a Delaware corporation (the “Parent”), do hereby certify
on behalf of the Borrowers in the capacity of the Borrower Representative, and
not in my individual capacity, pursuant to the provisions of that certain Credit
Agreement dated as of December 5, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definitions shall have the meanings ascribed thereto in the
Credit Agreement), by and among the Parent, the other Persons party thereto from
time to time as Borrowers (together with the Parent, each a “Borrower” and
collectively, the “Borrowers”), the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders (the “Lenders”), and SunTrust Bank, as the Administrative Agent
(together with its successors and assigns in such capacity, the “Administrative
Agent”), that:

1. The Borrower Representative hereby requests that [            ], as Issuing
Bank, issue a [Commercial][Standby] Letter of Credit under the Letter of Credit
Commitment in the amount of $[            ] to be issued on [            , 20__]
(the “Effective Date”) for the account of the Borrowers and for the benefit of
[            ] (the “Beneficiary”) to expire on [            ].

2. Attached hereto as Exhibit A is a duly completed Letter of Credit
application.

3. As of the Effective Date and after giving effect to the issuance of the
Letter of Credit requested hereunder, (i) no Overadvance exists or would result
therefrom, and (ii) the Aggregate Amount of all Letter of Credit Obligations
then outstanding will not exceed the Letter of Credit Commitment.

4. All of the representations and warranties of the Credit Parties under the
Credit Agreement and the other Loan Documents, which, pursuant to Section 5.4 of
the Credit Agreement, are made at and as of the time of the issuance of the
Letter of Credit requested hereby, are true and correct in all material respects
(other than those qualified by materiality or Materially Adverse Effect, which
are true and correct in all respects), both before and after giving effect to
the issuance of such Letter of Credit, except to the extent such representations
and warranties expressly relate solely to a specific, earlier date (in which
case, such representations and warranties shall have been true and correct in
all material respects (other than those qualified by materiality or Materially
Adverse Effect, which shall have been true and correct in all respects) as of
such earlier date), and all applicable conditions set forth in Section 4.1
(solely in the case of the any Letter of Credit issued on the Agreement Date)
and Section 4.2 of the Credit Agreement have been satisfied or waived.

5. On the date of the issuance of the Letter of Credit requested hereby and
after giving effect thereto, no Default or Event of Default exists.

 

G-1



--------------------------------------------------------------------------------

6. The most recent Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 7.5(a) of the Credit Agreement demonstrates that,
after giving effect to the issuance of the Letter of Credit requested hereby and
any Reserves imposed since the delivery of such Borrowing Base Certificate, no
Overadvance exists.

7. Since June 29, 2013, there has been no change which has had or could
reasonably be expected to have a Materially Adverse Effect.

[Remainder of Page Intentionally Left Blank]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned in its capacity as the Borrower
Representative acting through an Authorized Signatory, has caused this Request
for Issuance of Letter of Credit to be executed on the              day of
            , 20    .

 

CENTRAL GARDEN & PET COMPANY,

a Delaware corporation

By:     Name: Title:  

 

G-3



--------------------------------------------------------------------------------

Exhibit A

[Attach Letter of Credit Application]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF REVOLVING LOAN NOTE

 

US $                        [DATE]

FOR VALUE RECEIVED, the undersigned, CENTRAL GARDEN & PET COMPANY, a Delaware
corporation (the “Parent”), and each of the other Borrowers signatory hereto
(together with the Parent, each a “Borrower” and collectively, the “Borrowers”),
hereby promises to pay to the order of [        ] (hereinafter, together with
its successors and permitted assigns, the “Lender”), at the office of the
Administrative Agent (as defined below), in immediately available funds, the
principal sum of [         and         ]/100 DOLLARS ($[        ]) of United
States funds, or, if less, the aggregate unpaid principal amount of the
Revolving Loans advanced by the Lender to the Borrowers under the Credit
Agreement, plus interest as hereinafter provided, in accordance with the terms
of the Credit Agreement.

This Note is one of the Revolving Loan Notes referred to in that certain Credit
Agreement dated as of December 5, 2013 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Parent, the other Persons party thereto from time to time as Borrowers (together
with the Parent, each a “Borrower” and collectively, the “Borrowers”), the
Persons party thereto from time to time as Guarantors, the financial
institutions party thereto from time to time as Lenders (the “Lenders”), and
SunTrust Bank, as the Administrative Agent (together with its successors and
assigns in such capacity, the “Administrative Agent”). All capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement except to the extent such capitalized terms are otherwise defined
herein.

All principal amounts and other Obligations then outstanding shall be due and
payable in full on the Maturity Date, or such earlier date as the Revolving
Loans shall be due and payable in full, in cash, whether by acceleration or
otherwise, pursuant to the Credit Agreement. The principal outstanding hereunder
is also subject to repayment and prepayment from time to time as provided in the
Credit Agreement.

The Borrowers shall be entitled to borrow, repay and re-borrow funds hereunder
pursuant to the terms and conditions of the Credit Agreement. Prepayment of the
principal amount of any Revolving Loan may be made only as provided in the
Credit Agreement.

The Borrowers hereby promise to pay interest on the unpaid principal amount
hereof at the rates and at such times and in such manner as are provided under
the Credit Agreement.

In no event shall the amount of interest and other charges for the use of money
payable hereunder exceed the maximum amounts permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Anything contained herein to the contrary notwithstanding, if the
amount of such interest and other charges for the use of money payable hereunder
or manner of payment exceeds the maximum amount allowable under

 

H-1



--------------------------------------------------------------------------------

Applicable Law, then, ipso facto as of the Agreement Date, the Borrowers are and
shall be liable only for the payment of such maximum as allowed by law, and
payment received from the Borrowers in excess of such legal maximum, whenever
received, shall be applied first, to reduce the principal balance of the Loans
in accordance with the terms of the Credit Agreement and second, returned to the
Borrowers, to the extent of such excess. It is the express intent hereof that
the Borrowers not pay, and the Lender not receive, directly or indirectly, in
any manner whatsoever, interest in excess of that which may legally be paid by
the Borrowers under Applicable Law.

All parties now or hereafter liable with respect to this Note, whether any
Borrower, any Guarantor, endorser or any other Person, hereby waive any
presentment for payment, demand, notice of non-payment or dishonor, protest and
notice of protest whatsoever.

No failure or delay on the part of the Lender or any holder hereof in exercising
any right under this Note shall operate as a waiver of such right. Any waiver or
indulgence granted by the Lenders or by the Majority Lenders shall not
constitute a modification of the Credit Agreement, except to the extent
expressly provided in such waiver or indulgence, or constitute a course of
dealing by the Lenders at variance with the terms of the Credit Agreement such
as to require further notice by the Lenders of the Lenders’ intent to require
strict adherence to the terms of the Credit Agreement in the future. Any such
actions shall not in any way affect the ability of the Lenders, in their
discretion, to exercise any rights available to them under the Credit Agreement
or under any other agreement, whether or not the Lenders are party, relating to
the Borrowers.

The Borrowers hereby promise to pay the costs of collection, including, without
limitation, reasonable attorneys’ fees, should this Note be collected by or
through an attorney at law or under advice therefrom to the extent set forth in
the Credit Agreement.

Time is of the essence in this Note.

This Note evidences the Lender’s portion of the Revolving Loans under, and is
entitled to the benefits and subject to the terms of, the Credit Agreement,
which contains provisions with respect to the acceleration of the maturity of
this Note upon the happening of certain stated events, and provisions for
prepayment and repayment. This Note is secured by and is also entitled to the
benefits of the Loan Documents to the extent provided therein and any other
agreement or instrument providing collateral for the Revolving Loans, whether
now or hereafter in existence, and any filings, instruments, agreements and
documents relating thereto and providing collateral for the Revolving Loans.

This Note may not be transferred or assigned or pledged except pursuant to and
in accordance with the provisions of Section 11.5 of the Credit Agreement.

This Note is subject to the terms and provisions of the Credit Agreement, which
are hereby incorporated herein by reference.

This Note shall be construed in accordance with and governed by the laws of the
State of New York, without regard to the conflict of laws principles thereof.

[Remainder of this page intentionally left blank.]

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Note to be executed as of
the day and year first above written.

 

CENTRAL GARDEN & PET COMPANY

PENNINGTON SEED, INC.

GULFSTREAM HOME & GARDEN, INC.

KAYTEE PRODUCTS INCORPORATED

FOUR PAWS PRODUCTS, LTD.

NEW ENGLAND POTTERY, LLC

MATSON, LLC

ALL-GLASS AQUARIUM CO., INC.

By:      

Name:

Title:

 

PETS INTERNATIONAL, LTD. By:       Name:   Title:

 

T.F.H. PUBLICATIONS, INC.

B2E BIOTECH, LLC

B2E CORPORATION

GRO TEC, INC.

WELLMARK INTERNATIONAL

FARNAM COMPANIES, INC.

By:       Name:   Title:

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF JOINDER SUPPLEMENT

Reference is made to that certain Credit Agreement dated as of December 5, 2013
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms used herein without definitions shall
have the meanings ascribed thereto in the Credit Agreement), by and among
CENTRAL GARDEN & PET COMPANY, a Delaware corporation (the “Parent”), the other
Persons party thereto from time to time as Borrowers (together with the Parent,
each a “Borrower” and collectively, the “Borrowers”), the Persons party thereto
from time to time as Guarantors, the financial institutions party thereto from
time to time as lenders (the “Lenders”), and SunTrust Bank, as the
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”).

WHEREAS, pursuant to Section 6.20 of the Credit Agreement any new Domestic
Restricted Subsidiary (whether by acquisition, creation or designation) of the
Parent is required to join (a) the Credit Agreement as a Borrower or a Guarantor
and become a Credit Party and (b) the Security Agreement as a Grantor, in each
case, by executing and delivering in favor of the Administrative Agent, for the
benefit of the Lender Group, this Joinder Supplement. Upon the execution and
delivery of this Joinder Supplement by the undersigned (the “New Credit Party”),
such New Credit Party shall become a [Borrower][Guarantor]1 and a Credit Party
under the Credit Agreement and the other Loan Documents and become a Grantor
under the Security Agreement with the same force and effect as if originally
named as a [Borrower][Guarantor], a Credit Party, and a Grantor therein, as
applicable.

NOW, THEREFORE, for and in consideration of the above premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. In accordance with Section 6.20 of the Credit Agreement, the New Credit
Party, by its signature below, becomes a [Borrower][Guarantor] and a Credit
Party under the Credit Agreement with the same force and effect as if originally
named therein as a [Borrower][Guarantor] and as a Credit Party and the New
Credit Party (a) hereby agrees to all of the terms and provisions of the Credit
Agreement applicable to it as a [Borrower][Guarantor] and as a Credit Party
thereunder and (b) represents and warrants that the representations and
warranties made by it as a [Borrower][Guarantor] and a Credit Party thereunder
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) with
respect to such New Credit Party and its Property and Subsidiaries, as
applicable, on and as of the date hereof. [In furtherance of the foregoing[,
subject to the limitations set forth in Section 3.1(g) of the Credit Agreement,
the New

 

1 

If the assets of such Subsidiary will be included in the Borrowing Base then
such Subsidiary must join as a Borrower, otherwise such Subsidiary must join as
a Guarantor.



--------------------------------------------------------------------------------

Credit Party hereby jointly and severally with the other Guarantors guarantees
to the Administrative Agent, for the benefit of the Lender Group, the full and
prompt payment of the Obligations,] [the New Credit Party hereby irrevocably and
unconditionally accepts joint and several liability with the other Borrowers
with respect to the payment and performance of all Obligations,] including,
without limitation, (a) any interest thereon (including, without limitation,
interest, as provided in the Credit Agreement, accruing after the filing of a
petition initiating any insolvency proceedings, whether or not such interest
accrues or is recoverable against any other Credit Party after the filing of
such petition for purposes of the Bankruptcy Code or is an allowed claim in such
proceeding), plus (b) out-of-pocket expenses and reasonable attorney’s fees if
the obligations represented by the Credit Agreement are collected by law,
through an attorney-at-law, or under advice therefrom. Each reference to a
[Borrower][Guarantor] and Credit Party as applicable in the Credit Agreement and
each other Loan Document shall be deemed to include the New Credit Party. The
terms and provisions of the Credit Agreement are hereby incorporated herein by
reference.

2. In accordance with Section 8.14 of the Security Agreement, the New Credit
Party, by its signature below, becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Credit Party hereby (a) agrees to all of the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) with respect to such New Credit Party and its Property and
Subsidiaries, as applicable, on and as of the date hereof. In furtherance of the
foregoing, the New Credit Party, as security for the payment and performance in
full of the Secured Obligations (as defined in the Security Agreement), does
hereby grant, assign, and pledge to the Administrative Agent, for the benefit of
the Lender Group, a security interest in and to all Collateral (as defined in
the Security Agreement) of the New Credit Party on the terms set forth in
Section 2.1 of the Security Agreement. Each reference to a Grantor in the
Security Agreement shall be deemed to include the New Credit Party. The terms
and provisions of the Security Agreement are hereby incorporated herein by
reference.

3. Attached hereto as Exhibit A are supplements to Schedules 1 through 8 to the
Security Agreement setting forth the information required pursuant to the
Security Agreement with respect to the New Credit Party. The New Credit Party
represents and warrants that such Schedules are true, correct and complete in
all respects as of the date hereof.]

4. The New Credit Party acknowledges and confirms that it has received a copy of
the Credit Agreement and the other Loan Documents and, in each case, all
schedules and exhibits thereto.

5. The New Credit Party agrees that at any time and from time to time, upon the
written request of the Administrative Agent, it will execute and deliver such
further documents and do such further acts and things as the Administrative
Agent may reasonably request in order to effect the purposes of this Joinder
Supplement.



--------------------------------------------------------------------------------

6. The New Credit Party represents and warrants to the Administrative Agent (for
itself and on behalf of the Lender Group) that this Joinder Supplement has been
duly executed and delivered by the New Credit Party and is a legal, valid and
binding obligation of the New Credit Party, enforceable against the New Credit
Party in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization, or
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

7. This Joinder Supplement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered shall be deemed to be an original, but all such separate counterparts
shall, when taken together constitute but one and the same agreement. In proving
this Joinder Supplement in any judicial proceedings, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Any signatures delivered by a party by
facsimile transmission or by e-mail transmission of an Adobe file format
document (also known as PDF file) shall be deemed an original signature hereto.

8. Except as expressly supplemented hereby, the Credit Agreement shall remain in
full force and effect.

9. The provisions of this Joinder Supplement shall be construed and interpreted,
and all rights and obligations of the parties hereto determined, in accordance
with the laws of the State of New York, without regard to conflicts of law
principles that cause the application of the laws of any other jurisdiction.

10. This Joinder Supplement shall be considered a Loan Document for all
purposes.

[Remainder of this Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Credit Party has caused this Joinder Supplement to
be executed as of the day and year first above written.

 

NEW CREDIT PARTY:   By:       Name:       Title:    

 

I-4



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

ON [                 , 20__]

 

SUNTRUST BANK, as Administrative Agent

By:     Name: Title:

 

I-5



--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENT SCHEDULES TO SECURITY AGREEMENT

[PLEASE SEE ATTACHED.]



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitment Ratios

 

Lender

   Revolving Loan
Commitment      Revolving
Commitment
Ratio     Aggregate
Commitment
Ratio  

SunTrust Bank

   $ 100,000,000         25.641025641 %      25.641025641 % 

US Bank National Association

   $ 96,250,000         24.679487179 %      24.679487179 % 

BMO Harris Bank N.A.

   $ 71,250,000         18.269230769 %      18.269230769 % 

Bank of the West

   $ 50,000,000         12.820512821 %      12.820512821 % 

Bank of America, N.A.

   $ 35,000,000         8.974358974 %      8.974358974 % 

CoBank, ACB

   $ 25,000,000         6.410256410 %      6.410256410 % 

Deutsche Bank AG New York Branch

   $ 12,500,000         3.205128205 %      3.205128205 %    

 

 

    

 

 

   

 

 

 

Totals

   $ 390,000,000         100 %      100 %    

 

 

    

 

 

   

 

 

 

 

I-7